UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 12/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Mutual Beacon Fund ABOVENET, INC. Meeting Date:JUN 05, 2012 Record Date:APR 30, 2012 Meeting Type:SPECIAL Ticker:ABVT Security ID:00374N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For AGEAS SA/NV Meeting Date:APR 25, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Authorize Company to File Claims against Former Directors Management For For 6.1 Amend Article 8 Re: Cancellation of Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 6.2.2 Management None None 6.2.2 Renew Authorizatiion to Increase Share Capital within the Framework of Authorized Capital Management For For 7.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.2 Authorize Reissuance of Repurchased Shares Management For For 8 Close Meeting Management None None AGEAS SA/NV Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3 Approve Discharge of Directors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Amend Articles to Reflect Changes in Capital Re: Item 5 Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Filing of Required Documents/Formalities at Trade Registry by the Board and Notary De Brauw Blackstone Westbroek Management For For 9 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 28, 2012 Record Date:MAY 31, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 4 Approve Suspensive Condition Management For For 5 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 29, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For For 4 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For For 5 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For For 6 Approve Suspensive Condition Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 9 Close Meeting Management None None ALTRIA GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Elizabeth E. Bailey Management For For 2 Elect Director Gerald L. Baliles Management For For 3 Elect Director Martin J. Barrington Management For For 4 Elect Director John T. Casteen III Management For For 5 Elect Director Dinyar S. Devitre Management For For 6 Elect Director Thomas F. Farrell II Management For For 7 Elect Director Thomas W. Jones Management For For 8 Elect Director W. Leo Kiely III Management For For 9 Elect Director Kathryn B. McQuade Management For For 10 Elect Director George Munoz Management For For 11 Elect Director Nabil Y. Sakkab Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Report on Lobbying Payments and Policy Shareholder Against Against AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For For 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For For 12 Elect Director Leonard D. Schaeffer Management For For 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against ANHEUSER-BUSCH INBEV SA Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1a Receive Special Board Report Management None None A1b Receive Special Auditor Report Management None None A1c Eliminate Preemptive Rights Re: Issuance of Warrants Management For For A1d Approve Issuance of 215,000 Warrants Management For For A1e Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d Management For For A1f Approve Deviation from Belgian Company Law Provision Re: Grant of Warrants to Non-Executive Directors Management For For A1g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.20 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7 Receive Information on Resignation of Peter Harf as Director Management None None B8a Approve Remuneration Report Management For Against B8b Approve Omnibus Stock Plan Management For Against B9 Approve Change-of-Control Clause Re : Updated EMTN Program Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For BOART LONGYEAR LTD. Meeting Date:MAY 15, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tanya Fratto as a Director Management For For 2 Elect Barbara Jeremiah as a Director Management For For 3 Elect Peter St George as a Director Management For For 4 Approve the Adoption of Remuneration Report Management For For 5 Renew Proportional Takeover Provisions Management For For BOSTON SCIENTIFIC CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:BSX Security ID:101137107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katharine T. Bartlett Management For For 1.2 Elect Director Bruce L. Byrnes Management For For 1.3 Elect Director Nelda J. Connors Management For For 1.4 Elect Director Kristina M. Johnson Management For For 1.5 Elect Director William H. Kucheman Management For For 1.6 Elect Director Ernest Mario Management For For 1.7 Elect Director N.J. Nicholas, Jr. Management For For 1.8 Elect Director Pete M. Nicholas Management For For 1.9 Elect Director Uwe E. Reinhardt Management For For 1.10 Elect Director John E. Sununu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 29, 2011 Record Date:NOV 25, 2011 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Jeremy Darroch as Director Management For For 4 Re-elect David DeVoe as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Re-elect Andrew Higginson as Director Management For For 8 Re-elect Thomas Mockridge as Director Management For For 9 Re-elect James Murdoch as Director Management For Against 10 Re-elect Jacques Nasser as Director Management For For 11 Re-elect Dame Gail Rebuck as Director Management For For 12 Re-elect Daniel Rimer as Director Management For For 13 Re-elect Arthur Siskind as Director Management For For 14 Re-elect Lord Wilson of Dinton as Director Management For For 15 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 16 Approve Remuneration Report Management For Abstain 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase Management For For 22 Authorise Off-Market Purchase Management For For BROWN-FORMAN CORPORATION Meeting Date:JUL 28, 2011 Record Date:JUN 20, 2011 Meeting Type:ANNUAL Ticker:BF.B Security ID:115637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Patrick Bousquet-Chavanne Management For For 2 Elect Director Geo. Garvin Brown IV Management For For 3 Elect Director Martin S. Brown, Jr. Management For For 4 Elect Director Bruce L. Byrnes Management For For 5 Elect Director John D. Cook Management For For 6 Elect Director Sandra A. Frazier Management For For 7 Elect Director Richard P. Mayer Management For For 8 Elect Director William E. Mitchell Management For For 9 Elect Director Dace Brown Stubbs Management For For 10 Elect Director Paul C. Varga Management For For 11 Elect Director James S. Welch, Jr. Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management Three Years One Year CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Anderson II as Director Management For For 3 Re-elect Sam Levinson as Director Management For For 4 Re-elect Brian Niles as Director Management For For 5 Elect Cai Zhiwei as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Approve Pre-authorisation of Cai Zhiwei Conflicts of Interest Management For For CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against For 19 Stock Retention/Holding Period Shareholder Against Against CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For For 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For For 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For For 11 Elect Director William S. Thompson, Jr. Management For For 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against COCA-COLA ENTERPRISES, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Garry Watts Management For For 1.10 Elect Director Curtis R. Welling Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COMMUNITY HEALTH SYSTEMS, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:CYH Security ID:203668108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Larry Cash Management For For 2 Elect Director John A. Clerico Management For For 3 Elect Director James S. Ely III Management For For 4 Elect Director John A. Fry Management For For 5 Elect Director William Norris Jennings Management For For 6 Elect Director Julia B. North Management For For 7 Elect Director Wayne T. Smith Management For For 8 Elect Director H. Mitchell Watson, Jr. Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Ratify Auditors Management For For COVENTRY HEALTH CARE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CVH Security ID:222862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel N. Mendelson Management For Against 2 Elect Director Rodman W. Moorehead, Iii Management For For 3 Elect Director Timothy T. Weglicki Management For For 4 Declassify the Board of Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Report on Political Contributions Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against Against DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For EL PASO CORPORATION Meeting Date:MAR 09, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:EP Security ID:28336L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against ELI LILLY AND COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director K. Baicker Management For For 2 Elect Director J. E. Fyrwald Management For For 3 Elect Director E. R. Marram Management For For 4 Elect Director D. R. Oberhelman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Reduce Supermajority Vote Requirement Management For For 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Shareholder Against Against 10 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For FARMER BROS. CO. Meeting Date:DEC 08, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:FARM Security ID:307675108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Guenter W. Berger Management For Withhold 1.2 Elect Director Hamideh Assadi Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIRST SOUTHERN BANCORP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For FOSTER'S GROUP LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect P A Clinton as Director Management For For 2 Elect P J Dwyer as Director Management For For 3 Elect J Swales as Director Management For For 4 Elect M J Ullmer as Director Management For For 5 Elect M Wesslink as Director Management For For 6 Approve Proportional Takeover Provision Management For For 7 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2011 Offer Management For For 8 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2012 Offer Management For For 9 Approve Adoption of Remuneration Report Management For For FOSTER'S GROUP LTD. Meeting Date:DEC 01, 2011 Record Date:NOV 29, 2011 Meeting Type:COURT Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between the Company and Its Shareholders Management For For GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against GOODRICH CORPORATION Meeting Date:MAR 13, 2012 Record Date:FEB 06, 2012 Meeting Type:SPECIAL Ticker:GR Security ID:382388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For For 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For GRIFOLS SA Meeting Date:DEC 02, 2011 Record Date:OCT 31, 2011 Meeting Type:SPECIAL Ticker:GRF Security ID:398438309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Increase in Capital via Issuance of Non-Voting Class B Shares Charged to Voluntary Reserves for 1:10 Bonus Issue (One New Share for 10 Shares Currently Held); Amend Article 6 Accordingly; Approve Listing of Shares Management For For 2 Authorize Increase in Capital up to 50 Percent Within Five Years With Exclusion of Preemptive Rights Management For For 3.1 Amend Articles 1, 9, 13, 14, 16, 17 Bis, 23, 25, 26, 27, 28, 29 and 30 of Bylaws Re: Adapt to Revised Legislations Management For For 3.2 Add Article 9 Bis to Bylaws Re: Company Web Site Management For For 3.3 Amend Articles 22 and 22 Bis Re: Convening General Meetings and Board of Directors' Meetings Management For For 4 Amend Articles 5, 6, 7, 8, 9, 11, 12, 16, 19 and 20 of General Meeting Regulations to Adapt to Revised Legislations Management For For 5 Approve Company Web Site in Accordance to Article 11 Bis of Spanish Corporate Legislation Management For For 6 Authorize Board to Ratify and Execute Approved Resolutions Management For For HOSPIRA, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara L. Bowles Management For For 2 Elect Director Roger W. Hale Management For For 3 Elect Director John C. Staley Management For For 4 Elect Director William G. Dempsey Management For For 5 Provide Right to Call Special Meeting Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None INTERNATIONAL PAPER COMPANY Meeting Date:MAY 07, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David J. Bronczek Management For For 2 Elect Director Ahmet C. Dorduncu Management For For 3 Elect Director John V. Faraci Management For For 4 Elect Director Stacey J. Mobley Management For For 5 Elect Director Joan E. Spero Management For For 6 Elect Director John L. Townsend, Iii Management For For 7 Elect Director John F. Turner Management For For 8 Elect Director William G. Walter Management For For 9 Elect Director J. Steven Whisler Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Act by Written Consent Shareholder Against For KOREA EXCHANGE BANK Meeting Date:MAR 13, 2012 Record Date:FEB 15, 2012 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For Against 2 Approve Stock Option Previously Granted by Board Management For For 3 Elect Two Inside Directors and Seven Outside Directors (Bundled) Management For For 4 Elect Three Members of Audit Committee Management For For KOREA EXCHANGE BANK Meeting Date:MAR 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KRAFT FOODS INC. Meeting Date:MAY 23, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:KFT Security ID:50075N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Myra M. Hart Management For For 2 Elect Director Peter B. Henry Management For For 3 Elect Director Lois D. Juliber Management For For 4 Elect Director Mark D. Ketchum Management For For 5 Elect Director Terry J. Lundgren Management For For 6 Elect Director Mackey J. McDonald Management For For 7 Elect Director Jorge S. Mesquita Management For For 8 Elect Director John C. Pope Management For For 9 Elect Director Fredric G. Reynolds Management For For 10 Elect Director Irene B. Rosenfeld Management For For 11 Elect Director Jean-Francois M.L. van Boxmeer Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Change Company Name Management For For 14 Ratify Auditors Management For For 15 Report on Supply Chain and Deforestation Shareholder Against Against 16 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against LORILLARD, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Almon Management For For 1.2 Elect Director Kit D. Dietz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For 6 Report on Political Contributions Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For For 1.4 Elect Director Seth E. Schofield Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against For 17 Report on Charitable and Political Contributions Shareholder Against Against MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roy J. Bostock Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Howard J. Davies Management For For 4 Elect Director James P. Gorman Management For For 5 Elect Director C. Robert Kidder Management For For 6 Elect Director Klaus Kleinfeld Management For For 7 Elect Director Donald T. Nicolaisen Management For For 8 Elect Director Hutham S. Olayan Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director O. Griffith Sexton Management For For 11 Elect Director Ryosuke Tamakoshi Management For For 12 Elect Director Masaaki Tanaka Management For For 13 Elect Director Laura D. Tyson Management For For 14 Ratify Auditors Management For For 15 Amend Omnibus Stock Plan Management For Against 16 Amend Non-Employee Director Restricted Stock Plan Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOTOROLA MOBILITY HOLDINGS, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:MMI Security ID:620097105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against NINTENDO CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For For 2.2 Elect Director Mori, Yoshihiro Management For For 2.3 Elect Director Hatano, Shinji Management For For 2.4 Elect Director Takeda, Genyo Management For For 2.5 Elect Director Miyamoto, Shigeru Management For For 2.6 Elect Director Matsumoto, Masaharu Management For For 2.7 Elect Director Suzuki, Eiichi Management For For 2.8 Elect Director Kimishima, Tatsumi Management For For 2.9 Elect Director Takemura, Kaoru Management For For 3.1 Appoint Statutory Auditor Ueda, Minoru Management For For 3.2 Appoint Statutory Auditor Toyoda, Ken Management For For 3.3 Appoint Statutory Auditor Mitamura, Yoshimi Management For For 3.4 Appoint Statutory Auditor Umeyama, Katsuhiro Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andre Bergen Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Marshall N. Carter Management For For 4 Elect Director Dominique Cerutti Management For For 5 Elect Director Patricia M. Cloherty Management For For 6 Elect Director George Cox Management For For 7 Elect Director Sylvain Hefes Management For For 8 Elect Director Jan-Michiel Hessels Management For For 9 Elect Director Duncan M. McFarland Management For For 10 Elect Director James J. McNulty Management For For 11 Elect Director Duncan L. Niederauer Management For For 12 Elect Director Ricardo Salgado Management For For 13 Elect Director Robert G. Scott Management For For 14 Elect Director Jackson P. Tai Management For For 15 Elect Director Rijnhard van Tets Management For For 16 Elect Director Brian Williamson Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Call Special Meetings Shareholder Against For OPEN TEXT CORPORATION Meeting Date:DEC 15, 2011 Record Date:NOV 14, 2011 Meeting Type:ANNUAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director John Shackleton Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For Withhold 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 20 Non-Employee Director Compensation Shareholder Against Against POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:APR 09, 2012 Record Date: Meeting Type:COURT Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between Optimus Global Services Ltd. and Polaris Financial Technology Ltd. Management For For POLARIS SOFTWARE LAB LTD. Meeting Date:JUL 20, 2011 Record Date: Meeting Type:ANNUAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 4.50 Per Share Management For For 3 Reappoint A. Jhunjhunwala as Director Management For For 4 Reappoint R.C. Bhargava as Director Management For For 5 Approve S.R. Batliboi & Associates as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Reappointment and Remuneration of A. Jain as Chairman & Managing Director Management For For POLARIS SOFTWARE LAB LTD. Meeting Date:OCT 28, 2011 Record Date: Meeting Type:SPECIAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Associate Stock Option Plan - 2011 (ASOP-2011) Management For Against 2 Approve Associate Stock Option Plan Trust - 2011 Management For Against 3 Approve Stock Option Plan Grants to Employees of the Company, its Subsidiaries, and/or its Holding Companies Under the ASOP-2011 Management For Against 4 Change Company Name to Polaris Financial Technology Ltd. Management For For 5 Approve Increase in Limit on Foreign Shareholdings to 49.9 Percent Management For For RAYTHEON COMPANY Meeting Date:MAY 31, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Cartwright Management For For 2 Elect Director Vernon E. Clark Management For For 3 Elect Director John M. Deutch Management For For 4 Elect Director Stephen J. Hadley Management For For 5 Elect Director Frederic M. Poses Management For For 6 Elect Director Michael C. Ruettgers Management For For 7 Elect Director Ronald L. Skates Management For For 8 Elect Director William R. Spivey Management For For 9 Elect Director Linda G. Stuntz Management For Against 10 Elect Director William H. Swanson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Stock Retention/Holding Period Shareholder Against Against 14 Submit SERP to Shareholder Vote Shareholder Against Against 15 Provide Right to Act by Written Consent Shareholder Against For REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 22, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Cooper Management For For 1.2 Elect Director Neill A. Currie Management For For 1.3 Elect Director W. James MacGinnitie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 14, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect John Napier as Director Management For For 5 Re-elect Simon Lee as Director Management For For 6 Elect Adrian Brown as Director Management For For 7 Re-elect Edward Lea as Director Management For For 8 Elect Alastair Barbour as Director Management For For 9 Elect Jos Streppel as Director Management For For 10 Re-elect Noel Harwerth as Director Management For For 11 Re-elect Malcolm Le May as Director Management For For 12 Re-elect John Maxwell as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SYMANTEC CORPORATION Meeting Date:OCT 25, 2011 Record Date:AUG 26, 2011 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen M. Bennett Management For For 2 Elect Director Michael A. Brown Management For For 3 Elect Director Frank E. Dangeard Management For For 4 Elect Director Geraldine B. Laybourne Management For For 5 Elect Director David L. Mahoney Management For For 6 Elect Director Robert S. Miller Management For For 7 Elect Director Enrique Salem Management For For 8 Elect Director Daniel H. Schulman Management For For 9 Elect Director V. Paul Unruh Management For For 10 Ratify Auditors Management For For 11 Amend Outside Director Stock Awards/Options in Lieu of Cash Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For TELENOR ASA Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 5.00 per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 6 Approve NOK 289.5 Million Reduction in Share Capital via Cancellation of 22.2 Million Shares and Redemption of 26 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 80 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8.1 Amend Articles Re: Electronic Voting Management For For 8.2 Amend Articles Re: Nominating Committee Management For For 9 Approve Instructions for Nominating Committee Management For For 10.1 Approve Remuneration of Members of Corporate Assembly Management For For 10.2 Approve Remuneration of Members of Nominating Committee Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against Against TOLL BROTHERS, INC. Meeting Date:MAR 14, 2012 Record Date:JAN 17, 2012 Meeting Type:ANNUAL Ticker:TOL Security ID:889478103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas C. Yearley, Jr. Management For For 1.2 Elect Director Robert S. Blank Management For For 1.3 Elect Director Stephen A. Novick Management For For 1.4 Elect Director Paul E. Shapiro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSOCEAN LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management For For 3a Elect Glyn Barker as Director Management For For 3b Elect Vanessa C.L. Chang as Director Management For For 3c Elect Chad Deaton as Director Management For For 3d Reelect Edward R. Muller as Director Management For For 3e Reelect Tan Ek Kia as Director Management For For 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For For 8 Elect Director Cynthia H. Milligan Management For For 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Howard L. Clark, Jr. as Director Management For For 1.2 Elect A. Michael Frinquelli as Director Management For For 1.3 Elect Allan L. Waters as Director Management For For 2.1 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Christine H. Repasy as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Company Ltd. Management For For 4.1 Elect Raymond Barrette as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect David T. Foy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director of Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director of Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director of Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director of Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of White Mountains Re Sirius Capital Ltd. Management For For 8.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 8.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 8.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 8.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For For 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For Mutual European Fund ACCOR Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Ordinary Dividends of EUR 0.65 per Share and Special Dividends of EUR 0.50 per Share Management For For 4 Reelect Mercedes Erra as Director Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Bertrand Meheut as Director Management For For 8 Approve Transaction with ColSpa SAS Management For For 9 Approve Transaction with Edenred Group Management For For 10 Authorize Repurchase of Up to 22 Million Shares Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Delegate Powers to the Board to Execute all Formalities Pursuant to Stock Option Plan and Amend Bylaws Accordingly Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For AGEAS SA/NV Meeting Date:APR 25, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Authorize Company to File Claims against Former Directors Management For For 6.1 Amend Article 8 Re: Cancellation of Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 6.2.2 Management None None 6.2.2 Renew Authorizatiion to Increase Share Capital within the Framework of Authorized Capital Management For For 7.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.2 Authorize Reissuance of Repurchased Shares Management For For 8 Close Meeting Management None None AGEAS SA/NV Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3 Approve Discharge of Directors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Amend Articles to Reflect Changes in Capital Re: Item 5 Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Filing of Required Documents/Formalities at Trade Registry by the Board and Notary De Brauw Blackstone Westbroek Management For For 9 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 28, 2012 Record Date:MAY 31, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 4 Approve Suspensive Condition Management For For 5 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 29, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For For 4 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For For 5 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For For 6 Approve Suspensive Condition Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 9 Close Meeting Management None None ALSTOM Meeting Date:JUN 26, 2012 Record Date:JUN 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ALO Security ID:F0259M475 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 4 Approve Transaction with Patrick Kron Management For For 5 Reelect Jean-Paul Bechat as Director Management For For 6 Reelect Pascal Colombani as Director Management For For 7 Reelect Gerard Hauser as Director Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 11 Approve Issuance of Shares up to 14.6 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 300 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 9 to 11 Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 14 Approve Employee Stock Purchase Plan Management For For 15 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 16 Authorize Filing of Required Documents/Other Formalities Management For For AXA Meeting Date:APR 25, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Francois Martineau as Director Management For For 6 Elect Stefan Lippe as Director Management For For 7 Elect Doina Palici Chehab as Representative of Employee Shareholders to the Board Management For For 8 Elect Fewzia Allaouat as Representative of Employee Shareholders to the Board Management Against Against 9 Elect Olivier Dot Representative of Employee Shareholders to the Board Management Against Against 10 Elect Herbert Fuchs Representative of Employee Shareholders to the Board Management Against Against 11 Elect Denis Gouyou Beauchamps Representative of Employee Shareholders to the Board Management Against Against 12 Elect Thierry Jousset Representative of Employee Shareholders to the Board Management Against Against 13 Elect Rodney Koch Representative of Employee Shareholders to the Board Management Against Against 14 Elect Emmanuel Rame Representative of Employee Shareholders to the Board Management Against Against 15 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 16 Ratify Yves Nicoles as Alternate Auditor Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 20 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 21 Amend Article 21 of Bylaws Re: Related-Party Transactions Management For For 22 Amend Article 23 of Bylaws Re: Electronic Signature Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For BARCLAYS PLC Meeting Date:APR 27, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Marcus Agius as Director Management For For 4 Re-elect David Booth as Director Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Fulvio Conti as Director Management For Against 7 Re-elect Bob Diamond as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect Sir Andrew Likierman as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Renew Appointments of Deloitte & Associes as Auditor and Beas as Alternate Auditor Management For For 7 Renew Appointments of Mazars as Auditor and Michel Barbet Massin as Alternate Auditor Management For For 8 Renew Appointment of PricewaterhouseCoopers as Auditors and Elect Anik Chaumartin as Alternate Auditor Management For For 9 Reelect Denis Kessler as Director Management For Against 10 Reelect Laurence Parisot as Director Management For For 11 Reelect Michel Pebereau as Director Management For Against 12 Elect Pierre Andre de Chalendar as Director Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Management For For 15 Authorize Capital Increase of Up to EUR 350 Million for Future Exchange Offers Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 14 to 16 at EUR 350 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 16 at EUR 1 Billion Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Anderson II as Director Management For For 3 Re-elect Sam Levinson as Director Management For For 4 Re-elect Brian Niles as Director Management For For 5 Elect Cai Zhiwei as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Approve Pre-authorisation of Cai Zhiwei Conflicts of Interest Management For For CELESIO AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:CLS1 Security ID:D1497R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2012 Management For For 6 Elect Florian Funck to the Supervisory Board Management For Against 7 Approve Creation of EUR 43.5 Million Pool of Capital with Preemptive Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For CONTINENTAL AG Meeting Date:APR 27, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:CON Security ID:D16212140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 Management None None 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 and Inspection of the Abbreviated Financial Statements in Fiscal 2012 Management For For 6 Approve Creation of EUR 70 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Cancellation of Capital Authorizations Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 51 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Approve Remuneration of Supervisory Board Management For For CRH PLC Meeting Date:MAY 09, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Bill Egan as Director Management For For 4(d) Re-elect Utz-Hellmuth Felcht as Director Management For For 4(e) Re-elect Nicky Hartery as Director Management For For 4(f) Re-elect Jan de Jong as Director Management For For 4(g) Re-elect John Kennedy as Director Management For For 4(h) Re-elect Myles Lee as Director Management For For 4(i) Elect Heather McSharry as Director Management For For 4(j) Re-elect Albert Manifold as Director Management For For 4(k) Re-elect Dan O'Connor as Director Management For For 4(l) Re-elect Mark Towe as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Authorise Reissuance of Repurchased Shares Management For For 9 Amend Articles of Association Management For For 10 Amend Articles of Association Management For For DAIMLER AG Meeting Date:APR 04, 2012 Record Date: Meeting Type:ANNUAL Ticker:DAI Security ID:D1668R123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 6 Reelect Clemens Boersig to the Supervisory Board Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:FEB 03, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Elect Jo Curin as Director Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:FEB 17, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Amend Articles Re: Change Accounting Principles From NGAAP to US GAAP Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For DOCKWISE LTD. Meeting Date:MAY 09, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:DOCK Security ID:G2786A205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Appoint Chairman and Secretary of Meeting Management For For 3 Approve Notice of the Meeting and Agenda Management For For 4 Approve Minutes of Previous Meeting Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Allocation of Income and Omission of Dividend Management For For 7 Receive Information Regarding the Acquisition of Fairstar Heavy Transport N.V. Management None None 8 Amend Articles Re: Enable Preferred Shares; Other Amendments Management For For 9 Authorize New Class of Preferred Stock Management For For 10 Increase Authorized Common Stock and Authorize New Class of Preferred Stock Management For For 11 Issue Shares in Connection with Acquisition of Fairstar Heavy Transport N.V. Management For For 12a Reelect Adri Baan as Director Management For For 12b Reelect Tom Ehret as Director Management For For 12c Reelect Jaap van Wiechen as Director Management For For 13 Reelect Adri Baan as Chairman of the Board Management For For 14 Reelect Win van Vonno as Chairman and Adri Baan as Member of Nominating Committee Management For For 15 Ratify KPMG as Auditors; Approve Remuneration of Auditors Management For For 16 Approve Remuneration of Directors Management For For 17 Approve Issuance of 252,855 Shares to Management for Incentive Purposes Management For For 18 Transact Other Business Management None None 19 Close Meeting Management None None E.ON AG Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 7 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For EDENRED Meeting Date:MAY 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:EDEN Security ID:F3192L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect Jean-Paul Bailly as Director Management For For 5 Reelect Bertrand Meheut as Director Management For For 6 Reelect Virginie Morgon as Director Management For For 7 Reelect Nadra Moussalem as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Renew Appointment BEAS as Alternate Auditor Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Authorize Repurchase of Up to 22,589,739 Shares Management For For 12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 67.5 Million Management For For 15 Approve Issuance of up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Amount of EUR 67.5 Million Management For For 16 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 19 Authorize Capitalization of Reserves of Up to EUR 225 Million for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2011 Record Date:NOV 03, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 0.90 per Share Management For For 5 Ratify Appointment of Fonds Strategique d Investissement as Director Management For For 6 Ratify Appointment of Abertis Telecom as Director Management For For 7 Reelect Fonds Strategique d Investissement as Director Management For For 8 Reelect Abertis Telecom as Director Management For For 9 Reelect Bertrand Mabille as Director Management For For 10 Elect Abertis Infraestructuras SA as Director Management For For 11 Elect Tradia Telecom SA as Director Management For For 12 Elect Retevision I SA as Director Management For For 13 Elect Jean-Paul Brillaud as Director Management For For 14 Elect Jean-Martin Folz as Director Management For For 15 Renew Appointment of Mazars as Auditor Management For For 16 Renew Appointment of Gilles Rainault as Alternate Auditor Management For For 17 Approve Remuneration of Directors in the Aggregate Amount of EUR 855,000 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Capitalization of Reserves of Up to EUR 44 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 22 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 23 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 44 Million Management For For 24 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 25 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 20 to 22 Management For For 26 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For For 27 Authorize Capital Increase of Up to EUR 44 Million for Future Exchange Offers Management For For 28 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 29 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 44 Million Management For For 30 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Management For For 31 Approve Employee Stock Purchase Plan Management For For 32 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 33 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 34 Authorize Filing of Required Documents/Other Formalities Management For For GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against HSBC HOLDINGS PLC Meeting Date:MAY 25, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Safra Catz as Director Management For For 3b Re-elect Laura Cha as Director Management For For 3c Re-elect Marvin Cheung as Director Management For For 3d Re-elect John Coombe as Director Management For For 3e Elect Joachim Faber as Director Management For For 3f Re-elect Rona Fairhead as Director Management For For 3g Re-elect Douglas Flint as Director Management For For 3h Re-elect Alexander Flockhart as Director Management For For 3i Re-elect Stuart Gulliver as Director Management For For 3j Re-elect James Hughes-Hallett as Director Management For For 3k Re-elect William Laidlaw as Director Management For For 3l Elect John Lipsky as Director Management For For 3m Re-elect Janis Lomax as Director Management For For 3n Re-elect Iain Mackay as Director Management For For 3o Re-elect Nagavara Murthy as Director Management For For 3p Re-elect Sir Simon Robertson as Director Management For For 3q Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Approve Scrip Dividend Program Management For For 9 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:NOV 23, 2011 Record Date:OCT 26, 2011 Meeting Type:SPECIAL Ticker:INGVF Security ID:456837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Announcements on Activities of Foundation ING Shares Management None None 3 Close Meeting Management None None ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.40 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.E. McCann to Executive Board Management For For 9 Elect J. Carr to Executive Board Management For For 10 Reelect R. Dahan to Supervisory Board Management For For 11 Reelect M.G. McGrath to Supervisory Board Management For For 12 Approve Remuneration of Supervisory Board Management For For 13 Ratify Deloitte as Auditors Management For For 14 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 15 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Approve Reduction in Share Capital by Cancellation of Shares Management For For 18 Close Meeting Management None None KONINKLIJKE DSM NV Meeting Date:MAY 11, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:DSM Security ID:N5017D122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 1.45 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect E. Kist to Supervisory Board Management For For 6b Elect V.F. Haynes to Supervisory Board Management For For 6c Elect E.T. Kennedy to Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Approve Cancellation of Shares Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None KUKA AG Meeting Date:JUN 06, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 4 Approve Cancellation of Capital Authorization Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For LADBROKES PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:LAD Security ID:G5337D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Ian Bull as Director Management For For 4 Re-elect Peter Erskine as Director Management For For 5 Re-elect Richard Glynn as Director Management For For 6 Re-elect Richard Ames as Director Management For For 7 Re-elect Sly Bailey as Director Management For For 8 Re-elect John Jarvis as Director Management For For 9 Re-elect John Kelly as Director Management For For 10 Re-elect Christopher Rodrigues as Director Management For For 11 Re-elect Darren Shapland as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Remuneration Report Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Market Purchase Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Approve SAYE Share Option Scheme Management For For LANCASHIRE HOLDINGS LTD Meeting Date:AUG 18, 2011 Record Date:JUL 25, 2011 Meeting Type:SPECIAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity without Pre-emptive Rights Management For For 2 Amend the Company's Bye-laws Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 03, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Amend the Company's Bye-laws Re: Bye-laws 47.3 and 49 Management For For 6 Amend the Company's Bye-laws Re: Bye-law 6 Management For For 7 Re-elect John Bishop as Director Management For For 8 Re-elect Richard Brindle as Director Management For For 9 Re-elect Emma Duncan as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Neil McConachie as a Director Management For For 12 Re-elect Ralf Oelssner as Director Management For For 13 Re-elect Robert Spass as Director Management For For 14 Re-elect William Spiegel as Director Management For For 15 Re-elect Martin Thomas as Director Management For For 16 Re-elect Ralf Oelssner as Director Management For For 17 Re-elect William Spiegel as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For LINDE AG Meeting Date:MAY 04, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:LIN Security ID:D50348107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 70 Million Pool of Capital without Preemptive Rights Management For For 8 Approve Stock Option Plan for Key Employees; Approve Creation of EUR 10,2 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 13, 2011 Record Date:JUL 11, 2011 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Robert Swannell as Director Management For For 5 Elect Alan Stewart as Director Management For For 6 Elect Laura Wade-Gery as Director Management For For 7 Re-elect Marc Bolland as Director Management For For 8 Re-elect Kate Bostock as Director Management For For 9 Re-elect Jeremy Darroch as Director Management For For 10 Re-elect John Dixon as Director Management For For 11 Re-elect Martha Fox as Director Management For For 12 Re-elect Steven Holliday as Director Management For For 13 Re-elect Sir David Michels as Director Management For For 14 Re-elect Jan du Plessis as Director Management For For 15 Re-elect Steven Sharp as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Amend Group Performance Share Plan 2005 Management For For METRO AG Meeting Date:MAY 23, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011; Approve Allocation of Income and Dividends of EUR 1.35 per Ordinary Share and EUR 1.485 per Preference Share Management For For 2 Approve Discharge of Management Board for Fiscal 2011 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 5a Elect Franz Haniel to the Supervisory Board Management For For 5b Elect Florian Funck to the Supervisory Board Management For For 6 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 7 Approve Affiliation Agreements with Subsidiary METRO Vierzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 8 Approve Affiliation Agreements with Subsidiary METRO Fuenfzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 9 Change Fiscal Year End to Sept. 30 Management For For NOVARTIS AG Meeting Date:FEB 23, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management For For 4 Approve CHF 19.7 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1.1 Reelect Sikrant Datar as Director Management For For 5.1.2 Reelect Andreas von Planta as Director Management For For 5.1.3 Reelect Wendelin Wiedeking as Director Management For For 5.1.4 Reelect William Brody as Director Management For For 5.1.5 Reelect Rolf Zinkernagel as Director Management For For 5.2 Elect Dimitri Azar as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For OSLO BORS VPS HOLDING ASA Meeting Date:MAY 21, 2012 Record Date: Meeting Type:ANNUAL Ticker: Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Receive Information for 2011 by the Control Committees for Verdipapirsentralen ASA and Oslo Clearing ASA Management None None 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 6.00 per Share Management For For 6 Approve Remuneration of Directors and Committees Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Amend Articles Re: Director and Committee Election Term Management For For 10.1 Reelect Harald Espedal as Director Management For For 10.2 Elect Wenche Agerup as Director Management For For 10.3 Elect Benedicte Fasmer as Vice Chairman Management For For 11.1 Elect Leif Teksum (Chair) as Member of Nominating Committee Management For For 11.2 Elect Toril Ressem as Member of Nominating Committee Management For For 11.3 Elect Ola Wessel-Aas Member of Nominating Committee Management For For 12 Presentation of Nominations to the Board of Directors of Verdipapirsentralen ASA and the Control Committees of Verdipapirsentralen ASA and Oslo Clearing ASA Management For For 13 Ratify KPMG as Auditors Management For For 14 Authorize Share Repurchase and Reissuance of up to One Percent of Share Capital Management For For PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For POSTNL NV Meeting Date:APR 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:PNL Security ID:N7203C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by H.M. Koorstra, CEO Management None None 3 Receive Annual Report 2011 Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Allocation of Income and Dividends of EUR 0.407 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Announce Vacancies on the Board Management None None 9b Opportunity to Make Recommendations Management None None 9c Announce Intention of the Supervisory Board to Nominate P.C. Klaver and F. Rovekamp as Supervisory Board Members Management None None 10 Reelect P.C. Klaver to Supervisory Board Management For For 11 Elect F. Rovekamp to Supervisory Board Management For For 12 Announce Vacancies on the Supervisory Board Arising in 2013 Management None None 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 14 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13 Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Allow Questions Management None None 17 Close Meeting Management None None PREMIER FARNELL PLC Meeting Date:JUN 12, 2012 Record Date:JUN 10, 2012 Meeting Type:ANNUAL Ticker:PFL Security ID:G33292106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Elect Val Gooding as Director Management For For 5 Elect Nicholas Cadbury as Director Management For For 6 Re-elect Harriet Green as Director Management For Abstain 7 Re-elect Laurence Bain as Director Management For For 8 Re-elect Andrew Dougal as Director Management For For 9 Re-elect Dennis Millard as Director Management For For 10 Re-elect Paul Withers as Director Management For For 11 Re-elect Thomas Reddin as Director Management For Against 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise Market Purchase of Preference Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RESOLUTION LTD Meeting Date:MAY 17, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Jacques Aigrain as Director Management For For 6 Re-elect Gerardo Arostegui as Director Management For For 7 Re-elect Michael Biggs as Director Management For For 8 Re-elect Mel Carvill as Director Management For For 9 Re-elect Fergus Dunlop as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Re-elect Denise Mileham as Director Management For For 12 Re-elect Peter Niven as Director Management For For 13 Re-elect Gerhard Roggemann as Director Management For For 14 Re-elect Tim Wade as Director Management For For 15 Elect Andy Briggs as Director of Friends Life Group plc Management For For 16 Elect Peter Gibbs as Director of Friends Life Group plc Management For For 17 Elect Mary Phibbs as Director of Friends Life Group plc Management For For 18 Elect Tim Tookey as Director of Friends Life Group plc Management For For 19 Re-elect Clive Cowdery as Director of Friends Life Group plc Management For For 20 Re-elect John Tiner as Director of Friends Life Group plc Management For For 21 Approve Final Dividend Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase Management For For REXAM PLC Meeting Date:MAY 03, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:REX Security ID:G1274K113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Stuart Chambers as Director Management For For 5 Elect Leo Oosterveer as Director Management For For 6 Re-elect Graham Chipchase as Director Management For For 7 Re-elect David Robbie as Director Management For For 8 Re-elect Noreen Doyle as Director Management For For 9 Re-elect John Langston as Director Management For For 10 Re-elect Wolfgang Meusburger as Director Management For For 11 Re-elect Jean-Pierre Rodier as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RHOEN-KLINIKUM AG Meeting Date:JUN 13, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RHK Security ID:D6530N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3.1 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2011 Management For For 3.2 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2011 Management For For 3.3 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2011 Management For For 3.4 Approve Discharge of Management Board Member Wolfgang Kunz for Fiscal 2011 Management For For 3.5 Approve Discharge of Management Board Member Martin Menger for Fiscal 2011 Management For For 3.6 Approve Discharge of Management Board Member Irmgard Stipplerfor Fiscal 2011 Management For For 3.7 Approve Discharge of Management Board Member Christoph Straub for Fiscal 2011 Management For For 4.1 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2011 Management For For 4.2 Approve Discharge of Supervisory Board Member Joachim Lueddeckefor Fiscal 2011 Management For For 4.3 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2011 Management For For 4.4 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2011 Management For For 4.5 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2011 Management For For 4.6 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2011 Management For For 4.7 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2011 Management For For 4.8 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2011 Management For For 4.9 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2011 Management For For 4.10 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2011 Management For For 4.11 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2011 Management For For 4.12 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2011 Management For For 4.13 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2011 Management For For 4.14 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2011 Management For For 4.15 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2011 Management For For 4.16 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2011 Management For For 4.17 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2011 Management For For 4.18 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2011 Management For For 4.19 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2011 Management For For 4.20 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2011 Management For For 4.21 Approve Discharge of Supervisory Board Member Rudolf Schwab for Fiscal 2011 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 14, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect John Napier as Director Management For For 5 Re-elect Simon Lee as Director Management For For 6 Elect Adrian Brown as Director Management For For 7 Re-elect Edward Lea as Director Management For For 8 Elect Alastair Barbour as Director Management For For 9 Elect Jos Streppel as Director Management For For 10 Re-elect Noel Harwerth as Director Management For For 11 Re-elect Malcolm Le May as Director Management For For 12 Re-elect John Maxwell as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAFRAN Meeting Date:MAY 31, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:SAF Security ID:F4035A557 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.62 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Jean-Paul Herteman Management For Against 6 Approve Additional Pension Scheme Agreement with the CEO and Vice CEOs Management For Against 7 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 10 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SANOFI Meeting Date:MAY 04, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.65 per Share Management For For 4 Elect Laurent Attal as Director Management For For 5 Reelect Uwe Bicker as Director Management For For 6 Reelect Jean Rene Fourtou as Director Management For For 7 Reelect Claudie Haignere as Director Management For For 8 Reelect Carole Piwnica as Director Management For For 9 Reelect Klaus Pohle as Director Management For For 10 Appoint Ernst & Young et Autres as Auditor Management For For 11 Appoint Auditex as Alternate Auditor Management For For 12 Ratify Change of Registered Office to 54, rue La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For SAP AG Meeting Date:MAY 23, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:SAP Security ID:D66992104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 7a Elect Hasso Plattner to the Supervisory Board Management For For 7b Elect Pekka Ala-Pietilae to the Supervisory Board Management For For 7c Elect Anja Feldmann to the Supervisory Board Management For For 7d Elect Wilhelm Haarmann to the Supervisory Board Management For For 7e Elect Bernard Liautaud to the Supervisory Board Management For For 7f Elect Hartmut Mehdorn to the Supervisory Board Management For For 7g Elect Erhard Schipporeit to the Supervisory Board Management For For 7h Elect Klaus Wucherer to the Supervisory Board Management For For 8 Amend Articles Re: Cancellation of Pool of Authorized Capital; Elimination of Clauses Referring to Registered Shares Management For For SBM OFFSHORE NV Meeting Date:MAY 16, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Receive Report of Supervisory Board Management None None 4 Adopt Financial Statements, Allocation of Income and Omit Dividends Management For For 5.1 Approve Discharge of Management Board Management For For 5.2 Approve Discharge of Supervisory Board Management For For 6 Discussion on Company's Corporate Governance Structure Management None None 7 Ratify KPMG as Auditors Management For For 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 8.1 Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10.1 Reelect F.G.H Deckers to Supervisory Board Management For For 10.2 Reelect T.M.E Ehret to Supervisory Board Management For For 12 Other Business and Allow Questions Management None None 13 Close Meeting Management None None SBM OFFSHORE NV Meeting Date:JUN 27, 2012 Record Date:MAY 30, 2012 Meeting Type:SPECIAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect S. Hepkema to Executive Board Management For For 3 Elect P.M. van Rossum to Executive Board Management For For 4 Approve Amendments to Remuneration Policy for Management Board Members Management For For 5 Close Meeting Management None None SCHINDLER HOLDING AG Meeting Date:MAR 19, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:SCHN Security ID:H7258G233 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Lord Charles Powell of Bayswater, Karl Hofstetter, Rolf Schweiger and Klaus Wellershoff as Directors Management For Against 4.2 Elect Rudolf Fischer as Director Management For Against 4.3 Ratify Ernst & Young AG as Auditors Management For For 5 Amend Articles Re: Increase Maximum Number of Board Members and Amend Shareholding Requirement for Directors Management For For 6.1 Approve CHF 33,664.40 Reduction in Share Capital via Cancellation of 336,644 Repurchased Shares Management For For 6.2 Approve CHF 171,460.00 Reduction in Participation Capital via Cancellation of 1,714,600 Repurchased Participation Certificates Management For For TELENOR ASA Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 5.00 per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 6 Approve NOK 289.5 Million Reduction in Share Capital via Cancellation of 22.2 Million Shares and Redemption of 26 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 80 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8.1 Amend Articles Re: Electronic Voting Management For For 8.2 Amend Articles Re: Nominating Committee Management For For 9 Approve Instructions for Nominating Committee Management For For 10.1 Approve Remuneration of Members of Corporate Assembly Management For For 10.2 Approve Remuneration of Members of Nominating Committee Management For For THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:BKG Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sean Ellis as Director Management For For 4 Re-elect Victoria Mitchell as Director Management For For 5 Re-elect John Armitt as Director Management For For 6 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase Management For For 11 Authorise EU Political Donations and Expenditure Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 13 Approve 2011 Long Term Incentive Plan Management For For 14 Amend 2009 Long Term Incentive Plan Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TNT EXPRESS NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by Marie-Christine Lombard, CEO Management None None 3 Receive Report of Management Board and Supervisory Board Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements and Statutory Reports Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Dividends of EUR 0,044 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Approve Amended Remuneration Policy for Management Board Members Management For For 9b Approve Remuneration of Supervisory Board Management For Against 10a Elect M. Smits to Supervisory Board Management For For 10b Elect S. van Keulen to Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Amend Articles Re: Appointment and Dismissal of Members of Management and Supervisory Boards Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For VALEO Meeting Date:JUN 04, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:FR Security ID:F96221126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Reelect Thierry Moulonguet as Director Management For For 4 Reelect Georges Pauget as Director Management For For 5 Reelect Ulrike Steinhorst as Director Management For For 6 Approve Allocation of Income and Dividends of EUR 1.4 per Share Management For For 7 Approve Auditors' Special Report Regarding New Related Party Transaction Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Authorize up to 340,000 Shares for Use in Stock Option Plan Management For For 11 Authorize up to 920,000 Shares for Use in Restricted Stock Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VICAT Meeting Date:MAY 04, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:VCT Security ID:F18060107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.5 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 6 Reelect Raynald Dreyfus as Director Management For Against 7 Authorize Filing of Required Documents/Other Formalities Management For For VINCI SA Meeting Date:APR 12, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Reelect Jean Pierre Lamoure as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Related Party Transaction Re: Financing of Sud Europe Atlantique High Speed Railway Project Management For For 7 Approve Related Party Transaction of Vinci and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Management For For 8 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 19, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Reelect Jean-Rene Fourtou as Supervisory Board Member Management For For 6 Reelect Philippe Donnet as Supervisory Board Member Management For For 7 Renew Appointment of Ernst et Young et Autres as Auditor Management For For 8 Renew Appointment of Auditex as Alternate Auditor Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOLKSWAGEN AG (VW) Meeting Date:APR 19, 2012 Record Date:MAR 28, 2012 Meeting Type:SPECIAL Ticker:VOW Security ID:D94523103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Creation of EUR 110 Million Pool of Capital without Preemptive Rights Management For For ZON MULTIMEDIA - SERVICOS DE TELECOMUNICACOES E MULTIMEDIA SGPS SA Meeting Date:JAN 30, 2012 Record Date:JAN 23, 2012 Meeting Type:SPECIAL Ticker:PMV Security ID:X9819B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 12 Management For For ZON MULTIMEDIA - SERVICOS DE TELECOMUNICACOES E MULTIMEDIA SGPS SA Meeting Date:APR 27, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:PMV Security ID:X9819B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Individual and Consolidated Financial Statements and Statutory Reports for Fiscal 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Management and Supervisory Board Management For For 4 Amend Articles 9 and 11 Management For For 5 Approve Remuneration Policy Management For For 6 Authorize Repurchase and Reissuance of Shares Management For For ZURICH INSURANCE GROUP AG Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Omission of Dividends Management For For 2.2 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management For For 5.1 Change Company Name to Zurich Insurance Group AG Management For For 5.2 Amend Corporate Purpose Management For For 6.1.1 Elect Alison Carnwath as Director Management For For 6.1.2 Elect Rafael del Pino as Director Management For For 6.1.3 Reelect Josef Ackermann as Director Management For For 6.1.4 Reelect Thomas Escher as Director Management For For 6.1.5 Reelect Don Nicolaisen as Director Management For For 6.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Financial Services Fund AB&T FINANCIAL CORPORATION Meeting Date:NOV 30, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:ABTO Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence H. Pearson, MD Management For Withhold 1.2 Elect Director David W. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For AGEAS SA/NV Meeting Date:APR 25, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Authorize Company to File Claims against Former Directors Management For For 6.1 Amend Article 8 Re: Cancellation of Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 6.2.2 Management None None 6.2.2 Renew Authorizatiion to Increase Share Capital within the Framework of Authorized Capital Management For For 7.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.2 Authorize Reissuance of Repurchased Shares Management For For 8 Close Meeting Management None None AGEAS SA/NV Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3 Approve Discharge of Directors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Amend Articles to Reflect Changes in Capital Re: Item 5 Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Filing of Required Documents/Formalities at Trade Registry by the Board and Notary De Brauw Blackstone Westbroek Management For For 9 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 28, 2012 Record Date:MAY 31, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 4 Approve Suspensive Condition Management For For 5 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 29, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For For 4 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For For 5 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For For 6 Approve Suspensive Condition Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 9 Close Meeting Management None None ALLEGHANY CORPORATION Meeting Date:APR 27, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John G. Foos Management For For 2 Elect Director William K. Lavin Management For For 3 Elect Director Phillip M. Martineau Management For For 4 Elect Director Raymond L. M. Wong Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AOZORA BANK, LTD. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shirakawa, Yuuji Management For For 1.2 Elect Director Brian F. Prince Management For For 1.3 Elect Director Tokuoka, Kunimi Management For For 1.4 Elect Director Baba, Shinsuke Management For For 1.5 Elect Director James Danforth Quayle Management For For 1.6 Elect Director Frank W. Bruno Management For For 1.7 Elect Director Tsugawa, Kiyoshi Management For For 1.8 Elect Director Marius J. L. Jonkhart Management For For 1.9 Elect Director Takeda, Shunsuke Management For For 1.10 Elect Director Cornelis Maas Management For For 1.11 Elect Director Louis J. Forster Management For For 1.12 Elect Director Larry A. Klane Management For For 2.1 Appoint Statutory Auditor Mitch R. Fulscher Management For For 2.2 Appoint Statutory Auditor Tachimoto, Akira Management For For 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Management For For 4 Approve Retirement Bonus Payment for Director Management For Against ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Meeting Date:MAY 08, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:AGII Security ID:G0464B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nabil N. El-Hage Management For For 1.2 Elect Director Mural R. Josephson Management For For 1.3 Elect Director Gary V. Woods Management For For 2 Require Advance Notice for Shareholder Proposals and Nominations Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian Cusack Management For For 1.2 Elect Director Glyn Jones Management For For 1.3 Elect Director Ronald Pressman Management For For 2 Ratify Auditors Management For For ASSOCIATED BANC-CORP Meeting Date:APR 24, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ASBC Security ID:045487105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Ruth M. Crowley Management For For 1.3 Elect Director Philip B. Flynn Management For For 1.4 Elect Director Ronald R. Harder Management For For 1.5 Elect Director William R. Hutchinson Management For For 1.6 Elect Director Robert A. Jeffe Management For For 1.7 Elect Director Eileen A. Kamerick Management For For 1.8 Elect Director Richard T. Lommen Management For For 1.9 Elect Director J. Douglas Quick Management For For 1.10 Elect Director John C. Seramur Management For For 1.11 Elect Director Karen T. van Lith Management For For 1.12 Elect Director John B. Williams Management For For 2 Authorize Board to Set Terms of Preferred Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For AXA Meeting Date:APR 25, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Francois Martineau as Director Management For For 6 Elect Stefan Lippe as Director Management For For 7 Elect Doina Palici Chehab as Representative of Employee Shareholders to the Board Management For For 8 Elect Fewzia Allaouat as Representative of Employee Shareholders to the Board Management Against Against 9 Elect Olivier Dot Representative of Employee Shareholders to the Board Management Against Against 10 Elect Herbert Fuchs Representative of Employee Shareholders to the Board Management Against Against 11 Elect Denis Gouyou Beauchamps Representative of Employee Shareholders to the Board Management Against Against 12 Elect Thierry Jousset Representative of Employee Shareholders to the Board Management Against Against 13 Elect Rodney Koch Representative of Employee Shareholders to the Board Management Against Against 14 Elect Emmanuel Rame Representative of Employee Shareholders to the Board Management Against Against 15 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 16 Ratify Yves Nicoles as Alternate Auditor Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 20 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 21 Amend Article 21 of Bylaws Re: Related-Party Transactions Management For For 22 Amend Article 23 of Bylaws Re: Electronic Signature Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For BARCLAYS PLC Meeting Date:APR 27, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Marcus Agius as Director Management For For 4 Re-elect David Booth as Director Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Fulvio Conti as Director Management For Against 7 Re-elect Bob Diamond as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect Sir Andrew Likierman as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAPE BANCORP, INC. Meeting Date:APR 30, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:CBNJ Security ID:139209100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Benevento Management For For 1.2 Elect Director Michael D. Devlin Management For For 1.3 Elect Director Matthew J. Reynolds Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATLIN GROUP LTD Meeting Date:MAY 10, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Bruce Carnegie-Brown as Director Management For For 6 Re-elect Stephen Catlin as Director Management For For 7 Re-elect Benjamin Meuli as Director Management For For 8 Re-elect Kenneth Goldstein as Director Management For For 9 Re-elect Robert Gowdy as Director Management For For 10 Re-elect Nicholas Lyons as Director Management For For 11 Elect John Barton as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For For 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For For 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For For 11 Elect Director William S. Thompson, Jr. Management For For 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against CNO FINANCIAL GROUP, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward J. Bonach Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Robert C. Greving Management For For 4 Elect Director R. Keith Long Management For For 5 Elect Director Charles W. Murphy Management For For 6 Elect Director Neal C. Schneider Management For For 7 Elect Director Frederick J. Sievert Management For For 8 Elect Director Michael T. Tokarz Management For For 9 Elect Director John G. Turner Management For For 10 Amend NOL Rights Plan (NOL Pill) Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOLPHIN CAPITAL INVESTORS LTD. Meeting Date:DEC 29, 2011 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:DCI Security ID:G2803G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issuance of New Shares and Warrant Shares at a Price Below the NAV per Share Management For For ENSTAR GROUP LIMITED Meeting Date:JUN 21, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:ESGR Security ID:G3075P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Dominic F. Silvester as Director Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Elect Subsidiary Directors Management For For F&C ASSET MANAGEMENT PLC Meeting Date:MAY 09, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:FCAM Security ID:G3336H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Keith Jones as Director Management For For 4 Elect Keith Percy as Director Management For For 5 Re-elect Edward Bramson as Director Management For For 6 Re-elect Keith Bedell-Pearce as Director Management For For 7 Re-elect Ian Brindle as Director Management For For 8 Re-elect David Logan as Director Management For For 9 Re-elect Jeff Medlock as Director Management For For 10 Re-elect Derham O'Neill as Director Management For For 11 Re-elect Kieran Poynter as Director Management For For 12 Approve Remuneration Report Management For For 13 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FIRST CALIFORNIA FINANCIAL GROUP, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:FCAL Security ID:319395109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Aldridge Management For For 1.2 Elect Director Donald E. Benson Management For For 1.3 Elect Director John W. Birchfield Management For For 1.4 Elect Director Joseph N. Cohen Management For For 1.5 Elect Director Robert E. Gipson Management For For 1.6 Elect Director Antoinette T. Hubenette Management For For 1.7 Elect Director C. G. Kum Management For For 1.8 Elect Director Thomas Tignino Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRST CLOVER LEAF FINANCIAL CORP. Meeting Date:MAY 22, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:FCLF Security ID:31969M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Stevens Management For For 1.2 Elect Director Gerard A. Schuetzenhofer Management For For 1.3 Elect Director Dennis M. Terry Management For For 2 Ratify Auditors Management For For FIRST PACIFIC CO., LTD. Meeting Date:MAY 31, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.13 Per Share Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Reelect Anthoni Salim as Non-Executive Director Management For For 4b Reelect Tedy Djuhar as Non-Executive Director Management For For 5 Authorize Board to Fix Remuneration of Executive Directors and Non-Executive Directors Management For For 6 Authorize Board to Appoint Additional Directors as an Addition to the Board Management For For 7 Adopt New Share Option Scheme Management For Against 8 Approve Increase in Authorized Share Capital Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against 12 Amend Bye-Laws of the Company Management For For 13 Adopt Official Chinese Name of the Company Management For For FIRST SOUTHERN BANCORP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For FRANSHION PROPERTIES (CHINA) LTD. Meeting Date:DEC 22, 2011 Record Date:DEC 19, 2011 Meeting Type:SPECIAL Ticker:00817 Security ID:Y2642B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Framework Lease Agreement and Related Transactions Management For For 2 Approve Renewed Framework Financial Service Agreement and Related Transactions Management For Against FRANSHION PROPERTIES (CHINA) LTD. Meeting Date:JUN 14, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:00817 Security ID:Y2642B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reelect He Cao as Executive Director Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against GUARANTY BANCORP Meeting Date:SEP 29, 2011 Record Date:AUG 15, 2011 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For Abstain 2 Increase Authorized Preferred Stock Management For Abstain 3 Approve Conversion of Securities Management For Abstain 4 Approve Convertible Debentures Management For Abstain 5 Adjourn Meeting Management For Abstain GUARANTY BANCORP Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward B. Cordes Management For For 2 Elect Director John M. Eggemeyer Management For For 3 Elect Director Keith R. Finger Management For For 4 Elect Director Stephen D. Joyce Management For For 5 Elect Director Gail H. Klapper Management For For 6 Elect Director Stephen G. McConahey Management For For 7 Elect Director Paul W. Taylor Management For For 8 Elect Director W. Kirk Wycoff Management For For 9 Elect Director Albert C. Yates Management For For 10 Ratify Auditors Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income and Year-End Dividend of KRW 300 per Share Management For For 3 Amend Articles of Incorporation Management For For 4.1 Elect Three Inside Directors and Eight Outside Directors (Bundled) Management For For 4.2 Elect Five Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HISCOX LTD Meeting Date:MAY 30, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:HSX Security ID:G4593F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robert Hiscox as Director Management For For 5 Re-elect Bronislaw Masojada as Director Management For For 6 Re-elect Robert Childs as Director Management For For 7 Re-elect Stuart Bridges as Director Management For For 8 Re-elect Richard Gillingwater as Director Management For For 9 Re-elect Daniel Healy as Director Management For For 10 Re-elect Ernst Jansen as Director Management For For 11 Re-elect Dr James King as Director Management For For 12 Re-elect Robert McMillan as Director Management For For 13 Re-elect Andrea Rosen as Director Management For For 14 Re-elect Gunnar Stokholm as Director Management For For 15 Reappoint KPMG as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Increase in Authorised Ordinary Shares Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For HSBC HOLDINGS PLC Meeting Date:MAY 25, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Safra Catz as Director Management For For 3b Re-elect Laura Cha as Director Management For For 3c Re-elect Marvin Cheung as Director Management For For 3d Re-elect John Coombe as Director Management For For 3e Elect Joachim Faber as Director Management For For 3f Re-elect Rona Fairhead as Director Management For For 3g Re-elect Douglas Flint as Director Management For For 3h Re-elect Alexander Flockhart as Director Management For For 3i Re-elect Stuart Gulliver as Director Management For For 3j Re-elect James Hughes-Hallett as Director Management For For 3k Re-elect William Laidlaw as Director Management For For 3l Elect John Lipsky as Director Management For For 3m Re-elect Janis Lomax as Director Management For For 3n Re-elect Iain Mackay as Director Management For For 3o Re-elect Nagavara Murthy as Director Management For For 3p Re-elect Sir Simon Robertson as Director Management For For 3q Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Approve Scrip Dividend Program Management For For 9 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:NOV 23, 2011 Record Date:OCT 26, 2011 Meeting Type:SPECIAL Ticker:INGVF Security ID:456837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Announcements on Activities of Foundation ING Shares Management None None 3 Close Meeting Management None None ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None KB FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 720 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Hwang Gun-Ho as Outside Director Management For For 3.2 Reelect Lee Kyung-Jae as Outside Director Management For For 3.3 Reelect Ham Sang-Moon as Outside Director Management For For 3.4 Reelect Koh Seung-Eui as Outside Director Management For For 3.5 Reelect Lee Yeong-Nam as Outside Director Management For For 3.6 Reelect Jo Jae-Mok as Outside Director Management For For 4.1 Elect Hwang Gun-Ho as Member of Audit Committee Management For For 4.2 Elect Kim Young-Jin as Member of Audit Committee Management For For 4.3 Elect Lee Young-Nam as Member of Audit Committee Management For For 4.4 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 4.5 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREA EXCHANGE BANK Meeting Date:MAR 13, 2012 Record Date:FEB 15, 2012 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For Against 2 Approve Stock Option Previously Granted by Board Management For For 3 Elect Two Inside Directors and Seven Outside Directors (Bundled) Management For For 4 Elect Three Members of Audit Committee Management For For KOREA EXCHANGE BANK Meeting Date:MAR 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LANCASHIRE HOLDINGS LTD Meeting Date:AUG 18, 2011 Record Date:JUL 25, 2011 Meeting Type:SPECIAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity without Pre-emptive Rights Management For For 2 Amend the Company's Bye-laws Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 03, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Amend the Company's Bye-laws Re: Bye-laws 47.3 and 49 Management For For 6 Amend the Company's Bye-laws Re: Bye-law 6 Management For For 7 Re-elect John Bishop as Director Management For For 8 Re-elect Richard Brindle as Director Management For For 9 Re-elect Emma Duncan as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Neil McConachie as a Director Management For For 12 Re-elect Ralf Oelssner as Director Management For For 13 Re-elect Robert Spass as Director Management For For 14 Re-elect William Spiegel as Director Management For For 15 Re-elect Martin Thomas as Director Management For For 16 Re-elect Ralf Oelssner as Director Management For For 17 Re-elect William Spiegel as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For MAIDEN HOLDINGS, LTD. Meeting Date:MAY 02, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:MHLD Security ID:G5753U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Barry D. Zyskind as Director Management For For 1.2 Elect Simcha G. Lyons as Director Management For For 1.3 Elect Raymond M. Neff as Director Management For For 1.4 Elect Yehuda L. Neuberger as Director Management For For 1.5 Elect Steven H. Nigro as Director Management For For 2.1 Elect David A. Lamneck as Director of Maiden Insurance Company, Ltd. Management For For 2.2 Elect John Marshaleck as Director of Maiden Insurance Company, Ltd. Management For For 2.3 Elect Lawrence F. Metz as Director of Maiden Insurance Company, Ltd. Management For For 2.4 Elect Arturo M. Raschbaum as Director of Maiden Insurance Company, Ltd. Management For For 3.1 Elect Patrick J. Haveron as Director of Maiden Global Holdings, Ltd. Management For For 3.2 Elect Ronald M. Judd as Director of Maiden Global Holdings, Ltd. Management For For 3.3 Elect John Marshaleck as Director of Maiden Global Holdings, Ltd. Management For For 3.4 Elect Lawrence F. Metz as Director of Maiden Global Holdings, Ltd. Management For For 3.5 Elect Arturo M. Raschbaum as Director of Maiden Global Holdings, Ltd. Management For For 4 Ratify BDO Seidman, LLP as Auditors of the Company, and Arthur Morris and Company as Auditors of Maiden Insurance Company, Ltd. Management For For METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MORGAN STANLEY Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roy J. Bostock Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Howard J. Davies Management For For 4 Elect Director James P. Gorman Management For For 5 Elect Director C. Robert Kidder Management For For 6 Elect Director Klaus Kleinfeld Management For For 7 Elect Director Donald T. Nicolaisen Management For For 8 Elect Director Hutham S. Olayan Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director O. Griffith Sexton Management For For 11 Elect Director Ryosuke Tamakoshi Management For For 12 Elect Director Masaaki Tanaka Management For For 13 Elect Director Laura D. Tyson Management For For 14 Ratify Auditors Management For For 15 Amend Omnibus Stock Plan Management For Against 16 Amend Non-Employee Director Restricted Stock Plan Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTH AMERICAN FINANCIAL HOLDING, INC. Meeting Date:OCT 06, 2011 Record Date:SEP 16, 2011 Meeting Type:SPECIAL Ticker:NAFHZ Security ID:65685Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation to Remove Certain Provisions Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andre Bergen Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Marshall N. Carter Management For For 4 Elect Director Dominique Cerutti Management For For 5 Elect Director Patricia M. Cloherty Management For For 6 Elect Director George Cox Management For For 7 Elect Director Sylvain Hefes Management For For 8 Elect Director Jan-Michiel Hessels Management For For 9 Elect Director Duncan M. McFarland Management For For 10 Elect Director James J. McNulty Management For For 11 Elect Director Duncan L. Niederauer Management For For 12 Elect Director Ricardo Salgado Management For For 13 Elect Director Robert G. Scott Management For For 14 Elect Director Jackson P. Tai Management For For 15 Elect Director Rijnhard van Tets Management For For 16 Elect Director Brian Williamson Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Call Special Meetings Shareholder Against For OSAKA SECURITIES EXCHANGE CO. LTD. Meeting Date:JUN 21, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8697 Security ID:J6254G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7500 Management For For 2.1 Elect Director Yoneda, Michio Management For Against 2.2 Elect Director Fujikura, Motoharu Management For For 2.3 Elect Director Matsumoto, Manabu Management For For 2.4 Elect Director Yamazawa, Kotaro Management For For 2.5 Elect Director Karino, Yoshinori Management For For 2.6 Elect Director Okuda, Tsutomu Management For For 2.7 Elect Director Kawamura, Yuusuke Management For For 2.8 Elect Director Kawamoto, Yuuko Management For For 2.9 Elect Director Sakaiya, Taichi Management For For 2.10 Elect Director Sasaki, Shigeo Management For For 2.11 Elect Director Morimoto, Shigeru Management For For OSLO BORS VPS HOLDING ASA Meeting Date:MAY 21, 2012 Record Date: Meeting Type:ANNUAL Ticker: Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Receive Information for 2011 by the Control Committees for Verdipapirsentralen ASA and Oslo Clearing ASA Management None None 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 6.00 per Share Management For For 6 Approve Remuneration of Directors and Committees Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Amend Articles Re: Director and Committee Election Term Management For For 10.1 Reelect Harald Espedal as Director Management For For 10.2 Elect Wenche Agerup as Director Management For For 10.3 Elect Benedicte Fasmer as Vice Chairman Management For For 11.1 Elect Leif Teksum (Chair) as Member of Nominating Committee Management For For 11.2 Elect Toril Ressem as Member of Nominating Committee Management For For 11.3 Elect Ola Wessel-Aas Member of Nominating Committee Management For For 12 Presentation of Nominations to the Board of Directors of Verdipapirsentralen ASA and the Control Committees of Verdipapirsentralen ASA and Oslo Clearing ASA Management For For 13 Ratify KPMG as Auditors Management For For 14 Authorize Share Repurchase and Reissuance of up to One Percent of Share Capital Management For For PARTNERRE LTD. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jan H. Holsboer as Director Management For For 1.2 Elect Roberto Mendoza as Director Management For For 1.3 Elect Kevin M. Twomey as Director Management For For 1.4 Elect David Zwiener as Director Management For For 2 Approve Deloitte & Touche Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers Compensation Management For For PROTECTOR FORSIKRING AS Meeting Date:APR 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:PROTCT Security ID:R7049B138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 2 Approve Notice of Meeting and Agenda Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 5 Receive Report on Company Corporate Governance Management None None 6.1 Reelection of Halgrim Thon as Member of Committee of Representatives Management For For 6.2 Reelection of Harald Elgaaen as Member of Committee of Representatives Management For For 6.3 Reelection of Edgar Ellingsen as Member of Committee of Representatives Management For For 6.4 Elect Anders Lenborg as Member of Committee of Representatives Management For For 6.5 Elect Cathrine Muri as Member of Committee of Representatives Management For For 6.6 Reelection of Svein Garberg as Deputy Member of Committee of Representatives Management For For 6.7 Elect Thorvald Haraldsen as Deputy Member of Committee of Representatives Management For For 7.1 Reelect Anders Lenborg as Chairman of Control Committee Management For For 7.2 Reelect Thorvald Haraldsen as Member of Control Committee Management For For 7.3 Reelect Tore Clausen as Member of Control Committee Management For For 7.4 Elect Kaare Oftedal as Deputy Member of Control Committee Management For For 8.1 Reelect Nils Hollekim as Member of Nominating Committee Management For For 8.2 Reelect Per Skaaret as Member of Nominating Committee Management For For 9 Approve Remuneration of Committee of Representative Members in the Amounts of NOK 10,000 to the Chairman; Approve Attendance Fees Management For For 10 Approve Remuneration of Control Committee Members in the Amounts of NOK 70,000 to the Chairman and NOK 50,000 to Other Members; Approve Attendance Fees Management For For 11 Approve Remuneration of Nomination Committee Members in the Amounts of NOK 10,000 to the Chairman; Approve Attendance Fees Management For For 12 Authorize Share Repurchase and Sale of up to 8.6 Million Shares Management For For 13 Approve Creation of NOK 8.6 Million Pool of Capital without Preemptive Rights Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 22, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Cooper Management For For 1.2 Elect Director Neill A. Currie Management For For 1.3 Elect Director W. James MacGinnitie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RESOLUTION LTD Meeting Date:JAN 13, 2012 Record Date:JAN 11, 2012 Meeting Type:SPECIAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Amended Operating Agreement, the New Lock-Up Agreement and the Company's Consent to the Amendment of the ROL Partnership Agreement Management For For RESOLUTION LTD Meeting Date:MAY 17, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Jacques Aigrain as Director Management For For 6 Re-elect Gerardo Arostegui as Director Management For For 7 Re-elect Michael Biggs as Director Management For For 8 Re-elect Mel Carvill as Director Management For For 9 Re-elect Fergus Dunlop as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Re-elect Denise Mileham as Director Management For For 12 Re-elect Peter Niven as Director Management For For 13 Re-elect Gerhard Roggemann as Director Management For For 14 Re-elect Tim Wade as Director Management For For 15 Elect Andy Briggs as Director of Friends Life Group plc Management For For 16 Elect Peter Gibbs as Director of Friends Life Group plc Management For For 17 Elect Mary Phibbs as Director of Friends Life Group plc Management For For 18 Elect Tim Tookey as Director of Friends Life Group plc Management For For 19 Re-elect Clive Cowdery as Director of Friends Life Group plc Management For For 20 Re-elect John Tiner as Director of Friends Life Group plc Management For For 21 Approve Final Dividend Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 14, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect John Napier as Director Management For For 5 Re-elect Simon Lee as Director Management For For 6 Elect Adrian Brown as Director Management For For 7 Re-elect Edward Lea as Director Management For For 8 Elect Alastair Barbour as Director Management For For 9 Elect Jos Streppel as Director Management For For 10 Re-elect Noel Harwerth as Director Management For For 11 Re-elect Malcolm Le May as Director Management For For 12 Re-elect John Maxwell as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SEVEN GROUP HOLDINGS LTD. Meeting Date:NOV 09, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL Ticker:SVW Security ID:Q84384108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Kerry Stokes as a Director Management For For 4 Elect Murray Wells as a Director Management For For 5 Elect Christopher Mackay as a Director Management For For 6 Approve the Financial Assistance to be Provided Management For For SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:APR 23, 2012 Record Date: Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Asia Water Share Option Scheme 2012 Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Teng Yi Long as Director Management For For 3b Reelect Lu Ming Fang as Director Management For For 3c Reelect Lu Shen as Director Management For For 3d Reelect Leung Pak To, Francis as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Terminate SIHL Existing Scheme and Adopt SIHL New Scheme Management For Against SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:MAY 17, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Georgia S. Derrico Management For For 1.2 Elect Director Charles A. Kabbash Management For For 1.3 Elect Director W. Bruce Jennings Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAR ASIA FIN LTD Meeting Date:SEP 14, 2011 Record Date:AUG 03, 2011 Meeting Type:ANNUAL Ticker: Security ID:855082301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Reelect Talmai Morgan as Director Management For Withhold 2.2 Reelect Roger Phillips as Director Management For Withhold 2.3 Reelect Daniel Cohen as Director Management For Withhold 3 Reappoint Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James R. Balkcom, Jr. Management For For 2 Elect Director Kelly H. Barrett Management For For 3 Elect Director Archie L. Bransford, Jr. Management For For 4 Elect Director Kim M. Childers Management For For 5 Elect Director Joseph W. Evans Management For For 6 Elect Director Virginia A. Hepner Management For For 7 Elect Director J. Daniel Speight, Jr. Management For For 8 Elect Director J. Thomas Wiley, Jr. Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For SUN HUNG KAI & CO. LTD. Meeting Date:MAY 30, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect William Leung Wing Cheung as Director Management For For 3b Reelect Lee Seng Huang as Director Management For For 3c Reelect David Craig Bartlett as Director Management For For 3d Reelect Peter Wong Man Kong as Director Management For Against 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against SYMETRA FINANCIAL CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:SYA Security ID:87151Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sander M. Levy Management For For 1.2 Elect Director Lowndes A. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TFS FINANCIAL CORPORATION Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:TFSL Security ID:87240R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Asher Management For For 1.2 Elect Director Robert B. Heisler, Jr Management For For 1.3 Elect Director Bernard S. Kobak Management For For 1.4 Elect Director Terrence R. Ozan Management For For 1.5 Elect Director Marianne Piterans Management For For 2 Ratify Auditors Management For For THE BANKSHARES, INC. Meeting Date:NOV 15, 2011 Record Date:OCT 17, 2011 Meeting Type:SPECIAL Ticker: Security ID:066516105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For THE BANKSHARES, INC. Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker: Security ID:066516105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert B. Goldstein Management For For 1.2 Elect Director James T. Barnes, Jr. Management For For 1.3 Elect Director Dale A. Dettmer Management For For 1.4 Elect Director Ralph V. Hadley, III Management For For 1.5 Elect Director Allan E. Keen Management For For 1.6 Elect Director Craig M. McAllaster Management For For 1.7 Elect Director Donald J. McGowan Management For For 1.8 Elect Director Mark G. Merlo Management For For THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:BKG Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sean Ellis as Director Management For For 4 Re-elect Victoria Mitchell as Director Management For For 5 Re-elect John Armitt as Director Management For For 6 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase Management For For 11 Authorise EU Political Donations and Expenditure Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 13 Approve 2011 Long Term Incentive Plan Management For For 14 Amend 2009 Long Term Incentive Plan Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 13, 2011 Record Date:JUL 08, 2011 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Audited Consolidated Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditors and Authorize Board to Fix Their Remuneration Management None None 3a Reelect Patrick Fung Yuk Bun as Independent Non-Executive Director Management For Against 3b Reelect Stanley Ko Kam Chuen as Independent Non-Executive Director Management For For 3c Reelect Michael Ian Arnold as Independent Non-Executive Director Management For For 3d Reelect Allan Zeman as Independent Non-Executive Director Management For Against 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard O. Berndt Management For For 2 Elect Director Charles E. Bunch Management For For 3 Elect Director Paul W. Chellgren Management For For 4 Elect Director Kay Coles James Management For For 5 Elect Director Richard B. Kelson Management For For 6 Elect Director Bruce C. Lindsay Management For For 7 Elect Director Anthony A. Massaro Management For For 8 Elect Director Jane G. Pepper Management For For 9 Elect Director James E. Rohr Management For For 10 Elect Director Donald J. Shepard Management For For 11 Elect Director Lorene K. Steffes Management For For 12 Elect Director Dennis F. Strigl Management For For 13 Elect Director Thomas J. Usher Management For For 14 Elect Director George H. Walls, Jr. Management For For 15 Elect Director Helge H. Wehmeier Management For For 16 Ratify Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSATLANTIC HOLDINGS, INC. Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:TRH Security ID:893521104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. A. Carpenter Management For For 1.2 Elect Director Alok Singh Management For For 1.3 Elect Director Christopher E. Watson Management For For 2.4 Elect Edward J. Noonan as Subsidiary Director Management For For 2.5 Elect C.N. Rupert Atkin as Subsidiary Director Management For For 2.6 Elect Patrick G. Barry as Subsidiary Director Management For For 2.7 Elect Peter A. Bilsby as Subsidiary Director Management For For 2.8 Elect Alan Bossin as Subsidiary Director Management For For 2.9 Elect Julian P. Bosworth as Subsidiary Director Management For For 2.10 Elect Janita A. Burke as Subsidiary Director Management For For 2.11 Elect Michael E.A. Carpenter as Subsidiary Director Management For For 2.12 Elect Rodrigo Castro as Subsidiary Director Management For For 2.13 Elect Jane S. Clouting as Subsidiary Director Management For For 2.14 Elect Joseph E. Consolino as Subsidiary Director Management For For 2.15 Elect C. Jerome Dill as Subsidiary Director Management For For 2.16 Elect Andrew Downey as Subsidiary Director Management For For 2.17 Elect Kerry A. Emanuel as Subsidiary Director Management For For 2.18 Elect Jonathan D. Ewington as Subsidiary Director Management For For 2.19 Elect Andrew M. Gibbs as Subsidiary Director Management For For 2.20 Elect Michael Greene as Subsidiary Director Management For For 2.21 Elect Barnabas Hurst-Bannister as Subsidiary Director Management For For 2.22 Elect Anthony J. Keys as Subsidiary Director Management For For 2.23 Elect Robert F. Kuzloski as Subsidiary Director Management For For 2.24 Elect Stuart W. Mercer as Subsidiary Director Management For For 2.25 Elect Jean-Marie Nessi as Subsidiary Director Management For For 2.26 Elect Andre Perez as Subsidiary Director Management For For 2.27 Elect Julian G. Ross as Subsidiary Director Management For For 2.28 Elect Rafael Saer as Subsidiary Director Management For For 2.29 Elect Matthew Scales as Subsidiary Director Management For For 2.30 Elect James E. Skinner as Subsidiary Director Management For For 2.31 Elect Verner G. Southey as Subsidiary Director Management For For 2.32 Elect Nigel D. Wachman as Subsidiary Director Management For For 2.33 Elect Lixin Zeng as Subsidiary Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For For 8 Elect Director Cynthia H. Milligan Management For For 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WEST COAST BANCORP Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:WCBO Security ID:952145209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lloyd D. Ankeny Management For For 1.2 Elect Director David A. Dietzler Management For For 1.3 Elect Director Henchy R. Enden Management For For 1.4 Elect Director Shmuel (Sam) Levinson Management For For 1.5 Elect Director Steven J. Oliva Management For For 1.6 Elect Director John T. Pietrzak Management For For 1.7 Elect Director Steven N. Spence Management For For 1.8 Elect Director Robert D. Sznewajs Management For For 1.9 Elect Director Nancy A. Wilgenbusch, Ph.D. Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For WESTERN LIBERTY BANCORP Meeting Date:JUN 20, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:WLBC Security ID:961443108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason N. Ader Management For For 1.2 Elect Director Curtis W. Anderson Management For For 1.3 Elect Director Richard A.C. Coles Management For For 1.4 Elect Director Michael B. Frankel Management For For 1.5 Elect Director William E. Martin Management For For 1.6 Elect Director Terrence L. Wright Management For For 2 Ratify Auditors Management For For WESTFIELD FINANCIAL, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WFD Security ID:96008P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Colton, Jr. Management For For 1.2 Elect Director James C. Hagan Management For For 1.3 Elect Director Philip R. Smith Management For Withhold 1.4 Elect Director Donald A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Howard L. Clark, Jr. as Director Management For For 1.2 Elect A. Michael Frinquelli as Director Management For For 1.3 Elect Allan L. Waters as Director Management For For 2.1 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Christine H. Repasy as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Company Ltd. Management For For 4.1 Elect Raymond Barrette as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect David T. Foy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director of Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director of Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director of Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director of Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of White Mountains Re Sirius Capital Ltd. Management For For 8.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 8.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 8.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 8.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITE RIVER CAPITAL, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:RVR Security ID:96445P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Eggemeyer Management For For 1.2 Elect Director Thomas C. Heagy Management For For 1.3 Elect Director William E. McKnight Management For For 1.4 Elect Director Daniel W. Porter Management For For 1.5 Elect Director John W. Rose Management For For 1.6 Elect Director Richard D. Waterfield Management For For 2 Ratify Auditors Management For For WOORI FINANCE HOLDINGS CO. LTD. Meeting Date:MAR 30, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:053000 Security ID:Y9695X119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 250 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3.1 Reelect Bang Min-Joon as Outside Director Management For For 3.2 Reelect Shin Hee-Taek as Outside Director Management For For 3.3 Reelect Lee Doo-Hee as Outside Director Management For For 3.4 Reelect Lee Heon as Outside Director Management For For 3.5 Elect Lee Hyung-Goo as Outside Director Management For For 4.1 Reelect Shin Hee-Taek as Member of Audit Committee Management For For 4.2 Reelect Lee Doo-Hee as Member of Audit Committee Management For For 4.3 Reelect Lee Heon as Member of Audit Committee Management For For 4.4 Elect Lee Hyung-Goo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ZURICH INSURANCE GROUP AG Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Omission of Dividends Management For For 2.2 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management For For 5.1 Change Company Name to Zurich Insurance Group AG Management For For 5.2 Amend Corporate Purpose Management For For 6.1.1 Elect Alison Carnwath as Director Management For For 6.1.2 Elect Rafael del Pino as Director Management For For 6.1.3 Reelect Josef Ackermann as Director Management For For 6.1.4 Reelect Thomas Escher as Director Management For For 6.1.5 Reelect Don Nicolaisen as Director Management For For 6.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Global Discovery Fund ABOVENET, INC. Meeting Date:JUN 05, 2012 Record Date:APR 30, 2012 Meeting Type:SPECIAL Ticker:ABVT Security ID:00374N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ACCOR Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Ordinary Dividends of EUR 0.65 per Share and Special Dividends of EUR 0.50 per Share Management For For 4 Reelect Mercedes Erra as Director Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Bertrand Meheut as Director Management For For 8 Approve Transaction with ColSpa SAS Management For For 9 Approve Transaction with Edenred Group Management For For 10 Authorize Repurchase of Up to 22 Million Shares Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Delegate Powers to the Board to Execute all Formalities Pursuant to Stock Option Plan and Amend Bylaws Accordingly Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For ALLEGHANY CORPORATION Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ALLEGHANY CORPORATION Meeting Date:APR 27, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John G. Foos Management For For 2 Elect Director William K. Lavin Management For For 3 Elect Director Phillip M. Martineau Management For For 4 Elect Director Raymond L. M. Wong Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALSTOM Meeting Date:JUN 26, 2012 Record Date:JUN 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ALO Security ID:F0259M475 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 4 Approve Transaction with Patrick Kron Management For For 5 Reelect Jean-Paul Bechat as Director Management For For 6 Reelect Pascal Colombani as Director Management For For 7 Reelect Gerard Hauser as Director Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 11 Approve Issuance of Shares up to 14.6 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 300 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 9 to 11 Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 14 Approve Employee Stock Purchase Plan Management For For 15 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 16 Authorize Filing of Required Documents/Other Formalities Management For For ALTRIA GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Elizabeth E. Bailey Management For For 2 Elect Director Gerald L. Baliles Management For For 3 Elect Director Martin J. Barrington Management For For 4 Elect Director John T. Casteen III Management For For 5 Elect Director Dinyar S. Devitre Management For For 6 Elect Director Thomas F. Farrell II Management For For 7 Elect Director Thomas W. Jones Management For For 8 Elect Director W. Leo Kiely III Management For For 9 Elect Director Kathryn B. McQuade Management For For 10 Elect Director George Munoz Management For For 11 Elect Director Nabil Y. Sakkab Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert H. Benmosche Management For For 2 Elect Director W. Don Cornwell Management For For 3 Elect Director John H. Fitzpatrick Management For For 4 Elect Director Laurette T. Koellner Management For For 5 Elect Director Donald H. Layton Management For For 6 Elect Director Christopher S. Lynch Management For For 7 Elect Director Arthur C. Martinez Management For For 8 Elect Director George L. Miles, Jr. Management For For 9 Elect Director Henry S. Miller Management For For 10 Elect Director Robert S. Miller Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ronald A. Rittenmeyer Management For For 13 Elect Director Douglas M. Steenland Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Ratify Auditors Management For For AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For For 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For For 12 Elect Director Leonard D. Schaeffer Management For For 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For BNP PARIBAS SA Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Renew Appointments of Deloitte & Associes as Auditor and Beas as Alternate Auditor Management For For 7 Renew Appointments of Mazars as Auditor and Michel Barbet Massin as Alternate Auditor Management For For 8 Renew Appointment of PricewaterhouseCoopers as Auditors and Elect Anik Chaumartin as Alternate Auditor Management For For 9 Reelect Denis Kessler as Director Management For Against 10 Reelect Laurence Parisot as Director Management For For 11 Reelect Michel Pebereau as Director Management For Against 12 Elect Pierre Andre de Chalendar as Director Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Management For For 15 Authorize Capital Increase of Up to EUR 350 Million for Future Exchange Offers Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 14 to 16 at EUR 350 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 16 at EUR 1 Billion Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For BOSTON SCIENTIFIC CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:BSX Security ID:101137107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katharine T. Bartlett Management For For 1.2 Elect Director Bruce L. Byrnes Management For For 1.3 Elect Director Nelda J. Connors Management For For 1.4 Elect Director Kristina M. Johnson Management For For 1.5 Elect Director William H. Kucheman Management For For 1.6 Elect Director Ernest Mario Management For For 1.7 Elect Director N.J. Nicholas, Jr. Management For For 1.8 Elect Director Pete M. Nicholas Management For For 1.9 Elect Director Uwe E. Reinhardt Management For For 1.10 Elect Director John E. Sununu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 29, 2011 Record Date:NOV 25, 2011 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Jeremy Darroch as Director Management For For 4 Re-elect David DeVoe as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Re-elect Andrew Higginson as Director Management For For 8 Re-elect Thomas Mockridge as Director Management For For 9 Re-elect James Murdoch as Director Management For Against 10 Re-elect Jacques Nasser as Director Management For For 11 Re-elect Dame Gail Rebuck as Director Management For For 12 Re-elect Daniel Rimer as Director Management For For 13 Re-elect Arthur Siskind as Director Management For For 14 Re-elect Lord Wilson of Dinton as Director Management For For 15 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 16 Approve Remuneration Report Management For Abstain 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase Management For For 22 Authorise Off-Market Purchase Management For For BROWN-FORMAN CORPORATION Meeting Date:JUL 28, 2011 Record Date:JUN 20, 2011 Meeting Type:ANNUAL Ticker:BF.B Security ID:115637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Patrick Bousquet-Chavanne Management For For 2 Elect Director Geo. Garvin Brown IV Management For For 3 Elect Director Martin S. Brown, Jr. Management For For 4 Elect Director Bruce L. Byrnes Management For For 5 Elect Director John D. Cook Management For For 6 Elect Director Sandra A. Frazier Management For For 7 Elect Director Richard P. Mayer Management For For 8 Elect Director William E. Mitchell Management For For 9 Elect Director Dace Brown Stubbs Management For For 10 Elect Director Paul C. Varga Management For For 11 Elect Director James S. Welch, Jr. Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management Three Years One Year CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Anderson II as Director Management For For 3 Re-elect Sam Levinson as Director Management For For 4 Re-elect Brian Niles as Director Management For For 5 Elect Cai Zhiwei as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Approve Pre-authorisation of Cai Zhiwei Conflicts of Interest Management For For CEPHALON, INC. Meeting Date:JUL 14, 2011 Record Date:JUN 10, 2011 Meeting Type:SPECIAL Ticker:CEPH Security ID:156708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against For 19 Stock Retention/Holding Period Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Thain Management For For 2 Elect Director Michael J. Embler Management For For 3 Elect Director William M. Freeman Management For For 4 Elect Director David M. Moffett Management For For 5 Elect Director R. Brad Oates Management For For 6 Elect Director Marianne Miller Parrs Management For For 7 Elect Director Gerald Rosenfeld Management For For 8 Elect Director John R. Ryan Management For For 9 Elect Director Seymour Sternberg Management For For 10 Elect Director Peter J. Tobin Management For For 11 Elect Director Laura S. Unger Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For For 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For For 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For For 11 Elect Director William S. Thompson, Jr. Management For For 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against COCA-COLA ENTERPRISES, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Garry Watts Management For For 1.10 Elect Director Curtis R. Welling Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CRH PLC Meeting Date:MAY 09, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Bill Egan as Director Management For For 4(d) Re-elect Utz-Hellmuth Felcht as Director Management For For 4(e) Re-elect Nicky Hartery as Director Management For For 4(f) Re-elect Jan de Jong as Director Management For For 4(g) Re-elect John Kennedy as Director Management For For 4(h) Re-elect Myles Lee as Director Management For For 4(i) Elect Heather McSharry as Director Management For For 4(j) Re-elect Albert Manifold as Director Management For For 4(k) Re-elect Dan O'Connor as Director Management For For 4(l) Re-elect Mark Towe as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Authorise Reissuance of Repurchased Shares Management For For 9 Amend Articles of Association Management For For 10 Amend Articles of Association Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against Against DAEKYO CO. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:019680 Security ID:Y1861Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 150 per Common Share and KRW 160 per Preferred Share Management For For 2 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 3 Amend Articles of Incorporation Management For For 4 Elect Three Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DAIMLER AG Meeting Date:APR 04, 2012 Record Date: Meeting Type:ANNUAL Ticker:DAI Security ID:D1668R123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 6 Reelect Clemens Boersig to the Supervisory Board Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For DR PEPPER SNAPPLE GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:DPS Security ID:26138E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E. Alexander Management For For 2 Elect Director Pamela H. Patsley Management For For 3 Elect Director M. Anne Szostak Management For For 4 Elect Director Michael F. Weinstein Management For Against 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt Comprehensive Recycling Strategy for Beverage Containers Shareholder Against Against E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 10, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director William J. Corcoran Management For For 1.4 Elect Director Duncan N.R. Jackman Management For Withhold 1.5 Elect Director Henry N.R. Jackman Management For Withhold 1.6 Elect Director R.B. Matthews Management For For 1.7 Elect Director Mark M. Taylor Management For Withhold 1.8 Elect Director Douglas C. Townsend Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For E.ON AG Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 7 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For EDENRED Meeting Date:MAY 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:EDEN Security ID:F3192L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect Jean-Paul Bailly as Director Management For For 5 Reelect Bertrand Meheut as Director Management For For 6 Reelect Virginie Morgon as Director Management For For 7 Reelect Nadra Moussalem as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Renew Appointment BEAS as Alternate Auditor Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Authorize Repurchase of Up to 22,589,739 Shares Management For For 12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 67.5 Million Management For For 15 Approve Issuance of up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Amount of EUR 67.5 Million Management For For 16 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 19 Authorize Capitalization of Reserves of Up to EUR 225 Million for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For EL PASO CORPORATION Meeting Date:MAR 09, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:EP Security ID:28336L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against ELI LILLY AND COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director K. Baicker Management For For 2 Elect Director J. E. Fyrwald Management For For 3 Elect Director E. R. Marram Management For For 4 Elect Director D. R. Oberhelman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Reduce Supermajority Vote Requirement Management For For 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Shareholder Against Against 10 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2011 Record Date:NOV 03, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 0.90 per Share Management For For 5 Ratify Appointment of Fonds Strategique d Investissement as Director Management For For 6 Ratify Appointment of Abertis Telecom as Director Management For For 7 Reelect Fonds Strategique d Investissement as Director Management For For 8 Reelect Abertis Telecom as Director Management For For 9 Reelect Bertrand Mabille as Director Management For For 10 Elect Abertis Infraestructuras SA as Director Management For For 11 Elect Tradia Telecom SA as Director Management For For 12 Elect Retevision I SA as Director Management For For 13 Elect Jean-Paul Brillaud as Director Management For For 14 Elect Jean-Martin Folz as Director Management For For 15 Renew Appointment of Mazars as Auditor Management For For 16 Renew Appointment of Gilles Rainault as Alternate Auditor Management For For 17 Approve Remuneration of Directors in the Aggregate Amount of EUR 855,000 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Capitalization of Reserves of Up to EUR 44 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 22 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 23 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 44 Million Management For For 24 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 25 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 20 to 22 Management For For 26 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For For 27 Authorize Capital Increase of Up to EUR 44 Million for Future Exchange Offers Management For For 28 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 29 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 44 Million Management For For 30 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Management For For 31 Approve Employee Stock Purchase Plan Management For For 32 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 33 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 34 Authorize Filing of Required Documents/Other Formalities Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For EXELON CORPORATION Meeting Date:APR 02, 2012 Record Date:FEB 07, 2012 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Canning, Jr. Management For For 2 Elect Director Christopher M. Crane Management For For 3 Elect Director M. Walter D'Alessio Management For For 4 Elect Director Nicholas DeBenedictis Management For For 5 Elect Director Nelson A. Diaz Management For For 6 Elect Director Sue L. Gin Management For For 7 Elect Director Rosemarie B. Greco Management For For 8 Elect Director Paul L. Joskow, Ph. D. Management For For 9 Elect Director Richard W. Mies Management For For 10 Elect Director John M. Palms, Ph. D. Management For For 11 Elect Director William C. Richardson, Ph. D. Management For For 12 Elect Director Thomas J. Ridge Management For For 13 Elect Director John W. Rogers, Jr. Management For For 14 Elect Director John W. Rowe Management For For 15 Elect Director Stephen D. Steinour Management For For 16 Elect Director Don Thompson Management For For 17 Elect Director Ann C. Berzin Management For For 18 Elect Director Yves C. de Balmann Management For For 19 Elect Director Robert J. Lawless Management For For 20 Elect Director Mayo A. Shattuck III Management For For 21 Ratify Auditors Management For For 22 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FARMER BROS. CO. Meeting Date:DEC 08, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:FARM Security ID:307675108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Guenter W. Berger Management For Withhold 1.2 Elect Director Hamideh Assadi Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FOSTER'S GROUP LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect P A Clinton as Director Management For For 2 Elect P J Dwyer as Director Management For For 3 Elect J Swales as Director Management For For 4 Elect M J Ullmer as Director Management For For 5 Elect M Wesslink as Director Management For For 6 Approve Proportional Takeover Provision Management For For 7 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2011 Offer Management For For 8 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2012 Offer Management For For 9 Approve Adoption of Remuneration Report Management For For FOSTER'S GROUP LTD. Meeting Date:DEC 01, 2011 Record Date:NOV 29, 2011 Meeting Type:COURT Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between the Company and Its Shareholders Management For For GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel F. Akerson Management For For 2 Elect Director David Bonderman Management For For 3 Elect Director Erroll B. Davis, Jr. Management For For 4 Elect Director Stephen J. Girsky Management For For 5 Elect Director E. Neville Isdell Management For For 6 Elect Director Robert D. Krebs Management For For 7 Elect Director Philip A. Laskawy Management For For 8 Elect Director Kathryn V. Marinello Management For For 9 Elect Director James J. Mulva Management For For 10 Elect Director Patricia F. Russo Management For For 11 Elect Director Thomas M. Schoewe Management For For 12 Elect Director Carol M. Stephenson Management For For 13 Elect Director Theodore M. Solso Management For For 14 Elect Director Cynthia A. Telles Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOODRICH CORPORATION Meeting Date:MAR 13, 2012 Record Date:FEB 06, 2012 Meeting Type:SPECIAL Ticker:GR Security ID:382388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For For 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For GREAT EAGLE HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:00041 Security ID:G4069C148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend of HK$0.40 Per Share with Option for Scrip Dividend Management For For 3 Reelect Lo Kai Shui as Director Management For For 4 Reelect Lo To Lee Kwan as Director Management For Against 5 Reelect Wong Yue Chim, Richard as Director Management For For 6 Reelect Law Wai Duen as Director Management For For 7 Fix Maximum Number of Directors at 15 and Authorize Board to Appoint Additional Directors Up to Such Maximum Number Management For For 8 Approve Annual Directors' Fees of HK$130,000 for Each Director Management For For 9 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HANIL CEMENT CO. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:003300 Security ID:Y3050K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 1,000 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Elect Five Inside Directors and Two Outisde Directors (Bundled) Management For For 4 Appoint Park Seung-Kyu as Internal Auditor Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor Management For For HOSPIRA, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara L. Bowles Management For For 2 Elect Director Roger W. Hale Management For For 3 Elect Director John C. Staley Management For For 4 Elect Director William G. Dempsey Management For For 5 Provide Right to Call Special Meeting Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For HSBC HOLDINGS PLC Meeting Date:MAY 25, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Safra Catz as Director Management For For 3b Re-elect Laura Cha as Director Management For For 3c Re-elect Marvin Cheung as Director Management For For 3d Re-elect John Coombe as Director Management For For 3e Elect Joachim Faber as Director Management For For 3f Re-elect Rona Fairhead as Director Management For For 3g Re-elect Douglas Flint as Director Management For For 3h Re-elect Alexander Flockhart as Director Management For For 3i Re-elect Stuart Gulliver as Director Management For For 3j Re-elect James Hughes-Hallett as Director Management For For 3k Re-elect William Laidlaw as Director Management For For 3l Elect John Lipsky as Director Management For For 3m Re-elect Janis Lomax as Director Management For For 3n Re-elect Iain Mackay as Director Management For For 3o Re-elect Nagavara Murthy as Director Management For For 3p Re-elect Sir Simon Robertson as Director Management For For 3q Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Approve Scrip Dividend Program Management For For 9 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Approve Final Dividend Management For For 2 Reelect A.J.L. Nightingale as Director Management For For 3 Reelect James Riley as Director Management For For 4 Reelect Percy Weatherall as Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Issue of Equity or Equity-Linked Securities with and without Pre-emptive Rights Management For For 7 Authorize Share Repurchase Program Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditor's Report and Declare Final Dividend Management For For 2 Reelect Adam Keswick as Director Management For For 3 Reelect Ben Keswick as Director Management For For 4 Reelect Lord Leach of Fairford as Director Management For For 5 Reelect A.J.L. Nightingale as Director Management For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Issue of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Authorize Purchase of Shares in Parent Company, Jardine Matheson Holdings Ltd. Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 720 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Hwang Gun-Ho as Outside Director Management For For 3.2 Reelect Lee Kyung-Jae as Outside Director Management For For 3.3 Reelect Ham Sang-Moon as Outside Director Management For For 3.4 Reelect Koh Seung-Eui as Outside Director Management For For 3.5 Reelect Lee Yeong-Nam as Outside Director Management For For 3.6 Reelect Jo Jae-Mok as Outside Director Management For For 4.1 Elect Hwang Gun-Ho as Member of Audit Committee Management For For 4.2 Elect Kim Young-Jin as Member of Audit Committee Management For For 4.3 Elect Lee Young-Nam as Member of Audit Committee Management For For 4.4 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 4.5 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOHL'S CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter Boneparth Management For For 2 Elect Director Steven A. Burd Management For For 3 Elect Director John F. Herma Management For For 4 Elect Director Dale E. Jones Management For For 5 Elect Director William S. Kellogg Management For For 6 Elect Director Kevin Mansell Management For For 7 Elect Director John E. Schlifske Management For For 8 Elect Director Frank V. Sica Management For For 9 Elect Director Peter M. Sommerhauser Management For For 10 Elect Director Stephanie A. Streeter Management For For 11 Elect Director Nina G. Vaca Management For For 12 Elect Director Stephen E. Watson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt Policy on Ending Use of Animal Fur in Products Shareholder Against Against 16 Adopt Policy on Succession Planning Shareholder Against Against 17 Stock Retention/Holding Period Shareholder Against Against KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.40 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.E. McCann to Executive Board Management For For 9 Elect J. Carr to Executive Board Management For For 10 Reelect R. Dahan to Supervisory Board Management For For 11 Reelect M.G. McGrath to Supervisory Board Management For For 12 Approve Remuneration of Supervisory Board Management For For 13 Ratify Deloitte as Auditors Management For For 14 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 15 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Approve Reduction in Share Capital by Cancellation of Shares Management For For 18 Close Meeting Management None None KRAFT FOODS INC. Meeting Date:MAY 23, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:KFT Security ID:50075N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Myra M. Hart Management For For 2 Elect Director Peter B. Henry Management For For 3 Elect Director Lois D. Juliber Management For For 4 Elect Director Mark D. Ketchum Management For For 5 Elect Director Terry J. Lundgren Management For For 6 Elect Director Mackey J. McDonald Management For For 7 Elect Director Jorge S. Mesquita Management For For 8 Elect Director John C. Pope Management For For 9 Elect Director Fredric G. Reynolds Management For For 10 Elect Director Irene B. Rosenfeld Management For For 11 Elect Director Jean-Francois M.L. van Boxmeer Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Change Company Name Management For For 14 Ratify Auditors Management For For 15 Report on Supply Chain and Deforestation Shareholder Against Against 16 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against LINDE AG Meeting Date:MAY 04, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:LIN Security ID:D50348107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 70 Million Pool of Capital without Preemptive Rights Management For For 8 Approve Stock Option Plan for Key Employees; Approve Creation of EUR 10,2 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For LORILLARD, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Almon Management For For 1.2 Elect Director Kit D. Dietz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For 6 Report on Political Contributions Shareholder Against Against LOTTE CONFECTIONERY CO. Meeting Date:AUG 26, 2011 Record Date:AUG 02, 2011 Meeting Type:SPECIAL Ticker:004990 Security ID:Y53468107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For Did Not Vote 2 Amend Articles of Incorporation Management For Did Not Vote MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For For 1.4 Elect Director Seth E. Schofield Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against For 17 Report on Charitable and Political Contributions Shareholder Against Against METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For METRO AG Meeting Date:MAY 23, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011; Approve Allocation of Income and Dividends of EUR 1.35 per Ordinary Share and EUR 1.485 per Preference Share Management For For 2 Approve Discharge of Management Board for Fiscal 2011 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 5a Elect Franz Haniel to the Supervisory Board Management For For 5b Elect Florian Funck to the Supervisory Board Management For For 6 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 7 Approve Affiliation Agreements with Subsidiary METRO Vierzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 8 Approve Affiliation Agreements with Subsidiary METRO Fuenfzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 9 Change Fiscal Year End to Sept. 30 Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roy J. Bostock Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Howard J. Davies Management For For 4 Elect Director James P. Gorman Management For For 5 Elect Director C. Robert Kidder Management For For 6 Elect Director Klaus Kleinfeld Management For For 7 Elect Director Donald T. Nicolaisen Management For For 8 Elect Director Hutham S. Olayan Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director O. Griffith Sexton Management For For 11 Elect Director Ryosuke Tamakoshi Management For For 12 Elect Director Masaaki Tanaka Management For For 13 Elect Director Laura D. Tyson Management For For 14 Ratify Auditors Management For For 15 Amend Omnibus Stock Plan Management For Against 16 Amend Non-Employee Director Restricted Stock Plan Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOTOROLA MOBILITY HOLDINGS, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:MMI Security ID:620097105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against MURPHY OIL CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank W. Blue Management For For 2 Elect Director Steven A. Cosse Management For For 3 Elect Director Claiborne P. Deming Management For For 4 Elect Director Robert A. Hermes Management For For 5 Elect Director James V. Kelley Management For For 6 Elect Director Walentin Mirosh Management For For 7 Elect Director R. Madison Murphy Management For For 8 Elect Director Neal E. Schmale Management For For 9 Elect Director David J.H. Smith Management For For 10 Elect Director Caroline G. Theus Management For For 11 Elect Director David M. Wood Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Approve Omnibus Stock Plan Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Ratify Auditors Management For For NALCO HOLDING COMPANY Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:NLC Security ID:62985Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NINTENDO CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For For 2.2 Elect Director Mori, Yoshihiro Management For For 2.3 Elect Director Hatano, Shinji Management For For 2.4 Elect Director Takeda, Genyo Management For For 2.5 Elect Director Miyamoto, Shigeru Management For For 2.6 Elect Director Matsumoto, Masaharu Management For For 2.7 Elect Director Suzuki, Eiichi Management For For 2.8 Elect Director Kimishima, Tatsumi Management For For 2.9 Elect Director Takemura, Kaoru Management For For 3.1 Appoint Statutory Auditor Ueda, Minoru Management For For 3.2 Appoint Statutory Auditor Toyoda, Ken Management For For 3.3 Appoint Statutory Auditor Mitamura, Yoshimi Management For For 3.4 Appoint Statutory Auditor Umeyama, Katsuhiro Management For For NORTH AMERICAN FINANCIAL HOLDING, INC. Meeting Date:OCT 06, 2011 Record Date:SEP 16, 2011 Meeting Type:SPECIAL Ticker:NAFHZ Security ID:65685Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation to Remove Certain Provisions Management For For NOVARTIS AG Meeting Date:FEB 23, 2012 Record Date:JAN 26, 2012 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management For For 4 Approve CHF 19.7 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1.1 Reelect Sikrant Datar as Director Management For For 5.1.2 Reelect Andreas von Planta as Director Management For For 5.1.3 Reelect Wendelin Wiedeking as Director Management For For 5.1.4 Reelect William Brody as Director Management For For 5.1.5 Reelect Rolf Zinkernagel as Director Management For For 5.2 Elect Dimitri Azar as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Additional And/or Counter-proposals Presented At The Meeting Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John F. Chlebowski Management For For 2 Elect Director Howard E. Cosgrove Management For For 3 Elect Director William E. Hantke Management For For 4 Elect Director Anne C. Schaumburg Management For For 5 Declassify the Board of Directors Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Ratify Auditors Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andre Bergen Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Marshall N. Carter Management For For 4 Elect Director Dominique Cerutti Management For For 5 Elect Director Patricia M. Cloherty Management For For 6 Elect Director George Cox Management For For 7 Elect Director Sylvain Hefes Management For For 8 Elect Director Jan-Michiel Hessels Management For For 9 Elect Director Duncan M. McFarland Management For For 10 Elect Director James J. McNulty Management For For 11 Elect Director Duncan L. Niederauer Management For For 12 Elect Director Ricardo Salgado Management For For 13 Elect Director Robert G. Scott Management For For 14 Elect Director Jackson P. Tai Management For For 15 Elect Director Rijnhard van Tets Management For For 16 Elect Director Brian Williamson Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Call Special Meetings Shareholder Against For ORKLA ASA Meeting Date:NOV 03, 2011 Record Date: Meeting Type:SPECIAL Ticker:ORK Security ID:R67787102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Special Dividend of NOK 5.00 per Share Management For Did Not Vote PARTNERRE LTD. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jan H. Holsboer as Director Management For For 1.2 Elect Roberto Mendoza as Director Management For For 1.3 Elect Kevin M. Twomey as Director Management For For 1.4 Elect David Zwiener as Director Management For For 2 Approve Deloitte & Touche Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers Compensation Management For For PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For PETROLEUM GEO-SERVICES ASA Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:PGS Security ID:R69628114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income and Dividends of NOK 1.10 per Share Management For For 5 Approve Remuneration of Auditors Management For For 6.1 Reelect Francis Gugen (Chairman) as Director Management For For 6.2 Reelect Harald Norvik (Vice Chairman) as Director Management For For 6.3 Reelect Daniel Piette as Director Management For For 6.4 Reelect Holly Van Deursen as Director Management For For 6.5 Reelect Anette Justad as Director Management For For 6.6 Reelect Carol Bell as Director Management For For 6.7 Reelect Ingar Skaug as Director Management For For 7.1 Reelect Roger O'Neil as Chairman of Nominating Committee Management For For 7.2 Reelect C. Devine as Member of Nominating Committee Management For For 7.3 Reelect Hanne Harlem as Member of Nominating Committee Management For For 8.1 Approve Remuneration of Directors and Nominating Committee for 2011 Management For For 8.2 Approve Remuneration Principles of Directors for 2012 Management For For 8.3 Approve Remuneration Principles of Nominating Committee for 2012 Management For For 9 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Restricted Stock Plan Management For For 12.1 Approve Creation of NOK 65.3 Million Pool of Capital without Preemptive Rights Management For For 12.2 Approve Creation of NOK 15 Million Pool of Capital for Employee Incentive Plans Management For For 13 Approve Issuance of Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of NOK 3.50 Billion; Approve Creation of NOK 65.3 Million Pool of Capital to Guarantee Conversion Rights Management For For 14 Approve Director Indemnification Management For For 15 Discuss Company's Corporate Governance Statement Management None None PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 20 Non-Employee Director Compensation Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 09, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Harold Brown Management For For 2 Elect Director Mathis Cabiallavetta Management For For 3 Elect DirectorLouis C. Camilleri Management For For 4 Elect DirectorJ. Dudley Fishburn Management For For 5 Elect DirectorJennifer Li Management For For 6 Elect Director Graham Mackay Management For For 7 Elect Director Sergio Marchionne Management For For 8 Elect Director Kalpana Morparia Management For For 9 Elect DirectorLucio A. Noto Management For For 10 Elect DirectorRobert B. Polet Management For For 11 Elect DirectorCarlos Slim Helu Management For For 12 Elect DirectorStephen M. Wolf Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Restricted Stock Plan Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Establish Ethics Committee to Review Marketing Activities Shareholder Against Against RAYTHEON COMPANY Meeting Date:MAY 31, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Cartwright Management For For 2 Elect Director Vernon E. Clark Management For For 3 Elect Director John M. Deutch Management For For 4 Elect Director Stephen J. Hadley Management For For 5 Elect Director Frederic M. Poses Management For For 6 Elect Director Michael C. Ruettgers Management For For 7 Elect Director Ronald L. Skates Management For For 8 Elect Director William R. Spivey Management For For 9 Elect Director Linda G. Stuntz Management For Against 10 Elect Director William H. Swanson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Stock Retention/Holding Period Shareholder Against Against 14 Submit SERP to Shareholder Vote Shareholder Against Against 15 Provide Right to Act by Written Consent Shareholder Against For REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 03, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Daly Management For For 1.2 Elect Director Holly K. Koeppel Management For For 1.3 Elect Director H.G.L. (Hugo) Powell Management For For 1.4 Elect Director Richard E. Thornburgh Management For For 1.5 Elect Director Thomas C. Wajnert Management For For 1.6 Elect Director H. Richard Kahler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Establish Ethics Committee to Review Marketing Activities Shareholder Against Against RHOEN-KLINIKUM AG Meeting Date:JUN 13, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RHK Security ID:D6530N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3.1 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2011 Management For For 3.2 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2011 Management For For 3.3 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2011 Management For For 3.4 Approve Discharge of Management Board Member Wolfgang Kunz for Fiscal 2011 Management For For 3.5 Approve Discharge of Management Board Member Martin Menger for Fiscal 2011 Management For For 3.6 Approve Discharge of Management Board Member Irmgard Stipplerfor Fiscal 2011 Management For For 3.7 Approve Discharge of Management Board Member Christoph Straub for Fiscal 2011 Management For For 4.1 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2011 Management For For 4.2 Approve Discharge of Supervisory Board Member Joachim Lueddeckefor Fiscal 2011 Management For For 4.3 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2011 Management For For 4.4 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2011 Management For For 4.5 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2011 Management For For 4.6 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2011 Management For For 4.7 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2011 Management For For 4.8 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2011 Management For For 4.9 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2011 Management For For 4.10 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2011 Management For For 4.11 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2011 Management For For 4.12 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2011 Management For For 4.13 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2011 Management For For 4.14 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2011 Management For For 4.15 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2011 Management For For 4.16 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2011 Management For For 4.17 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2011 Management For For 4.18 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2011 Management For For 4.19 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2011 Management For For 4.20 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2011 Management For For 4.21 Approve Discharge of Supervisory Board Member Rudolf Schwab for Fiscal 2011 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For SCHINDLER HOLDING AG Meeting Date:MAR 19, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:SCHN Security ID:H7258G233 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Lord Charles Powell of Bayswater, Karl Hofstetter, Rolf Schweiger and Klaus Wellershoff as Directors Management For Against 4.2 Elect Rudolf Fischer as Director Management For Against 4.3 Ratify Ernst & Young AG as Auditors Management For For 5 Amend Articles Re: Increase Maximum Number of Board Members and Amend Shareholding Requirement for Directors Management For For 6.1 Approve CHF 33,664.40 Reduction in Share Capital via Cancellation of 336,644 Repurchased Shares Management For For 6.2 Approve CHF 171,460.00 Reduction in Participation Capital via Cancellation of 1,714,600 Repurchased Participation Certificates Management For For SEADRILL LIMITED Meeting Date:SEP 23, 2011 Record Date:JUL 19, 2011 Meeting Type:ANNUAL Ticker:SDRL Security ID:G7945E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect John Fredriksen as Director Management For For 2 Reelect Olav Troim as Director Management For Against 3 Reelect Kate Blankenship as Director Management For Against 4 Reelect Kathrine Fredriksen as Director Management For For 5 Reelect Carl Steen as Director Management For For 6 Approve PricewaterhouseCoopers AS as Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Remuneration of Directors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 17, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick D. Campbell Management For For 1.2 Elect Director Benjamin H. Griswold, IV Management For For 1.3 Elect Director Eileen S. Kraus Management For For 1.4 Elect Director Robert L. Ryan Management For For 2 Declassify the Board of Directors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SWIRE PACIFIC LIMITED Meeting Date:MAY 11, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00019 Security ID:Y83310113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect C D Pratt as Director Management For For 1b Reelect J W J Hughes-Hallett as Director Management For For 1c Reelect P A Kilgour as Director Management For For 1d Reelect C K M Kwok as Director Management For For 1e Reelect M B Swire as Director Management For For 1f Reelect M M T Yang as Director Management For For 1g Elect G L Cundle as Director Management For For 1h Elect A K W Tang as Director Management For For 2 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SWIRE PROPERTIES LTD. Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:01972 Security ID:Y83191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 2 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 3 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SYMANTEC CORPORATION Meeting Date:OCT 25, 2011 Record Date:AUG 26, 2011 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen M. Bennett Management For For 2 Elect Director Michael A. Brown Management For For 3 Elect Director Frank E. Dangeard Management For For 4 Elect Director Geraldine B. Laybourne Management For For 5 Elect Director David L. Mahoney Management For For 6 Elect Director Robert S. Miller Management For For 7 Elect Director Enrique Salem Management For For 8 Elect Director Daniel H. Schulman Management For For 9 Elect Director V. Paul Unruh Management For For 10 Ratify Auditors Management For For 11 Amend Outside Director Stock Awards/Options in Lieu of Cash Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 13, 2011 Record Date:JUL 08, 2011 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Audited Consolidated Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditors and Authorize Board to Fix Their Remuneration Management None None 3a Reelect Patrick Fung Yuk Bun as Independent Non-Executive Director Management For Against 3b Reelect Stanley Ko Kam Chuen as Independent Non-Executive Director Management For For 3c Reelect Michael Ian Arnold as Independent Non-Executive Director Management For For 3d Reelect Allan Zeman as Independent Non-Executive Director Management For Against 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard O. Berndt Management For For 2 Elect Director Charles E. Bunch Management For For 3 Elect Director Paul W. Chellgren Management For For 4 Elect Director Kay Coles James Management For For 5 Elect Director Richard B. Kelson Management For For 6 Elect Director Bruce C. Lindsay Management For For 7 Elect Director Anthony A. Massaro Management For For 8 Elect Director Jane G. Pepper Management For For 9 Elect Director James E. Rohr Management For For 10 Elect Director Donald J. Shepard Management For For 11 Elect Director Lorene K. Steffes Management For For 12 Elect Director Dennis F. Strigl Management For For 13 Elect Director Thomas J. Usher Management For For 14 Elect Director George H. Walls, Jr. Management For For 15 Elect Director Helge H. Wehmeier Management For For 16 Ratify Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan S. Armstrong Management For For 2 Elect Director Joseph R. Cleveland Management For For 3 Elect Director Irl F. Engelhardt Management For For 4 Elect Director John A. Hagg Management For For 5 Elect Director Juanita H. Hinshaw Management For For 6 Elect Director Frank T. Macinnis Management For For 7 Elect Director Steven W. Nance Management For For 8 Elect Director Murray D. Smith Management For For 9 Elect Director Janice D. Stoney Management For For 10 Elect Director Laura A. Sugg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management For For 3a Elect Glyn Barker as Director Management For For 3b Elect Vanessa C.L. Chang as Director Management For For 3c Elect Chad Deaton as Director Management For For 3d Reelect Edward R. Muller as Director Management For For 3e Reelect Tan Ek Kia as Director Management For For 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William C. Ballard, Jr. Management For For 2 Elect Director Richard T. Burke Management For For 3 Elect Director Robert J. Darretta Management For For 4 Elect Director Stephen J. Hemsley Management For For 5 Elect Director Michele J. Hooper Management For For 6 Elect Director Rodger A. Lawson Management For For 7 Elect Director Douglas W. Leatherdale Management For For 8 Elect Director Glenn M. Renwick Management For For 9 Elect Director Kenneth I. Shine Management For For 10 Elect Director Gail R. Wilensky Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For Against 13 Report on Lobbying Payments and Policy Shareholder Against Against VINCI SA Meeting Date:APR 12, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Reelect Jean Pierre Lamoure as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Related Party Transaction Re: Financing of Sud Europe Atlantique High Speed Railway Project Management For For 7 Approve Related Party Transaction of Vinci and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Management For For 8 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 19, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Reelect Jean-Rene Fourtou as Supervisory Board Member Management For For 6 Reelect Philippe Donnet as Supervisory Board Member Management For For 7 Renew Appointment of Ernst et Young et Autres as Auditor Management For For 8 Renew Appointment of Auditex as Alternate Auditor Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOLKSWAGEN AG (VW) Meeting Date:APR 19, 2012 Record Date:MAR 28, 2012 Meeting Type:SPECIAL Ticker:VOW Security ID:D94523103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Creation of EUR 110 Million Pool of Capital without Preemptive Rights Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For For 8 Elect Director Cynthia H. Milligan Management For For 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Howard L. Clark, Jr. as Director Management For For 1.2 Elect A. Michael Frinquelli as Director Management For For 1.3 Elect Allan L. Waters as Director Management For For 2.1 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Christine H. Repasy as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Company Ltd. Management For For 4.1 Elect Raymond Barrette as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect David T. Foy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director of Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director of Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director of Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director of Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of White Mountains Re Sirius Capital Ltd. Management For For 8.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 8.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 8.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 8.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For For 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For ZURICH INSURANCE GROUP AG Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Omission of Dividends Management For For 2.2 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management For For 5.1 Change Company Name to Zurich Insurance Group AG Management For For 5.2 Amend Corporate Purpose Management For For 6.1.1 Elect Alison Carnwath as Director Management For For 6.1.2 Elect Rafael del Pino as Director Management For For 6.1.3 Reelect Josef Ackermann as Director Management For For 6.1.4 Reelect Thomas Escher as Director Management For For 6.1.5 Reelect Don Nicolaisen as Director Management For For 6.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual International Fund ACCOR Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Ordinary Dividends of EUR 0.65 per Share and Special Dividends of EUR 0.50 per Share Management For For 4 Reelect Mercedes Erra as Director Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Bertrand Meheut as Director Management For For 8 Approve Transaction with ColSpa SAS Management For For 9 Approve Transaction with Edenred Group Management For For 10 Authorize Repurchase of Up to 22 Million Shares Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Delegate Powers to the Board to Execute all Formalities Pursuant to Stock Option Plan and Amend Bylaws Accordingly Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For AGEAS SA/NV Meeting Date:APR 25, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Authorize Company to File Claims against Former Directors Management For For 6.1 Amend Article 8 Re: Cancellation of Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 6.2.2 Management None None 6.2.2 Renew Authorizatiion to Increase Share Capital within the Framework of Authorized Capital Management For For 7.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.2 Authorize Reissuance of Repurchased Shares Management For For 8 Close Meeting Management None None AGEAS SA/NV Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3 Approve Discharge of Directors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Amend Articles to Reflect Changes in Capital Re: Item 5 Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Filing of Required Documents/Formalities at Trade Registry by the Board and Notary De Brauw Blackstone Westbroek Management For For 9 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 28, 2012 Record Date:MAY 31, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 4 Approve Suspensive Condition Management For For 5 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 29, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For For 4 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For For 5 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For For 6 Approve Suspensive Condition Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 9 Close Meeting Management None None AOZORA BANK, LTD. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shirakawa, Yuuji Management For For 1.2 Elect Director Brian F. Prince Management For For 1.3 Elect Director Tokuoka, Kunimi Management For For 1.4 Elect Director Baba, Shinsuke Management For For 1.5 Elect Director James Danforth Quayle Management For For 1.6 Elect Director Frank W. Bruno Management For For 1.7 Elect Director Tsugawa, Kiyoshi Management For For 1.8 Elect Director Marius J. L. Jonkhart Management For For 1.9 Elect Director Takeda, Shunsuke Management For For 1.10 Elect Director Cornelis Maas Management For For 1.11 Elect Director Louis J. Forster Management For For 1.12 Elect Director Larry A. Klane Management For For 2.1 Appoint Statutory Auditor Mitch R. Fulscher Management For For 2.2 Appoint Statutory Auditor Tachimoto, Akira Management For For 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Management For For 4 Approve Retirement Bonus Payment for Director Management For Against ASAHI GROUP HOLDINGS LTD. Meeting Date:MAR 27, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:2502 Security ID:J02100113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 13.5 Management For For 2.1 Elect Director Ogita, Hitoshi Management For For 2.2 Elect Director Izumiya, Naoki Management For For 2.3 Elect Director Motoyama, Kazuo Management For For 2.4 Elect Director Kawatsura, Katsuyuki Management For For 2.5 Elect Director Nagao, Toshihiko Management For For 2.6 Elect Director Kodato, Toshio Management For For 2.7 Elect Director Koji, Akiyoshi Management For For 2.8 Elect Director Bando, Mariko Management For For 2.9 Elect Director Tanaka, Naoki Management For For 2.10 Elect Director Ito, Ichiro Management For For 2.11 Elect Director Ikeda, Shiro Management For For 3 Appoint Statutory Auditor Tonozuka, Yoshihiro Management For For AUSTAR UNITED COMMUNICATIONS LTD. Meeting Date:MAR 30, 2012 Record Date:MAR 28, 2012 Meeting Type:COURT Ticker:AUN Security ID:Q0716Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement Between the Company and Its Shareholders Management For For 1 Approve the Financial Assistance Resolution Management For For 2 Approve the Related Party Resolution Management For For 3 Approve the Status Resolution Management For For AXA Meeting Date:APR 25, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Francois Martineau as Director Management For For 6 Elect Stefan Lippe as Director Management For For 7 Elect Doina Palici Chehab as Representative of Employee Shareholders to the Board Management For For 8 Elect Fewzia Allaouat as Representative of Employee Shareholders to the Board Management Against Against 9 Elect Olivier Dot Representative of Employee Shareholders to the Board Management Against Against 10 Elect Herbert Fuchs Representative of Employee Shareholders to the Board Management Against Against 11 Elect Denis Gouyou Beauchamps Representative of Employee Shareholders to the Board Management Against Against 12 Elect Thierry Jousset Representative of Employee Shareholders to the Board Management Against Against 13 Elect Rodney Koch Representative of Employee Shareholders to the Board Management Against Against 14 Elect Emmanuel Rame Representative of Employee Shareholders to the Board Management Against Against 15 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 16 Ratify Yves Nicoles as Alternate Auditor Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 20 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 21 Amend Article 21 of Bylaws Re: Related-Party Transactions Management For For 22 Amend Article 23 of Bylaws Re: Electronic Signature Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For BARCLAYS PLC Meeting Date:APR 27, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Marcus Agius as Director Management For For 4 Re-elect David Booth as Director Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Fulvio Conti as Director Management For Against 7 Re-elect Bob Diamond as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect Sir Andrew Likierman as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOART LONGYEAR LTD. Meeting Date:MAY 15, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tanya Fratto as a Director Management For For 2 Elect Barbara Jeremiah as a Director Management For For 3 Elect Peter St George as a Director Management For For 4 Approve the Adoption of Remuneration Report Management For For 5 Renew Proportional Takeover Provisions Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CATLIN GROUP LTD Meeting Date:MAY 10, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Bruce Carnegie-Brown as Director Management For For 6 Re-elect Stephen Catlin as Director Management For For 7 Re-elect Benjamin Meuli as Director Management For For 8 Re-elect Kenneth Goldstein as Director Management For For 9 Re-elect Robert Gowdy as Director Management For For 10 Re-elect Nicholas Lyons as Director Management For For 11 Elect John Barton as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For CHINA FISHERY GROUP LTD. Meeting Date:JAN 28, 2012 Record Date: Meeting Type:ANNUAL Ticker:B0Z Security ID:G21100121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve First and Final Dividend of SGD 0.045 Per Share Management For For 3 Reelect Tan Ngiap Joo as a Director Management For For 4 Reelect Sung Yu Ching as a Director Management For For 5 Reelect Chan Tak Hei as a Director Management For For 6 Approve Directors' Fees of SGD 150,000 for the Year Ending Sept. 28, 2012 Management For For 7 Reappoint Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares Under the CFGL Share Awards Scheme Management For Against 10 Approve China Fishery Group Ltd. Scrip Dividend Scheme Management For For CHINA FISHERY GROUP LTD. Meeting Date:JAN 28, 2012 Record Date: Meeting Type:SPECIAL Ticker:B0Z Security ID:G21100121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction with a Related Party Management For For 2 Authorize Share Repurchase Program Management For For CONTINENTAL AG Meeting Date:APR 27, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:CON Security ID:D16212140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 Management None None 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 and Inspection of the Abbreviated Financial Statements in Fiscal 2012 Management For For 6 Approve Creation of EUR 70 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Cancellation of Capital Authorizations Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 51 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Approve Remuneration of Supervisory Board Management For For CRH PLC Meeting Date:MAY 09, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Bill Egan as Director Management For For 4(d) Re-elect Utz-Hellmuth Felcht as Director Management For For 4(e) Re-elect Nicky Hartery as Director Management For For 4(f) Re-elect Jan de Jong as Director Management For For 4(g) Re-elect John Kennedy as Director Management For For 4(h) Re-elect Myles Lee as Director Management For For 4(i) Elect Heather McSharry as Director Management For For 4(j) Re-elect Albert Manifold as Director Management For For 4(k) Re-elect Dan O'Connor as Director Management For For 4(l) Re-elect Mark Towe as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Authorise Reissuance of Repurchased Shares Management For For 9 Amend Articles of Association Management For For 10 Amend Articles of Association Management For For DAIMLER AG Meeting Date:APR 04, 2012 Record Date: Meeting Type:ANNUAL Ticker:DAI Security ID:D1668R123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 6 Reelect Clemens Boersig to the Supervisory Board Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For DOCKWISE LTD. Meeting Date:MAY 09, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:DOCK Security ID:G2786A205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Appoint Chairman and Secretary of Meeting Management For For 3 Approve Notice of the Meeting and Agenda Management For For 4 Approve Minutes of Previous Meeting Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Allocation of Income and Omission of Dividend Management For For 7 Receive Information Regarding the Acquisition of Fairstar Heavy Transport N.V. Management None None 8 Amend Articles Re: Enable Preferred Shares; Other Amendments Management For For 9 Authorize New Class of Preferred Stock Management For For 10 Increase Authorized Common Stock and Authorize New Class of Preferred Stock Management For For 11 Issue Shares in Connection with Acquisition of Fairstar Heavy Transport N.V. Management For For 12a Reelect Adri Baan as Director Management For For 12b Reelect Tom Ehret as Director Management For For 12c Reelect Jaap van Wiechen as Director Management For For 13 Reelect Adri Baan as Chairman of the Board Management For For 14 Reelect Win van Vonno as Chairman and Adri Baan as Member of Nominating Committee Management For For 15 Ratify KPMG as Auditors; Approve Remuneration of Auditors Management For For 16 Approve Remuneration of Directors Management For For 17 Approve Issuance of 252,855 Shares to Management for Incentive Purposes Management For For 18 Transact Other Business Management None None 19 Close Meeting Management None None E.ON AG Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 7 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For EDENRED Meeting Date:MAY 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:EDEN Security ID:F3192L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect Jean-Paul Bailly as Director Management For For 5 Reelect Bertrand Meheut as Director Management For For 6 Reelect Virginie Morgon as Director Management For For 7 Reelect Nadra Moussalem as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Renew Appointment BEAS as Alternate Auditor Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Authorize Repurchase of Up to 22,589,739 Shares Management For For 12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 67.5 Million Management For For 15 Approve Issuance of up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Amount of EUR 67.5 Million Management For For 16 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 19 Authorize Capitalization of Reserves of Up to EUR 225 Million for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2011 Record Date:NOV 03, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 0.90 per Share Management For For 5 Ratify Appointment of Fonds Strategique d Investissement as Director Management For For 6 Ratify Appointment of Abertis Telecom as Director Management For For 7 Reelect Fonds Strategique d Investissement as Director Management For For 8 Reelect Abertis Telecom as Director Management For For 9 Reelect Bertrand Mabille as Director Management For For 10 Elect Abertis Infraestructuras SA as Director Management For For 11 Elect Tradia Telecom SA as Director Management For For 12 Elect Retevision I SA as Director Management For For 13 Elect Jean-Paul Brillaud as Director Management For For 14 Elect Jean-Martin Folz as Director Management For For 15 Renew Appointment of Mazars as Auditor Management For For 16 Renew Appointment of Gilles Rainault as Alternate Auditor Management For For 17 Approve Remuneration of Directors in the Aggregate Amount of EUR 855,000 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Capitalization of Reserves of Up to EUR 44 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 22 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 23 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 44 Million Management For For 24 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 25 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 20 to 22 Management For For 26 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For For 27 Authorize Capital Increase of Up to EUR 44 Million for Future Exchange Offers Management For For 28 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 29 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 44 Million Management For For 30 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Management For For 31 Approve Employee Stock Purchase Plan Management For For 32 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 33 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 34 Authorize Filing of Required Documents/Other Formalities Management For For F&C ASSET MANAGEMENT PLC Meeting Date:MAY 09, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:FCAM Security ID:G3336H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Keith Jones as Director Management For For 4 Elect Keith Percy as Director Management For For 5 Re-elect Edward Bramson as Director Management For For 6 Re-elect Keith Bedell-Pearce as Director Management For For 7 Re-elect Ian Brindle as Director Management For For 8 Re-elect David Logan as Director Management For For 9 Re-elect Jeff Medlock as Director Management For For 10 Re-elect Derham O'Neill as Director Management For For 11 Re-elect Kieran Poynter as Director Management For For 12 Approve Remuneration Report Management For For 13 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FAMILYMART CO. LTD. Meeting Date:MAY 24, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:8028 Security ID:J13398102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ueda, Junji Management For For 1.2 Elect Director Yokota, Takayuki Management For For 1.3 Elect Director Miyamoto, Yoshiki Management For For 1.4 Elect Director Kobe, Yasuhiro Management For For 1.5 Elect Director Kato, Toshio Management For For 1.6 Elect Director Takada, Motoo Management For For 1.7 Elect Director Kosaka, Masaaki Management For For 1.8 Elect Director Wada, Akinori Management For For 1.9 Elect Director Komatsuzaki, Yukihiko Management For For 1.10 Elect Director Tamamaki, Hiroaki Management For For 1.11 Elect Director Takebayashi, Noboru Management For For 2 Appoint Statutory Auditor Tateoka, Shintaro Management For For FIRST PACIFIC CO., LTD. Meeting Date:MAY 31, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.13 Per Share Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Reelect Anthoni Salim as Non-Executive Director Management For For 4b Reelect Tedy Djuhar as Non-Executive Director Management For For 5 Authorize Board to Fix Remuneration of Executive Directors and Non-Executive Directors Management For For 6 Authorize Board to Appoint Additional Directors as an Addition to the Board Management For For 7 Adopt New Share Option Scheme Management For Against 8 Approve Increase in Authorized Share Capital Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against 12 Amend Bye-Laws of the Company Management For For 13 Adopt Official Chinese Name of the Company Management For For FOSTER'S GROUP LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect P A Clinton as Director Management For For 2 Elect P J Dwyer as Director Management For For 3 Elect J Swales as Director Management For For 4 Elect M J Ullmer as Director Management For For 5 Elect M Wesslink as Director Management For For 6 Approve Proportional Takeover Provision Management For For 7 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2011 Offer Management For For 8 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2012 Offer Management For For 9 Approve Adoption of Remuneration Report Management For For FRANSHION PROPERTIES (CHINA) LTD. Meeting Date:DEC 22, 2011 Record Date:DEC 19, 2011 Meeting Type:SPECIAL Ticker:00817 Security ID:Y2642B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Framework Lease Agreement and Related Transactions Management For For 2 Approve Renewed Framework Financial Service Agreement and Related Transactions Management For Against FRANSHION PROPERTIES (CHINA) LTD. Meeting Date:JUN 14, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:00817 Security ID:Y2642B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reelect He Cao as Executive Director Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against GREAT EASTERN HOLDINGS LTD. (FRM. GREAT EAST.LIFE ASSU) Meeting Date:APR 18, 2012 Record Date: Meeting Type:ANNUAL Ticker:G07 Security ID:Y2854Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend of SGD 0.27 Per Share Management For For 3a1 Reelect Lee Seng Wee as Director Management For For 3a2 Reelect Cheong Choong Kong as Director Management For For 3a3 Reelect Tan Yam Pin as Director Management For For 3b1 Reelect Fang Ai Lian as Director Management For For 3b2 Reelect Koh Beng Seng as Director Management For For 3c Reelect Samuel Nag Tsien as Director Management For For 4a Approve Directors' Fees of SGD 2 Million for the Financial Year Ended Dec. 31, 2011 Management For For 4b Approve Special Director's Fee of SGD 150,000 to Fang Ai Lian for the Financial Year Ended Dec. 31, 2011 Management For For 5 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Approve Issuance of Shares Pursuant to the Great Eastern Holdings Limited Scrip Dividend Scheme Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income and Year-End Dividend of KRW 300 per Share Management For For 3 Amend Articles of Incorporation Management For For 4.1 Elect Three Inside Directors and Eight Outside Directors (Bundled) Management For For 4.2 Elect Five Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HENDERSON INVESTMENT LTD. Meeting Date:JUN 11, 2012 Record Date:JUN 06, 2012 Meeting Type:ANNUAL Ticker:00097 Security ID:Y31401105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Lam Ko Yin, Colin as Director Management For For 3b Reelect Lee Tat Man as Director Management For For 3c Reelect Leung Hay Man as Director Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against HISCOX LTD Meeting Date:MAY 30, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:HSX Security ID:G4593F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robert Hiscox as Director Management For For 5 Re-elect Bronislaw Masojada as Director Management For For 6 Re-elect Robert Childs as Director Management For For 7 Re-elect Stuart Bridges as Director Management For For 8 Re-elect Richard Gillingwater as Director Management For For 9 Re-elect Daniel Healy as Director Management For For 10 Re-elect Ernst Jansen as Director Management For For 11 Re-elect Dr James King as Director Management For For 12 Re-elect Robert McMillan as Director Management For For 13 Re-elect Andrea Rosen as Director Management For For 14 Re-elect Gunnar Stokholm as Director Management For For 15 Reappoint KPMG as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Increase in Authorised Ordinary Shares Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For HOYA CORP. Meeting Date:JUN 20, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7741 Security ID:J22848105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mogi, Yuuzaburo Management For For 1.2 Elect Director Kono, Eiko Management For For 1.3 Elect Director Kodama, Yukiharu Management For For 1.4 Elect Director Koeda, Itaru Management For For 1.5 Elect Director Aso, Yutaka Management For For 1.6 Elect Director Suzuki, Hiroshi Management For For 1.7 Elect Director Ema, Kenji Management For For HSBC HOLDINGS PLC Meeting Date:MAY 25, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Safra Catz as Director Management For For 3b Re-elect Laura Cha as Director Management For For 3c Re-elect Marvin Cheung as Director Management For For 3d Re-elect John Coombe as Director Management For For 3e Elect Joachim Faber as Director Management For For 3f Re-elect Rona Fairhead as Director Management For For 3g Re-elect Douglas Flint as Director Management For For 3h Re-elect Alexander Flockhart as Director Management For For 3i Re-elect Stuart Gulliver as Director Management For For 3j Re-elect James Hughes-Hallett as Director Management For For 3k Re-elect William Laidlaw as Director Management For For 3l Elect John Lipsky as Director Management For For 3m Re-elect Janis Lomax as Director Management For For 3n Re-elect Iain Mackay as Director Management For For 3o Re-elect Nagavara Murthy as Director Management For For 3p Re-elect Sir Simon Robertson as Director Management For For 3q Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Approve Scrip Dividend Program Management For For 9 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:NOV 23, 2011 Record Date:OCT 26, 2011 Meeting Type:SPECIAL Ticker:INGVF Security ID:456837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Announcements on Activities of Foundation ING Shares Management None None 3 Close Meeting Management None None ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Approve Final Dividend Management For For 2 Reelect A.J.L. Nightingale as Director Management For For 3 Reelect James Riley as Director Management For For 4 Reelect Percy Weatherall as Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Issue of Equity or Equity-Linked Securities with and without Pre-emptive Rights Management For For 7 Authorize Share Repurchase Program Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditor's Report and Declare Final Dividend Management For For 2 Reelect Adam Keswick as Director Management For For 3 Reelect Ben Keswick as Director Management For For 4 Reelect Lord Leach of Fairford as Director Management For For 5 Reelect A.J.L. Nightingale as Director Management For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Issue of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Authorize Purchase of Shares in Parent Company, Jardine Matheson Holdings Ltd. Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 720 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Hwang Gun-Ho as Outside Director Management For For 3.2 Reelect Lee Kyung-Jae as Outside Director Management For For 3.3 Reelect Ham Sang-Moon as Outside Director Management For For 3.4 Reelect Koh Seung-Eui as Outside Director Management For For 3.5 Reelect Lee Yeong-Nam as Outside Director Management For For 3.6 Reelect Jo Jae-Mok as Outside Director Management For For 4.1 Elect Hwang Gun-Ho as Member of Audit Committee Management For For 4.2 Elect Kim Young-Jin as Member of Audit Committee Management For For 4.3 Elect Lee Young-Nam as Member of Audit Committee Management For For 4.4 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 4.5 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.40 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.E. McCann to Executive Board Management For For 9 Elect J. Carr to Executive Board Management For For 10 Reelect R. Dahan to Supervisory Board Management For For 11 Reelect M.G. McGrath to Supervisory Board Management For For 12 Approve Remuneration of Supervisory Board Management For For 13 Ratify Deloitte as Auditors Management For For 14 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 15 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Approve Reduction in Share Capital by Cancellation of Shares Management For For 18 Close Meeting Management None None KONINKLIJKE DSM NV Meeting Date:MAY 11, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:DSM Security ID:N5017D122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 1.45 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect E. Kist to Supervisory Board Management For For 6b Elect V.F. Haynes to Supervisory Board Management For For 6c Elect E.T. Kennedy to Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Approve Cancellation of Shares Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None KOREA EXCHANGE BANK Meeting Date:MAR 13, 2012 Record Date:FEB 15, 2012 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For Against 2 Approve Stock Option Previously Granted by Board Management For For 3 Elect Two Inside Directors and Seven Outside Directors (Bundled) Management For For 4 Elect Three Members of Audit Committee Management For For KOREA EXCHANGE BANK Meeting Date:MAR 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KUKA AG Meeting Date:JUN 06, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 4 Approve Cancellation of Capital Authorization Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For LADBROKES PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:LAD Security ID:G5337D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Ian Bull as Director Management For For 4 Re-elect Peter Erskine as Director Management For For 5 Re-elect Richard Glynn as Director Management For For 6 Re-elect Richard Ames as Director Management For For 7 Re-elect Sly Bailey as Director Management For For 8 Re-elect John Jarvis as Director Management For For 9 Re-elect John Kelly as Director Management For For 10 Re-elect Christopher Rodrigues as Director Management For For 11 Re-elect Darren Shapland as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Remuneration Report Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Market Purchase Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Approve SAYE Share Option Scheme Management For For LANCASHIRE HOLDINGS LTD Meeting Date:AUG 18, 2011 Record Date:JUL 25, 2011 Meeting Type:SPECIAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity without Pre-emptive Rights Management For For 2 Amend the Company's Bye-laws Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 03, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Amend the Company's Bye-laws Re: Bye-laws 47.3 and 49 Management For For 6 Amend the Company's Bye-laws Re: Bye-law 6 Management For For 7 Re-elect John Bishop as Director Management For For 8 Re-elect Richard Brindle as Director Management For For 9 Re-elect Emma Duncan as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Neil McConachie as a Director Management For For 12 Re-elect Ralf Oelssner as Director Management For For 13 Re-elect Robert Spass as Director Management For For 14 Re-elect William Spiegel as Director Management For For 15 Re-elect Martin Thomas as Director Management For For 16 Re-elect Ralf Oelssner as Director Management For For 17 Re-elect William Spiegel as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For LAWSON, INC. Meeting Date:MAY 29, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:2651 Security ID:J3871L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 93 Management For For 2 Amend Articles To Amend Business Lines Management For For 3.1 Elect Director Niinami, Takeshi Management For For 3.2 Elect Director Tamatsuka, Genichi Management For For 3.3 Elect Director Yahagi, Yoshiyuki Management For For 3.4 Elect Director Moriyama, Toru Management For For 3.5 Elect Director Yonezawa, Reiko Management For For 3.6 Elect Director Kakiuchi, Takehiko Management For For 3.7 Elect Director Osono, Emi Management For For 4 Appoint Statutory Auditor Hokari, Shinichi Management For For 5 Approve Retirement Bonus and Special Payments in Connection with Abolition of Retirement Bonus System Management For For 6 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Management For For LINDE AG Meeting Date:MAY 04, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:LIN Security ID:D50348107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 70 Million Pool of Capital without Preemptive Rights Management For For 8 Approve Stock Option Plan for Key Employees; Approve Creation of EUR 10,2 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For MANDARIN ORIENTAL INTERNATIONAL LTD. Meeting Date:MAY 09, 2012 Record Date: Meeting Type:ANNUAL Ticker:M04 Security ID:G57848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditor's Report and Declare Final Dividend Management For For 2 Reelect Edouard Ettedgui as Director Management For For 3 Elect Adam Keswick as Director Management For For 4 Elect Ben Keswick as Director Management For For 5 Reelect Sir Henry Keswick as Director Management For For 6 Elect Lincoln Leong as Director Management For For 7 Reelect Anthony Nightingale as Director Management For For 8 Reelect Percy Weatherall as Director Management For For 9 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Authorise Share Repurchase Program Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 13, 2011 Record Date:JUL 11, 2011 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Robert Swannell as Director Management For For 5 Elect Alan Stewart as Director Management For For 6 Elect Laura Wade-Gery as Director Management For For 7 Re-elect Marc Bolland as Director Management For For 8 Re-elect Kate Bostock as Director Management For For 9 Re-elect Jeremy Darroch as Director Management For For 10 Re-elect John Dixon as Director Management For For 11 Re-elect Martha Fox as Director Management For For 12 Re-elect Steven Holliday as Director Management For For 13 Re-elect Sir David Michels as Director Management For For 14 Re-elect Jan du Plessis as Director Management For For 15 Re-elect Steven Sharp as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Amend Group Performance Share Plan 2005 Management For For METRO AG Meeting Date:MAY 23, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011; Approve Allocation of Income and Dividends of EUR 1.35 per Ordinary Share and EUR 1.485 per Preference Share Management For For 2 Approve Discharge of Management Board for Fiscal 2011 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 5a Elect Franz Haniel to the Supervisory Board Management For For 5b Elect Florian Funck to the Supervisory Board Management For For 6 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 7 Approve Affiliation Agreements with Subsidiary METRO Vierzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 8 Approve Affiliation Agreements with Subsidiary METRO Fuenfzehnte Gesellschaft fuer Vermoegensverwaltung mbH Management For For 9 Change Fiscal Year End to Sept. 30 Management For For NEW WORLD DEPARTMENT STORE CHINA LTD. Meeting Date:NOV 21, 2011 Record Date:NOV 18, 2011 Meeting Type:ANNUAL Ticker:00825 Security ID:G65007109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Declare Final Dividend of HK$0.065 per Share Management For For 2b Declare Special Dividend of HK$0.01 per Share Management For For 3a Reelect Lin Tsai-tan, David as Director Management For For 3b Reelect Cheong Ying-chew, Henry as Director Management For For 3c Reelect Tong Hang-chan, Peter as Director Management For For 3d Reelect Yu Chun-fai as Director Management For For 3e Authorize the Board to Fix the Remuneration of Directors Management For For 4 Reaapoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against NEW WORLD DEPARTMENT STORE CHINA LTD. Meeting Date:APR 24, 2012 Record Date: Meeting Type:SPECIAL Ticker:00825 Security ID:G65007109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Master Leasing Agreement, the Leasing Transactions and the Leasing Annual Caps Management For For 2 Approve Master Concessionaire Counter Agreement, Concessionaire Transactions and Concessionaire Annual Caps Management For For NINTENDO CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For For 2.2 Elect Director Mori, Yoshihiro Management For For 2.3 Elect Director Hatano, Shinji Management For For 2.4 Elect Director Takeda, Genyo Management For For 2.5 Elect Director Miyamoto, Shigeru Management For For 2.6 Elect Director Matsumoto, Masaharu Management For For 2.7 Elect Director Suzuki, Eiichi Management For For 2.8 Elect Director Kimishima, Tatsumi Management For For 2.9 Elect Director Takemura, Kaoru Management For For 3.1 Appoint Statutory Auditor Ueda, Minoru Management For For 3.2 Appoint Statutory Auditor Toyoda, Ken Management For For 3.3 Appoint Statutory Auditor Mitamura, Yoshimi Management For For 3.4 Appoint Statutory Auditor Umeyama, Katsuhiro Management For For NOVARTIS AG Meeting Date:FEB 23, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management For For 4 Approve CHF 19.7 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1.1 Reelect Sikrant Datar as Director Management For For 5.1.2 Reelect Andreas von Planta as Director Management For For 5.1.3 Reelect Wendelin Wiedeking as Director Management For For 5.1.4 Reelect William Brody as Director Management For For 5.1.5 Reelect Rolf Zinkernagel as Director Management For For 5.2 Elect Dimitri Azar as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For NTT DOCOMO, INC. Meeting Date:JUN 19, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:9437 Security ID:J59399105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 2800 Management For For 2.1 Elect Director Kato, Kaoru Management For For 2.2 Elect Director Tsubochi, Kazuto Management For For 2.3 Elect Director Iwasaki, Fumio Management For For 2.4 Elect Director Shindo, Tsutomu Management For For 2.5 Elect Director Tanaka, Takashi Management For For 2.6 Elect Director Yoshizawa, Kazuhiro Management For For 2.7 Elect Director Onoe, Seizo Management For For 2.8 Elect Director Kagawa, Wataru Management For For 2.9 Elect Director Nagata, Kiyohito Management For For 2.10 Elect Director Sato, Hirotaka Management For For 2.11 Elect Director Takagi, Kazuhiro Management For For 2.12 Elect Director Yamada, Ryuuji Management For Against 2.13 Elect Director Kusumoto, Hiroo Management For For 3 Appoint Statutory Auditor Utano, Takanori Management For For OSAKA SECURITIES EXCHANGE CO. LTD. Meeting Date:JUN 21, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8697 Security ID:J6254G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7500 Management For For 2.1 Elect Director Yoneda, Michio Management For Against 2.2 Elect Director Fujikura, Motoharu Management For For 2.3 Elect Director Matsumoto, Manabu Management For For 2.4 Elect Director Yamazawa, Kotaro Management For For 2.5 Elect Director Karino, Yoshinori Management For For 2.6 Elect Director Okuda, Tsutomu Management For For 2.7 Elect Director Kawamura, Yuusuke Management For For 2.8 Elect Director Kawamoto, Yuuko Management For For 2.9 Elect Director Sakaiya, Taichi Management For For 2.10 Elect Director Sasaki, Shigeo Management For For 2.11 Elect Director Morimoto, Shigeru Management For For PARKWAYLIFE REIT Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:C2PU Security ID:Y67202104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Trustee's Report, Manager's Statement, and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize the Manager to Fix Their Remuneration Management For Against 3 Approve Issuance of Units for the Payment of Acquisition Fee to the Manager in Relation to the Acquisition of GMCKL Portfolio Management For For 4 Other Business (Voting) Management For Against PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:APR 09, 2012 Record Date: Meeting Type:COURT Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between Optimus Global Services Ltd. and Polaris Financial Technology Ltd. Management For For POLARIS SOFTWARE LAB LTD. Meeting Date:JUL 20, 2011 Record Date: Meeting Type:ANNUAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 4.50 Per Share Management For For 3 Reappoint A. Jhunjhunwala as Director Management For For 4 Reappoint R.C. Bhargava as Director Management For For 5 Approve S.R. Batliboi & Associates as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Reappointment and Remuneration of A. Jain as Chairman & Managing Director Management For For POLARIS SOFTWARE LAB LTD. Meeting Date:OCT 28, 2011 Record Date: Meeting Type:SPECIAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Associate Stock Option Plan - 2011 (ASOP-2011) Management For Against 2 Approve Associate Stock Option Plan Trust - 2011 Management For Against 3 Approve Stock Option Plan Grants to Employees of the Company, its Subsidiaries, and/or its Holding Companies Under the ASOP-2011 Management For Against 4 Change Company Name to Polaris Financial Technology Ltd. Management For For 5 Approve Increase in Limit on Foreign Shareholdings to 49.9 Percent Management For For POSTNL NV Meeting Date:APR 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:PNL Security ID:N7203C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by H.M. Koorstra, CEO Management None None 3 Receive Annual Report 2011 Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Allocation of Income and Dividends of EUR 0.407 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Announce Vacancies on the Board Management None None 9b Opportunity to Make Recommendations Management None None 9c Announce Intention of the Supervisory Board to Nominate P.C. Klaver and F. Rovekamp as Supervisory Board Members Management None None 10 Reelect P.C. Klaver to Supervisory Board Management For For 11 Elect F. Rovekamp to Supervisory Board Management For For 12 Announce Vacancies on the Supervisory Board Arising in 2013 Management None None 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 14 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13 Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Allow Questions Management None None 17 Close Meeting Management None None REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RESOLUTION LTD Meeting Date:JAN 13, 2012 Record Date:JAN 11, 2012 Meeting Type:SPECIAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Amended Operating Agreement, the New Lock-Up Agreement and the Company's Consent to the Amendment of the ROL Partnership Agreement Management For For RESOLUTION LTD Meeting Date:MAY 17, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Jacques Aigrain as Director Management For For 6 Re-elect Gerardo Arostegui as Director Management For For 7 Re-elect Michael Biggs as Director Management For For 8 Re-elect Mel Carvill as Director Management For For 9 Re-elect Fergus Dunlop as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Re-elect Denise Mileham as Director Management For For 12 Re-elect Peter Niven as Director Management For For 13 Re-elect Gerhard Roggemann as Director Management For For 14 Re-elect Tim Wade as Director Management For For 15 Elect Andy Briggs as Director of Friends Life Group plc Management For For 16 Elect Peter Gibbs as Director of Friends Life Group plc Management For For 17 Elect Mary Phibbs as Director of Friends Life Group plc Management For For 18 Elect Tim Tookey as Director of Friends Life Group plc Management For For 19 Re-elect Clive Cowdery as Director of Friends Life Group plc Management For For 20 Re-elect John Tiner as Director of Friends Life Group plc Management For For 21 Approve Final Dividend Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase Management For For REXAM PLC Meeting Date:MAY 03, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:REX Security ID:G1274K113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Stuart Chambers as Director Management For For 5 Elect Leo Oosterveer as Director Management For For 6 Re-elect Graham Chipchase as Director Management For For 7 Re-elect David Robbie as Director Management For For 8 Re-elect Noreen Doyle as Director Management For For 9 Re-elect John Langston as Director Management For For 10 Re-elect Wolfgang Meusburger as Director Management For For 11 Re-elect Jean-Pierre Rodier as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REXLOT HOLDINGS. LTD. Meeting Date:NOV 22, 2011 Record Date: Meeting Type:SPECIAL Ticker:00555 Security ID:G7541U107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issue of 6 Percent Convertible Bonds Due 2016 in the Principal Amount of HK$77.8 Million to Kingly Profits Corporation Management For For REXLOT HOLDINGS. LTD. Meeting Date:JUN 28, 2012 Record Date:JUN 26, 2012 Meeting Type:ANNUAL Ticker:00555 Security ID:G7541U107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Boo Chun Lon as Director Management For For 3b Reelect Chow Siu Ngor as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Adopt New Share Option Scheme and Terminate Existing Share Option Scheme Management For Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 14, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect John Napier as Director Management For For 5 Re-elect Simon Lee as Director Management For For 6 Elect Adrian Brown as Director Management For For 7 Re-elect Edward Lea as Director Management For For 8 Elect Alastair Barbour as Director Management For For 9 Elect Jos Streppel as Director Management For For 10 Re-elect Noel Harwerth as Director Management For For 11 Re-elect Malcolm Le May as Director Management For For 12 Re-elect John Maxwell as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAFRAN Meeting Date:MAY 31, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:SAF Security ID:F4035A557 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.62 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Jean-Paul Herteman Management For Against 6 Approve Additional Pension Scheme Agreement with the CEO and Vice CEOs Management For Against 7 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 10 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SANOFI Meeting Date:MAY 04, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.65 per Share Management For For 4 Elect Laurent Attal as Director Management For For 5 Reelect Uwe Bicker as Director Management For For 6 Reelect Jean Rene Fourtou as Director Management For For 7 Reelect Claudie Haignere as Director Management For For 8 Reelect Carole Piwnica as Director Management For For 9 Reelect Klaus Pohle as Director Management For For 10 Appoint Ernst & Young et Autres as Auditor Management For For 11 Appoint Auditex as Alternate Auditor Management For For 12 Ratify Change of Registered Office to 54, rue La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For SBM OFFSHORE NV Meeting Date:MAY 16, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Receive Report of Supervisory Board Management None None 4 Adopt Financial Statements, Allocation of Income and Omit Dividends Management For For 5.1 Approve Discharge of Management Board Management For For 5.2 Approve Discharge of Supervisory Board Management For For 6 Discussion on Company's Corporate Governance Structure Management None None 7 Ratify KPMG as Auditors Management For For 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 8.1 Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10.1 Reelect F.G.H Deckers to Supervisory Board Management For For 10.2 Reelect T.M.E Ehret to Supervisory Board Management For For 12 Other Business and Allow Questions Management None None 13 Close Meeting Management None None SBM OFFSHORE NV Meeting Date:JUN 27, 2012 Record Date:MAY 30, 2012 Meeting Type:SPECIAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect S. Hepkema to Executive Board Management For For 3 Elect P.M. van Rossum to Executive Board Management For For 4 Approve Amendments to Remuneration Policy for Management Board Members Management For For 5 Close Meeting Management None None SEVEN GROUP HOLDINGS LTD. Meeting Date:NOV 09, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL Ticker:SVW Security ID:Q84384108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Kerry Stokes as a Director Management For For 4 Elect Murray Wells as a Director Management For For 5 Elect Christopher Mackay as a Director Management For For 6 Approve the Financial Assistance to be Provided Management For For SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:APR 23, 2012 Record Date: Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Asia Water Share Option Scheme 2012 Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Teng Yi Long as Director Management For For 3b Reelect Lu Ming Fang as Director Management For For 3c Reelect Lu Shen as Director Management For For 3d Reelect Leung Pak To, Francis as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Terminate SIHL Existing Scheme and Adopt SIHL New Scheme Management For Against SINOMEDIA HOLDING LTD. Meeting Date:MAY 23, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:00623 Security ID:Y7544D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Dividend of HK$0.106 Per Share and and Special Dividend of HK$0.106 Per Share Management For For 4 Elect He Hui David as Non-Executive Director Management For For 5 Elect Wang Xin as Independent Non-Executive Director Management For For 6a Reelect Li Zongzhou as Executive Director Management For For 6b Reelect Zhu Jia as Non-Executive Director Management For For 6c Reelect Ding Junjie as Independent Non-Executive Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Reissuance of Repurchased Shares Management For Against 11 Amend Articles of Association of the Company Management For For SK TELECOM CO. Meeting Date:AUG 31, 2011 Record Date:AUG 04, 2011 Meeting Type:SPECIAL Ticker:017670 Security ID:Y4935N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spinoff Agreement Management For For 2 Elect Kim Joon-Ho as Inside Director Management For For SKYWORTH DIGITAL HOLDINGS LTD Meeting Date:AUG 30, 2011 Record Date:AUG 25, 2011 Meeting Type:ANNUAL Ticker:00751 Security ID:G8181C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Reports of Directors and Auditors Management For For 2 Declare Final Dividend With Scip Option Management For For 3a Reelect Zhang Xuebin as Executive Director Management For For 3b Reelect Lin Wei Ping as Executive Director Management For For 3c Reelect Shi Chi as Executive Director Management For Against 3d Reelect Li Weibin as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Refreshment of the Share Option Scheme Limit Management For Against 7 Authorize Repurchase of Up to10 Percent of Issued Share Capital Management For For SUN HUNG KAI & CO. LTD. Meeting Date:MAY 30, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect William Leung Wing Cheung as Director Management For For 3b Reelect Lee Seng Huang as Director Management For For 3c Reelect David Craig Bartlett as Director Management For For 3d Reelect Peter Wong Man Kong as Director Management For Against 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:BKG Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sean Ellis as Director Management For For 4 Re-elect Victoria Mitchell as Director Management For For 5 Re-elect John Armitt as Director Management For For 6 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase Management For For 11 Authorise EU Political Donations and Expenditure Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 13 Approve 2011 Long Term Incentive Plan Management For For 14 Amend 2009 Long Term Incentive Plan Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 13, 2011 Record Date:JUL 08, 2011 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Audited Consolidated Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditors and Authorize Board to Fix Their Remuneration Management None None 3a Reelect Patrick Fung Yuk Bun as Independent Non-Executive Director Management For Against 3b Reelect Stanley Ko Kam Chuen as Independent Non-Executive Director Management For For 3c Reelect Michael Ian Arnold as Independent Non-Executive Director Management For For 3d Reelect Allan Zeman as Independent Non-Executive Director Management For Against 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TNT EXPRESS NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by Marie-Christine Lombard, CEO Management None None 3 Receive Report of Management Board and Supervisory Board Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements and Statutory Reports Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Dividends of EUR 0,044 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Approve Amended Remuneration Policy for Management Board Members Management For For 9b Approve Remuneration of Supervisory Board Management For Against 10a Elect M. Smits to Supervisory Board Management For For 10b Elect S. van Keulen to Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Amend Articles Re: Appointment and Dismissal of Members of Management and Supervisory Boards Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None TRANSFIELD SERVICES LTD. Meeting Date:OCT 19, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:TSE Security ID:Q9187S114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Diane Smith-Gander as a Director Management For For 3(a) Elect Anthony Shepherd as a Director Management For For 3(b) Elect Jagjeet Bindra as a Director Management For For 4 Approve the Remuneration Report Management For For UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For VALEO Meeting Date:JUN 04, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:FR Security ID:F96221126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Reelect Thierry Moulonguet as Director Management For For 4 Reelect Georges Pauget as Director Management For For 5 Reelect Ulrike Steinhorst as Director Management For For 6 Approve Allocation of Income and Dividends of EUR 1.4 per Share Management For For 7 Approve Auditors' Special Report Regarding New Related Party Transaction Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Authorize up to 340,000 Shares for Use in Stock Option Plan Management For For 11 Authorize up to 920,000 Shares for Use in Restricted Stock Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VICAT Meeting Date:MAY 04, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:VCT Security ID:F18060107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.5 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 6 Reelect Raynald Dreyfus as Director Management For Against 7 Authorize Filing of Required Documents/Other Formalities Management For For VINCI SA Meeting Date:APR 12, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Reelect Jean Pierre Lamoure as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Related Party Transaction Re: Financing of Sud Europe Atlantique High Speed Railway Project Management For For 7 Approve Related Party Transaction of Vinci and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Management For For 8 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 19, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Reelect Jean-Rene Fourtou as Supervisory Board Member Management For For 6 Reelect Philippe Donnet as Supervisory Board Member Management For For 7 Renew Appointment of Ernst et Young et Autres as Auditor Management For For 8 Renew Appointment of Auditex as Alternate Auditor Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOLKSWAGEN AG (VW) Meeting Date:APR 19, 2012 Record Date:MAR 28, 2012 Meeting Type:SPECIAL Ticker:VOW Security ID:D94523103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Creation of EUR 110 Million Pool of Capital without Preemptive Rights Management For For WOORI FINANCE HOLDINGS CO. LTD. Meeting Date:MAR 30, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:053000 Security ID:Y9695X119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 250 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3.1 Reelect Bang Min-Joon as Outside Director Management For For 3.2 Reelect Shin Hee-Taek as Outside Director Management For For 3.3 Reelect Lee Doo-Hee as Outside Director Management For For 3.4 Reelect Lee Heon as Outside Director Management For For 3.5 Elect Lee Hyung-Goo as Outside Director Management For For 4.1 Reelect Shin Hee-Taek as Member of Audit Committee Management For For 4.2 Reelect Lee Doo-Hee as Member of Audit Committee Management For For 4.3 Reelect Lee Heon as Member of Audit Committee Management For For 4.4 Elect Lee Hyung-Goo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ZON MULTIMEDIA - SERVICOS DE TELECOMUNICACOES E MULTIMEDIA SGPS SA Meeting Date:JAN 30, 2012 Record Date:JAN 23, 2012 Meeting Type:SPECIAL Ticker:PMV Security ID:X9819B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 12 Management For For ZON MULTIMEDIA - SERVICOS DE TELECOMUNICACOES E MULTIMEDIA SGPS SA Meeting Date:APR 27, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:PMV Security ID:X9819B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Individual and Consolidated Financial Statements and Statutory Reports for Fiscal 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Management and Supervisory Board Management For For 4 Amend Articles 9 and 11 Management For For 5 Approve Remuneration Policy Management For For 6 Authorize Repurchase and Reissuance of Shares Management For For ZURICH INSURANCE GROUP AG Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Omission of Dividends Management For For 2.2 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management For For 5.1 Change Company Name to Zurich Insurance Group AG Management For For 5.2 Amend Corporate Purpose Management For For 6.1.1 Elect Alison Carnwath as Director Management For For 6.1.2 Elect Rafael del Pino as Director Management For For 6.1.3 Reelect Josef Ackermann as Director Management For For 6.1.4 Reelect Thomas Escher as Director Management For For 6.1.5 Reelect Don Nicolaisen as Director Management For For 6.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Quest Fund ABOVENET, INC. Meeting Date:JUN 05, 2012 Record Date:APR 30, 2012 Meeting Type:SPECIAL Ticker:ABVT Security ID:00374N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For AGEAS SA/NV Meeting Date:APR 25, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Report (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 0.08 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 4 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5 Authorize Company to File Claims against Former Directors Management For For 6.1 Amend Article 8 Re: Cancellation of Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 6.2.2 Management None None 6.2.2 Renew Authorizatiion to Increase Share Capital within the Framework of Authorized Capital Management For For 7.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.2 Authorize Reissuance of Repurchased Shares Management For For 8 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 28, 2012 Record Date:MAY 31, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 4 Approve Suspensive Condition Management For For 5 Close Meeting Management None None AGEAS SA/NV Meeting Date:JUN 29, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:AGS Security ID:B0148L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Merger by Absorption Re: Ageas NV Management For For 2.2 Receive Special Board Report Re: Merger by Absorption Management None None 2.3 Receive Special Auditor Report Re: Merger by Absorption Management None None 3 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For For 4 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For For 5 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For For 6 Approve Suspensive Condition Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 9 Close Meeting Management None None ALEXANDER'S, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Mandelbaum Management For For 1.2 Elect Director Arthur I. Sonnenblick Management For For 1.3 Elect Director Richard R. West Management For For 2 Ratify Auditors Management For For ALTRIA GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Elizabeth E. Bailey Management For For 2 Elect Director Gerald L. Baliles Management For For 3 Elect Director Martin J. Barrington Management For For 4 Elect Director John T. Casteen III Management For For 5 Elect Director Dinyar S. Devitre Management For For 6 Elect Director Thomas F. Farrell II Management For For 7 Elect Director Thomas W. Jones Management For For 8 Elect Director W. Leo Kiely III Management For For 9 Elect Director Kathryn B. McQuade Management For For 10 Elect Director George Munoz Management For For 11 Elect Director Nabil Y. Sakkab Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Report on Lobbying Payments and Policy Shareholder Against Against AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For For 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For For 12 Elect Director Leonard D. Schaeffer Management For For 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against ANHEUSER-BUSCH INBEV SA Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1a Receive Special Board Report Management None None A1b Receive Special Auditor Report Management None None A1c Eliminate Preemptive Rights Re: Issuance of Warrants Management For For A1d Approve Issuance of 215,000 Warrants Management For For A1e Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d Management For For A1f Approve Deviation from Belgian Company Law Provision Re: Grant of Warrants to Non-Executive Directors Management For For A1g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.20 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7 Receive Information on Resignation of Peter Harf as Director Management None None B8a Approve Remuneration Report Management For Against B8b Approve Omnibus Stock Plan Management For Against B9 Approve Change-of-Control Clause Re : Updated EMTN Program Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For BARCLAYS PLC Meeting Date:APR 27, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Marcus Agius as Director Management For For 4 Re-elect David Booth as Director Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Fulvio Conti as Director Management For Against 7 Re-elect Bob Diamond as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect Sir Andrew Likierman as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Renew Appointments of Deloitte & Associes as Auditor and Beas as Alternate Auditor Management For For 7 Renew Appointments of Mazars as Auditor and Michel Barbet Massin as Alternate Auditor Management For For 8 Renew Appointment of PricewaterhouseCoopers as Auditors and Elect Anik Chaumartin as Alternate Auditor Management For For 9 Reelect Denis Kessler as Director Management For Against 10 Reelect Laurence Parisot as Director Management For For 11 Reelect Michel Pebereau as Director Management For Against 12 Elect Pierre Andre de Chalendar as Director Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Management For For 15 Authorize Capital Increase of Up to EUR 350 Million for Future Exchange Offers Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 14 to 16 at EUR 350 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 16 at EUR 1 Billion Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Anderson II as Director Management For For 3 Re-elect Sam Levinson as Director Management For For 4 Re-elect Brian Niles as Director Management For For 5 Elect Cai Zhiwei as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Approve Pre-authorisation of Cai Zhiwei Conflicts of Interest Management For For CEPHALON, INC. Meeting Date:JUL 14, 2011 Record Date:JUN 10, 2011 Meeting Type:SPECIAL Ticker:CEPH Security ID:156708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For CIT GROUP INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Thain Management For For 2 Elect Director Michael J. Embler Management For For 3 Elect Director William M. Freeman Management For For 4 Elect Director David M. Moffett Management For For 5 Elect Director R. Brad Oates Management For For 6 Elect Director Marianne Miller Parrs Management For For 7 Elect Director Gerald Rosenfeld Management For For 8 Elect Director John R. Ryan Management For For 9 Elect Director Seymour Sternberg Management For For 10 Elect Director Peter J. Tobin Management For For 11 Elect Director Laura S. Unger Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For For 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For For 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For For 11 Elect Director William S. Thompson, Jr. Management For For 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against COCA-COLA ENTERPRISES, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Garry Watts Management For For 1.10 Elect Director Curtis R. Welling Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CONSTELLATION ENERGY GROUP, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:CEG Security ID:210371100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CONTINENTAL AG Meeting Date:APR 27, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:CON Security ID:D16212140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 Management None None 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 and Inspection of the Abbreviated Financial Statements in Fiscal 2012 Management For For 6 Approve Creation of EUR 70 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Cancellation of Capital Authorizations Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 51 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Approve Remuneration of Supervisory Board Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Giannella Alvarez Management For For 2 Elect Director Jack C. Bingleman Management For For 3 Elect Director Louis P. Gignac Management For For 4 Elect Director Brian M. Levitt Management For For 5 Elect Director Harold H. MacKay Management For For 6 Elect Director David G. Maffucci Management For For 7 Elect Director Robert J. Steacy Management For For 8 Elect Director Pamela B. Strobel Management For For 9 Elect Director Denis Turcotte Management For For 10 Elect Director John D. Williams Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Omnibus Stock Plan Management For For 13 Approve Executive Incentive Bonus Plan Management For For 14 Ratify Auditors Management For For E.ON AG Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 7 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For EL PASO CORPORATION Meeting Date:MAR 09, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:EP Security ID:28336L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against ELI LILLY AND COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director K. Baicker Management For For 2 Elect Director J. E. Fyrwald Management For For 3 Elect Director E. R. Marram Management For For 4 Elect Director D. R. Oberhelman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Reduce Supermajority Vote Requirement Management For For 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Shareholder Against Against 10 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against EXTERRAN HOLDINGS, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EXH Security ID:30225X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Uriel E. Dutton Management For For 1.2 Elect Director Gordon T. Hall Management For For 1.3 Elect Director J.W.G. Honeybourne Management For For 1.4 Elect Director Mark A McCollum Management For For 1.5 Elect Director William C. Pate Management For For 1.6 Elect Director Stephen M. Pazuk Management For For 1.7 Elect Director Christopher T. Seaver Management For For 1.8 Elect Director Mark R. Sotir Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FOSTER'S GROUP LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect P A Clinton as Director Management For For 2 Elect P J Dwyer as Director Management For For 3 Elect J Swales as Director Management For For 4 Elect M J Ullmer as Director Management For For 5 Elect M Wesslink as Director Management For For 6 Approve Proportional Takeover Provision Management For For 7 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2011 Offer Management For For 8 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2012 Offer Management For For 9 Approve Adoption of Remuneration Report Management For For FOSTER'S GROUP LTD. Meeting Date:DEC 01, 2011 Record Date:NOV 29, 2011 Meeting Type:COURT Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between the Company and Its Shareholders Management For For GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel F. Akerson Management For For 2 Elect Director David Bonderman Management For For 3 Elect Director Erroll B. Davis, Jr. Management For For 4 Elect Director Stephen J. Girsky Management For For 5 Elect Director E. Neville Isdell Management For For 6 Elect Director Robert D. Krebs Management For For 7 Elect Director Philip A. Laskawy Management For For 8 Elect Director Kathryn V. Marinello Management For For 9 Elect Director James J. Mulva Management For For 10 Elect Director Patricia F. Russo Management For For 11 Elect Director Thomas M. Schoewe Management For For 12 Elect Director Carol M. Stephenson Management For For 13 Elect Director Theodore M. Solso Management For For 14 Elect Director Cynthia A. Telles Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOODRICH CORPORATION Meeting Date:MAR 13, 2012 Record Date:FEB 06, 2012 Meeting Type:SPECIAL Ticker:GR Security ID:382388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For For 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For GUARANTY BANCORP Meeting Date:SEP 29, 2011 Record Date:AUG 15, 2011 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For Abstain 2 Increase Authorized Preferred Stock Management For Abstain 3 Approve Conversion of Securities Management For Abstain 4 Approve Convertible Debentures Management For Abstain 5 Adjourn Meeting Management For Abstain GUARANTY BANCORP Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward B. Cordes Management For For 2 Elect Director John M. Eggemeyer Management For For 3 Elect Director Keith R. Finger Management For For 4 Elect Director Stephen D. Joyce Management For For 5 Elect Director Gail H. Klapper Management For For 6 Elect Director Stephen G. McConahey Management For For 7 Elect Director Paul W. Taylor Management For For 8 Elect Director W. Kirk Wycoff Management For For 9 Elect Director Albert C. Yates Management For For 10 Ratify Auditors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTERNATIONAL PAPER COMPANY Meeting Date:MAY 07, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David J. Bronczek Management For For 2 Elect Director Ahmet C. Dorduncu Management For For 3 Elect Director John V. Faraci Management For For 4 Elect Director Stacey J. Mobley Management For For 5 Elect Director Joan E. Spero Management For For 6 Elect Director John L. Townsend, Iii Management For For 7 Elect Director John F. Turner Management For For 8 Elect Director William G. Walter Management For For 9 Elect Director J. Steven Whisler Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Act by Written Consent Shareholder Against For KGEN POWER CORP. Meeting Date:DEC 15, 2011 Record Date:NOV 04, 2011 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Gerald J. Stalun Management For For 3 Elect Director Thomas B. White Management For For 4 Ratify Auditors Management For For KOHL'S CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter Boneparth Management For For 2 Elect Director Steven A. Burd Management For For 3 Elect Director John F. Herma Management For For 4 Elect Director Dale E. Jones Management For For 5 Elect Director William S. Kellogg Management For For 6 Elect Director Kevin Mansell Management For For 7 Elect Director John E. Schlifske Management For For 8 Elect Director Frank V. Sica Management For For 9 Elect Director Peter M. Sommerhauser Management For For 10 Elect Director Stephanie A. Streeter Management For For 11 Elect Director Nina G. Vaca Management For For 12 Elect Director Stephen E. Watson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt Policy on Ending Use of Animal Fur in Products Shareholder Against Against 16 Adopt Policy on Succession Planning Shareholder Against Against 17 Stock Retention/Holding Period Shareholder Against Against LORILLARD, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Almon Management For For 1.2 Elect Director Kit D. Dietz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For 6 Report on Political Contributions Shareholder Against Against LOTTE CONFECTIONERY CO. Meeting Date:AUG 26, 2011 Record Date:AUG 02, 2011 Meeting Type:SPECIAL Ticker:004990 Security ID:Y53468107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For Did Not Vote 2 Amend Articles of Incorporation Management For Did Not Vote MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For For 1.4 Elect Director Seth E. Schofield Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against For 17 Report on Charitable and Political Contributions Shareholder Against Against METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MOTOROLA MOBILITY HOLDINGS, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:MMI Security ID:620097105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against NALCO HOLDING COMPANY Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:NLC Security ID:62985Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John F. Chlebowski Management For For 2 Elect Director Howard E. Cosgrove Management For For 3 Elect Director William E. Hantke Management For For 4 Elect Director Anne C. Schaumburg Management For For 5 Declassify the Board of Directors Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Ratify Auditors Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 20 Non-Employee Director Compensation Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 09, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Harold Brown Management For For 2 Elect Director Mathis Cabiallavetta Management For For 3 Elect DirectorLouis C. Camilleri Management For For 4 Elect DirectorJ. Dudley Fishburn Management For For 5 Elect DirectorJennifer Li Management For For 6 Elect Director Graham Mackay Management For For 7 Elect Director Sergio Marchionne Management For For 8 Elect Director Kalpana Morparia Management For For 9 Elect DirectorLucio A. Noto Management For For 10 Elect DirectorRobert B. Polet Management For For 11 Elect DirectorCarlos Slim Helu Management For For 12 Elect DirectorStephen M. Wolf Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Restricted Stock Plan Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Establish Ethics Committee to Review Marketing Activities Shareholder Against Against PROGRESS ENERGY, INC. Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:PGN Security ID:743263105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Did Not Vote 2 Adjourn Meeting Management For Did Not Vote RAYTHEON COMPANY Meeting Date:MAY 31, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Cartwright Management For For 2 Elect Director Vernon E. Clark Management For For 3 Elect Director John M. Deutch Management For For 4 Elect Director Stephen J. Hadley Management For For 5 Elect Director Frederic M. Poses Management For For 6 Elect Director Michael C. Ruettgers Management For For 7 Elect Director Ronald L. Skates Management For For 8 Elect Director William R. Spivey Management For For 9 Elect Director Linda G. Stuntz Management For Against 10 Elect Director William H. Swanson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Stock Retention/Holding Period Shareholder Against Against 14 Submit SERP to Shareholder Vote Shareholder Against Against 15 Provide Right to Act by Written Consent Shareholder Against For REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 14, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect John Napier as Director Management For For 5 Re-elect Simon Lee as Director Management For For 6 Elect Adrian Brown as Director Management For For 7 Re-elect Edward Lea as Director Management For For 8 Elect Alastair Barbour as Director Management For For 9 Elect Jos Streppel as Director Management For For 10 Re-elect Noel Harwerth as Director Management For For 11 Re-elect Malcolm Le May as Director Management For For 12 Re-elect John Maxwell as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SPANSION INC. Meeting Date:MAY 11, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CODE Security ID:84649R200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hans Geyer Management For For 1.2 Elect Director Clifton Thomas Weatherford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SYMANTEC CORPORATION Meeting Date:OCT 25, 2011 Record Date:AUG 26, 2011 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen M. Bennett Management For For 2 Elect Director Michael A. Brown Management For For 3 Elect Director Frank E. Dangeard Management For For 4 Elect Director Geraldine B. Laybourne Management For For 5 Elect Director David L. Mahoney Management For For 6 Elect Director Robert S. Miller Management For For 7 Elect Director Enrique Salem Management For For 8 Elect Director Daniel H. Schulman Management For For 9 Elect Director V. Paul Unruh Management For For 10 Ratify Auditors Management For For 11 Amend Outside Director Stock Awards/Options in Lieu of Cash Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For TELENOR ASA Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 5.00 per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 6 Approve NOK 289.5 Million Reduction in Share Capital via Cancellation of 22.2 Million Shares and Redemption of 26 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 80 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8.1 Amend Articles Re: Electronic Voting Management For For 8.2 Amend Articles Re: Nominating Committee Management For For 9 Approve Instructions for Nominating Committee Management For For 10.1 Approve Remuneration of Members of Corporate Assembly Management For For 10.2 Approve Remuneration of Members of Nominating Committee Management For For TEMPLE-INLAND INC. Meeting Date:DEC 07, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:TIN Security ID:879868107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For THE KROGER CO. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Reuben V. Anderson Management For For 2 Elect Director Robert D. Beyer Management For For 3 Elect Director David B. Dillon Management For For 4 Elect Director Susan J. Kropf Management For For 5 Elect Director John T. LaMacchia Management For For 6 Elect Director David B. Lewis Management For For 7 Elect Director W. Rodney McMullen Management For For 8 Elect Director Jorge P. Montoya Management For For 9 Elect Director Clyde R. Moore Management For For 10 Elect Director Susan M. Phillips Management For For 11 Elect Director Steven R. Rogel Management For For 12 Elect Director James A. Runde Management For For 13 Elect Director Ronald L. Sargent Management For For 14 Elect Director Bobby S. Shackouls Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Ratify Auditors Management For For 17 Adopt ILO Based Code of Conduct Shareholder Against Against 18 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard O. Berndt Management For For 2 Elect Director Charles E. Bunch Management For For 3 Elect Director Paul W. Chellgren Management For For 4 Elect Director Kay Coles James Management For For 5 Elect Director Richard B. Kelson Management For For 6 Elect Director Bruce C. Lindsay Management For For 7 Elect Director Anthony A. Massaro Management For For 8 Elect Director Jane G. Pepper Management For For 9 Elect Director James E. Rohr Management For For 10 Elect Director Donald J. Shepard Management For For 11 Elect Director Lorene K. Steffes Management For For 12 Elect Director Dennis F. Strigl Management For For 13 Elect Director Thomas J. Usher Management For For 14 Elect Director George H. Walls, Jr. Management For For 15 Elect Director Helge H. Wehmeier Management For For 16 Ratify Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management For For 3a Elect Glyn Barker as Director Management For For 3b Elect Vanessa C.L. Chang as Director Management For For 3c Elect Chad Deaton as Director Management For For 3d Reelect Edward R. Muller as Director Management For For 3e Reelect Tan Ek Kia as Director Management For For 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VINCI SA Meeting Date:APR 12, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Reelect Jean Pierre Lamoure as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Related Party Transaction Re: Financing of Sud Europe Atlantique High Speed Railway Project Management For For 7 Approve Related Party Transaction of Vinci and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Management For For 8 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For For 8 Elect Director Cynthia H. Milligan Management For For 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Howard L. Clark, Jr. as Director Management For For 1.2 Elect A. Michael Frinquelli as Director Management For For 1.3 Elect Allan L. Waters as Director Management For For 2.1 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Christine H. Repasy as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Company Ltd. Management For For 4.1 Elect Raymond Barrette as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect David T. Foy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director of Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director of Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director of Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director of Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of White Mountains Re Sirius Capital Ltd. Management For For 8.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 8.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 8.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 8.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITE RIVER CAPITAL, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:RVR Security ID:96445P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Eggemeyer Management For For 1.2 Elect Director Thomas C. Heagy Management For For 1.3 Elect Director William E. McKnight Management For For 1.4 Elect Director Daniel W. Porter Management For For 1.5 Elect Director John W. Rose Management For For 1.6 Elect Director Richard D. Waterfield Management For For 2 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For For 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For Mutual Shares Fund ABOVENET, INC. Meeting Date:JUN 05, 2012 Record Date:APR 30, 2012 Meeting Type:SPECIAL Ticker:ABVT Security ID:00374N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For ALEXANDER'S, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Mandelbaum Management For For 1.2 Elect Director Arthur I. Sonnenblick Management For For 1.3 Elect Director Richard R. West Management For For 2 Ratify Auditors Management For For ALLEGHANY CORPORATION Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ALLEGHANY CORPORATION Meeting Date:APR 27, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John G. Foos Management For For 2 Elect Director William K. Lavin Management For For 3 Elect Director Phillip M. Martineau Management For For 4 Elect Director Raymond L. M. Wong Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALTRIA GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Elizabeth E. Bailey Management For For 2 Elect Director Gerald L. Baliles Management For For 3 Elect Director Martin J. Barrington Management For For 4 Elect Director John T. Casteen III Management For For 5 Elect Director Dinyar S. Devitre Management For For 6 Elect Director Thomas F. Farrell II Management For For 7 Elect Director Thomas W. Jones Management For For 8 Elect Director W. Leo Kiely III Management For For 9 Elect Director Kathryn B. McQuade Management For For 10 Elect Director George Munoz Management For For 11 Elect Director Nabil Y. Sakkab Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert H. Benmosche Management For For 2 Elect Director W. Don Cornwell Management For For 3 Elect Director John H. Fitzpatrick Management For For 4 Elect Director Laurette T. Koellner Management For For 5 Elect Director Donald H. Layton Management For For 6 Elect Director Christopher S. Lynch Management For For 7 Elect Director Arthur C. Martinez Management For For 8 Elect Director George L. Miles, Jr. Management For For 9 Elect Director Henry S. Miller Management For For 10 Elect Director Robert S. Miller Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ronald A. Rittenmeyer Management For For 13 Elect Director Douglas M. Steenland Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Ratify Auditors Management For For AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For For 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For For 12 Elect Director Leonard D. Schaeffer Management For For 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For BOSTON SCIENTIFIC CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:BSX Security ID:101137107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katharine T. Bartlett Management For For 1.2 Elect Director Bruce L. Byrnes Management For For 1.3 Elect Director Nelda J. Connors Management For For 1.4 Elect Director Kristina M. Johnson Management For For 1.5 Elect Director William H. Kucheman Management For For 1.6 Elect Director Ernest Mario Management For For 1.7 Elect Director N.J. Nicholas, Jr. Management For For 1.8 Elect Director Pete M. Nicholas Management For For 1.9 Elect Director Uwe E. Reinhardt Management For For 1.10 Elect Director John E. Sununu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:BATS Security ID:110448107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Robert Lerwill as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Sir Nicholas Scheele as Director Management For For 16 Re-elect Ben Stevens as Director Management For For 17 Elect Ann Godbehere as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 29, 2011 Record Date:NOV 25, 2011 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Jeremy Darroch as Director Management For For 4 Re-elect David DeVoe as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Re-elect Andrew Higginson as Director Management For For 8 Re-elect Thomas Mockridge as Director Management For For 9 Re-elect James Murdoch as Director Management For Against 10 Re-elect Jacques Nasser as Director Management For For 11 Re-elect Dame Gail Rebuck as Director Management For For 12 Re-elect Daniel Rimer as Director Management For For 13 Re-elect Arthur Siskind as Director Management For For 14 Re-elect Lord Wilson of Dinton as Director Management For For 15 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 16 Approve Remuneration Report Management For Abstain 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase Management For For 22 Authorise Off-Market Purchase Management For For BROWN-FORMAN CORPORATION Meeting Date:JUL 28, 2011 Record Date:JUN 20, 2011 Meeting Type:ANNUAL Ticker:BF.B Security ID:115637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Patrick Bousquet-Chavanne Management For For 2 Elect Director Geo. Garvin Brown IV Management For For 3 Elect Director Martin S. Brown, Jr. Management For For 4 Elect Director Bruce L. Byrnes Management For For 5 Elect Director John D. Cook Management For For 6 Elect Director Sandra A. Frazier Management For For 7 Elect Director Richard P. Mayer Management For For 8 Elect Director William E. Mitchell Management For For 9 Elect Director Dace Brown Stubbs Management For For 10 Elect Director Paul C. Varga Management For For 11 Elect Director James S. Welch, Jr. Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management Three Years One Year CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Anderson II as Director Management For For 3 Re-elect Sam Levinson as Director Management For For 4 Re-elect Brian Niles as Director Management For For 5 Elect Cai Zhiwei as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Approve Pre-authorisation of Cai Zhiwei Conflicts of Interest Management For For CEPHALON, INC. Meeting Date:JUL 14, 2011 Record Date:JUN 10, 2011 Meeting Type:SPECIAL Ticker:CEPH Security ID:156708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against For 19 Stock Retention/Holding Period Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Thain Management For For 2 Elect Director Michael J. Embler Management For For 3 Elect Director William M. Freeman Management For For 4 Elect Director David M. Moffett Management For For 5 Elect Director R. Brad Oates Management For For 6 Elect Director Marianne Miller Parrs Management For For 7 Elect Director Gerald Rosenfeld Management For For 8 Elect Director John R. Ryan Management For For 9 Elect Director Seymour Sternberg Management For For 10 Elect Director Peter J. Tobin Management For For 11 Elect Director Laura S. Unger Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For For 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For For 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For For 11 Elect Director William S. Thompson, Jr. Management For For 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against CNO FINANCIAL GROUP, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward J. Bonach Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Robert C. Greving Management For For 4 Elect Director R. Keith Long Management For For 5 Elect Director Charles W. Murphy Management For For 6 Elect Director Neal C. Schneider Management For For 7 Elect Director Frederick J. Sievert Management For For 8 Elect Director Michael T. Tokarz Management For For 9 Elect Director John G. Turner Management For For 10 Amend NOL Rights Plan (NOL Pill) Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COCA-COLA ENTERPRISES, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Garry Watts Management For For 1.10 Elect Director Curtis R. Welling Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COMMUNITY HEALTH SYSTEMS, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:CYH Security ID:203668108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Larry Cash Management For For 2 Elect Director John A. Clerico Management For For 3 Elect Director James S. Ely III Management For For 4 Elect Director John A. Fry Management For For 5 Elect Director William Norris Jennings Management For For 6 Elect Director Julia B. North Management For For 7 Elect Director Wayne T. Smith Management For For 8 Elect Director H. Mitchell Watson, Jr. Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Ratify Auditors Management For For COVENTRY HEALTH CARE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CVH Security ID:222862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel N. Mendelson Management For Against 2 Elect Director Rodman W. Moorehead, Iii Management For For 3 Elect Director Timothy T. Weglicki Management For For 4 Declassify the Board of Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Report on Political Contributions Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against Against D.R. HORTON, INC. Meeting Date:JAN 26, 2012 Record Date:DEC 01, 2011 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald R. Horton Management For For 2 Elect Director Bradley S. Anderson Management For For 3 Elect Director Michael R. Buchanan Management For For 4 Elect Director Michael W. Hewatt Management For For 5 Elect Director Bob G. Scott Management For For 6 Elect Director Donald J. Tomnitz Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify Auditors Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For DOMTAR CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Giannella Alvarez Management For For 2 Elect Director Jack C. Bingleman Management For For 3 Elect Director Louis P. Gignac Management For For 4 Elect Director Brian M. Levitt Management For For 5 Elect Director Harold H. MacKay Management For For 6 Elect Director David G. Maffucci Management For For 7 Elect Director Robert J. Steacy Management For For 8 Elect Director Pamela B. Strobel Management For For 9 Elect Director Denis Turcotte Management For For 10 Elect Director John D. Williams Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Omnibus Stock Plan Management For For 13 Approve Executive Incentive Bonus Plan Management For For 14 Ratify Auditors Management For For DR PEPPER SNAPPLE GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:DPS Security ID:26138E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E. Alexander Management For For 2 Elect Director Pamela H. Patsley Management For For 3 Elect Director M. Anne Szostak Management For For 4 Elect Director Michael F. Weinstein Management For Against 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt Comprehensive Recycling Strategy for Beverage Containers Shareholder Against Against E.ON AG Meeting Date:MAY 03, 2012 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 7 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For EL PASO CORPORATION Meeting Date:MAR 09, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:EP Security ID:28336L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against ELI LILLY AND COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director K. Baicker Management For For 2 Elect Director J. E. Fyrwald Management For For 3 Elect Director E. R. Marram Management For For 4 Elect Director D. R. Oberhelman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Reduce Supermajority Vote Requirement Management For For 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Shareholder Against Against 10 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For ENTERGY CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Maureen Scannell Bateman Management For For 2 Elect Director Gary W. Edwards Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Donald C. Hintz Management For For 5 Elect Director J. Wayne Leonard Management For For 6 Elect Director Stuart L. Levenick Management For For 7 Elect Director Blanche L. Lincoln Management For For 8 Elect Director Stewart C. Myers Management For For 9 Elect Director William A. Percy, II Management For For 10 Elect Director W.J. Tauzin Management For For 11 Elect Director Steven V. Wilkinson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For EXELON CORPORATION Meeting Date:APR 02, 2012 Record Date:FEB 07, 2012 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Canning, Jr. Management For For 2 Elect Director Christopher M. Crane Management For For 3 Elect Director M. Walter D'Alessio Management For For 4 Elect Director Nicholas DeBenedictis Management For For 5 Elect Director Nelson A. Diaz Management For For 6 Elect Director Sue L. Gin Management For For 7 Elect Director Rosemarie B. Greco Management For For 8 Elect Director Paul L. Joskow, Ph. D. Management For For 9 Elect Director Richard W. Mies Management For For 10 Elect Director John M. Palms, Ph. D. Management For For 11 Elect Director William C. Richardson, Ph. D. Management For For 12 Elect Director Thomas J. Ridge Management For For 13 Elect Director John W. Rogers, Jr. Management For For 14 Elect Director John W. Rowe Management For For 15 Elect Director Stephen D. Steinour Management For For 16 Elect Director Don Thompson Management For For 17 Elect Director Ann C. Berzin Management For For 18 Elect Director Yves C. de Balmann Management For For 19 Elect Director Robert J. Lawless Management For For 20 Elect Director Mayo A. Shattuck III Management For For 21 Ratify Auditors Management For For 22 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXTERRAN HOLDINGS, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EXH Security ID:30225X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Uriel E. Dutton Management For For 1.2 Elect Director Gordon T. Hall Management For For 1.3 Elect Director J.W.G. Honeybourne Management For For 1.4 Elect Director Mark A McCollum Management For For 1.5 Elect Director William C. Pate Management For For 1.6 Elect Director Stephen M. Pazuk Management For For 1.7 Elect Director Christopher T. Seaver Management For For 1.8 Elect Director Mark R. Sotir Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERAL SIGNAL CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Goodwin Management For For 1.2 Elect Director William F. Owens Management For For 1.3 Elect Director Paul W. Jones Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Brenda L. Reichelderfer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FIRST SOUTHERN BANCORP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For FORESTAR GROUP INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:FOR Security ID:346233109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis R. Brill Management For For 1.2 Elect Director William G. Currie Management For For 1.3 Elect Director James A. Rubright Management For For 1.4 Elect Director Carl A. Thomason Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FOSTER'S GROUP LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect P A Clinton as Director Management For For 2 Elect P J Dwyer as Director Management For For 3 Elect J Swales as Director Management For For 4 Elect M J Ullmer as Director Management For For 5 Elect M Wesslink as Director Management For For 6 Approve Proportional Takeover Provision Management For For 7 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2011 Offer Management For For 8 Approve the Grant of Up to 480,044 Performance Rights to John Pollaers, Chief Executive Officer, Under the Foster's Long-Term Incentive Plan - 2012 Offer Management For For 9 Approve Adoption of Remuneration Report Management For For FOSTER'S GROUP LTD. Meeting Date:DEC 01, 2011 Record Date:NOV 29, 2011 Meeting Type:COURT Ticker:FGL Security ID:Q3944W187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Between the Company and Its Shareholders Management For For GDF SUEZ Meeting Date:APR 23, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Mestrallet as Director Management For For 7 Reelect Jean-Francois Cirelli as Director Management For For 8 Reelect Jean-Louis Beffa as Director Management For For 9 Reelect Paul Desmarais Jr as Director Management For For 10 Reelect Lord Simon of Highbury as Director Management For For 11 Appoint Gerard Lamarche as Censor Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management For For 20 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 21 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management For For 24 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For 26 Approve Payment of Interim Dividends (Shares) Management For For A Approve Dividends od EUR 0.83 per Share Shareholder Against Against GENCORP INC. Meeting Date:MAR 28, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:GY Security ID:368682100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Corcoran Management For For 1.2 Elect Director James R. Henderson Management For For 1.3 Elect Director Warren G. Lichtenstein Management For For 1.4 Elect Director David A. Lorber Management For For 1.5 Elect Director James H. Perry Management For For 1.6 Elect Director Scott J. Seymour Management For For 1.7 Elect Director Martin Turchin Management For For 1.8 Elect Director Robert C. Woods Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For GENERAL MILLS, INC. Meeting Date:SEP 26, 2011 Record Date:JUL 28, 2011 Meeting Type:ANNUAL Ticker:GIS Security ID:370334104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Bradbury H. Anderson Management For For 2 Elect Director R. Kerry Clark Management For For 3 Elect Director Paul Danos Management For For 4 Elect Director William T. Esrey Management For For 5 Elect Director Raymond V. Gilmartin Management For For 6 Elect Director Judith Richards Hope Management For For 7 Elect Director Heidi G. Miller Management For For 8 Elect Director Hilda Ochoa-Brillembourg Management For For 9 Elect Director Steve Odland Management For For 10 Elect Director Kendall J. Powell Management For For 11 Elect Director Michael D. Rose Management For For 12 Elect Director Robert L. Ryan Management For For 13 Elect Director Dorothy A. Terrell Management For For 14 Approve Omnibus Stock Plan Management For For 15 Approve Non-Employee Director Omnibus Stock Plan Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Advisory Vote on Say on Pay Frequency Management One Year One Year 18 Ratify Auditors Management For For GENERAL MOTORS COMPANY Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel F. Akerson Management For For 2 Elect Director David Bonderman Management For For 3 Elect Director Erroll B. Davis, Jr. Management For For 4 Elect Director Stephen J. Girsky Management For For 5 Elect Director E. Neville Isdell Management For For 6 Elect Director Robert D. Krebs Management For For 7 Elect Director Philip A. Laskawy Management For For 8 Elect Director Kathryn V. Marinello Management For For 9 Elect Director James J. Mulva Management For For 10 Elect Director Patricia F. Russo Management For For 11 Elect Director Thomas M. Schoewe Management For For 12 Elect Director Carol M. Stephenson Management For For 13 Elect Director Theodore M. Solso Management For For 14 Elect Director Cynthia A. Telles Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOODRICH CORPORATION Meeting Date:MAR 13, 2012 Record Date:FEB 06, 2012 Meeting Type:SPECIAL Ticker:GR Security ID:382388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For For 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For GUARANTY BANCORP Meeting Date:SEP 29, 2011 Record Date:AUG 15, 2011 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For Abstain 2 Increase Authorized Preferred Stock Management For Abstain 3 Approve Conversion of Securities Management For Abstain 4 Approve Convertible Debentures Management For Abstain 5 Adjourn Meeting Management For Abstain GUARANTY BANCORP Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward B. Cordes Management For For 2 Elect Director John M. Eggemeyer Management For For 3 Elect Director Keith R. Finger Management For For 4 Elect Director Stephen D. Joyce Management For For 5 Elect Director Gail H. Klapper Management For For 6 Elect Director Stephen G. McConahey Management For For 7 Elect Director Paul W. Taylor Management For For 8 Elect Director W. Kirk Wycoff Management For For 9 Elect Director Albert C. Yates Management For For 10 Ratify Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara L. Bowles Management For For 2 Elect Director Roger W. Hale Management For For 3 Elect Director John C. Staley Management For For 4 Elect Director William G. Dempsey Management For For 5 Provide Right to Call Special Meeting Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Miller Management For For 1.2 Elect Director C. Michael Petters Management For For 1.3 Elect Director Karl M. von der Heyden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Approve Bundled Compensation Plans Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 01, 2012 Record Date:JAN 30, 2012 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Re-elect Michael Herlihy as Director Management For For 8 Re-elect Susan Murray as Director Management For For 9 Re-elect Iain Napier as Director Management For For 10 Re-elect Berge Setrakian as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Malcolm Wyman as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None INTERNATIONAL PAPER COMPANY Meeting Date:MAY 07, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David J. Bronczek Management For For 2 Elect Director Ahmet C. Dorduncu Management For For 3 Elect Director John V. Faraci Management For For 4 Elect Director Stacey J. Mobley Management For For 5 Elect Director Joan E. Spero Management For For 6 Elect Director John L. Townsend, Iii Management For For 7 Elect Director John F. Turner Management For For 8 Elect Director William G. Walter Management For For 9 Elect Director J. Steven Whisler Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Act by Written Consent Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 720 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Hwang Gun-Ho as Outside Director Management For For 3.2 Reelect Lee Kyung-Jae as Outside Director Management For For 3.3 Reelect Ham Sang-Moon as Outside Director Management For For 3.4 Reelect Koh Seung-Eui as Outside Director Management For For 3.5 Reelect Lee Yeong-Nam as Outside Director Management For For 3.6 Reelect Jo Jae-Mok as Outside Director Management For For 4.1 Elect Hwang Gun-Ho as Member of Audit Committee Management For For 4.2 Elect Kim Young-Jin as Member of Audit Committee Management For For 4.3 Elect Lee Young-Nam as Member of Audit Committee Management For For 4.4 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 4.5 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOHL'S CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter Boneparth Management For For 2 Elect Director Steven A. Burd Management For For 3 Elect Director John F. Herma Management For For 4 Elect Director Dale E. Jones Management For For 5 Elect Director William S. Kellogg Management For For 6 Elect Director Kevin Mansell Management For For 7 Elect Director John E. Schlifske Management For For 8 Elect Director Frank V. Sica Management For For 9 Elect Director Peter M. Sommerhauser Management For For 10 Elect Director Stephanie A. Streeter Management For For 11 Elect Director Nina G. Vaca Management For For 12 Elect Director Stephen E. Watson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt Policy on Ending Use of Animal Fur in Products Shareholder Against Against 16 Adopt Policy on Succession Planning Shareholder Against Against 17 Stock Retention/Holding Period Shareholder Against Against KRAFT FOODS INC. Meeting Date:MAY 23, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:KFT Security ID:50075N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Myra M. Hart Management For For 2 Elect Director Peter B. Henry Management For For 3 Elect Director Lois D. Juliber Management For For 4 Elect Director Mark D. Ketchum Management For For 5 Elect Director Terry J. Lundgren Management For For 6 Elect Director Mackey J. McDonald Management For For 7 Elect Director Jorge S. Mesquita Management For For 8 Elect Director John C. Pope Management For For 9 Elect Director Fredric G. Reynolds Management For For 10 Elect Director Irene B. Rosenfeld Management For For 11 Elect Director Jean-Francois M.L. van Boxmeer Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Change Company Name Management For For 14 Ratify Auditors Management For For 15 Report on Supply Chain and Deforestation Shareholder Against Against 16 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against LINDE AG Meeting Date:MAY 04, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:LIN Security ID:D50348107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 70 Million Pool of Capital without Preemptive Rights Management For For 8 Approve Stock Option Plan for Key Employees; Approve Creation of EUR 10,2 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For LORILLARD, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Almon Management For For 1.2 Elect Director Kit D. Dietz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For 6 Report on Political Contributions Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For For 1.4 Elect Director Seth E. Schofield Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MATTEL, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MAT Security ID:577081102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael J. Dolan Management For For 2 Elect Director Robert A. Eckert Management For For 3 Elect Director Trevor A. Edwards Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director Dominic Ng Management For For 6 Elect Director Vasant M. Prabhu Management For For 7 Elect Director Andrea L. Rich Management For For 8 Elect Director Dean A. Scarborough Management For For 9 Elect Director Christopher A. Sinclair Management For For 10 Elect Director Bryan G. Stockton Management For For 11 Elect Director Dirk Van de Put Management For For 12 Elect Director Kathy White Loyd Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Ratify Auditors Management For For MEADWESTVACO CORPORATION Meeting Date:APR 23, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael E. Campbell Management For For 2 Elect Director Thomas W. Cole, Jr. Management For For 3 Elect Director James G. Kaiser Management For For 4 Elect Director Richard B. Kelson Management For For 5 Elect Director James M. Kilts Management For For 6 Elect Director Susan J. Kropf Management For For 7 Elect Director Douglas S. Luke Management For For 8 Elect Director John A. Luke, Jr. Management For For 9 Elect Director Gracia C. Martore Management For For 10 Elect Director Timothy H. Powers Management For For 11 Elect Director Jane L. Warner Management For For 12 Elect Director Alan D. Wilson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against For 17 Report on Charitable and Political Contributions Shareholder Against Against METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roy J. Bostock Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Howard J. Davies Management For For 4 Elect Director James P. Gorman Management For For 5 Elect Director C. Robert Kidder Management For For 6 Elect Director Klaus Kleinfeld Management For For 7 Elect Director Donald T. Nicolaisen Management For For 8 Elect Director Hutham S. Olayan Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director O. Griffith Sexton Management For For 11 Elect Director Ryosuke Tamakoshi Management For For 12 Elect Director Masaaki Tanaka Management For For 13 Elect Director Laura D. Tyson Management For For 14 Ratify Auditors Management For For 15 Amend Omnibus Stock Plan Management For Against 16 Amend Non-Employee Director Restricted Stock Plan Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOTOROLA MOBILITY HOLDINGS, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:MMI Security ID:620097105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against MURPHY OIL CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank W. Blue Management For For 2 Elect Director Steven A. Cosse Management For For 3 Elect Director Claiborne P. Deming Management For For 4 Elect Director Robert A. Hermes Management For For 5 Elect Director James V. Kelley Management For For 6 Elect Director Walentin Mirosh Management For For 7 Elect Director R. Madison Murphy Management For For 8 Elect Director Neal E. Schmale Management For For 9 Elect Director David J.H. Smith Management For For 10 Elect Director Caroline G. Theus Management For For 11 Elect Director David M. Wood Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Approve Omnibus Stock Plan Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Ratify Auditors Management For For NALCO HOLDING COMPANY Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:NLC Security ID:62985Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NINTENDO CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For For 2.2 Elect Director Mori, Yoshihiro Management For For 2.3 Elect Director Hatano, Shinji Management For For 2.4 Elect Director Takeda, Genyo Management For For 2.5 Elect Director Miyamoto, Shigeru Management For For 2.6 Elect Director Matsumoto, Masaharu Management For For 2.7 Elect Director Suzuki, Eiichi Management For For 2.8 Elect Director Kimishima, Tatsumi Management For For 2.9 Elect Director Takemura, Kaoru Management For For 3.1 Appoint Statutory Auditor Ueda, Minoru Management For For 3.2 Appoint Statutory Auditor Toyoda, Ken Management For For 3.3 Appoint Statutory Auditor Mitamura, Yoshimi Management For For 3.4 Appoint Statutory Auditor Umeyama, Katsuhiro Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John F. Chlebowski Management For For 2 Elect Director Howard E. Cosgrove Management For For 3 Elect Director William E. Hantke Management For For 4 Elect Director Anne C. Schaumburg Management For For 5 Declassify the Board of Directors Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Ratify Auditors Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andre Bergen Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Marshall N. Carter Management For For 4 Elect Director Dominique Cerutti Management For For 5 Elect Director Patricia M. Cloherty Management For For 6 Elect Director George Cox Management For For 7 Elect Director Sylvain Hefes Management For For 8 Elect Director Jan-Michiel Hessels Management For For 9 Elect Director Duncan M. McFarland Management For For 10 Elect Director James J. McNulty Management For For 11 Elect Director Duncan L. Niederauer Management For For 12 Elect Director Ricardo Salgado Management For For 13 Elect Director Robert G. Scott Management For For 14 Elect Director Jackson P. Tai Management For For 15 Elect Director Rijnhard van Tets Management For For 16 Elect Director Brian Williamson Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Call Special Meetings Shareholder Against For ORKLA ASA Meeting Date:NOV 03, 2011 Record Date: Meeting Type:SPECIAL Ticker:ORK Security ID:R67787102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Special Dividend of NOK 5.00 per Share Management For Did Not Vote OSHKOSH CORPORATION Meeting Date:JAN 27, 2012 Record Date:DEC 06, 2011 Meeting Type:PROXY CONTEST Ticker:OSK Security ID:688239201 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Richard M. Donnelly Management For Did Not Vote 1.2 Elect Director Michael W. Grebe Management For Did Not Vote 1.3 Elect Director Peter B. Hamilton Management For Did Not Vote 1.4 Elect Director Kathleen J. Hempel Management For Did Not Vote 1.5 Elect Director Leslie F. Kenne Management For Did Not Vote 1.6 Elect Director Harvey N. Medvin Management For Did Not Vote 1.7 Elect Director J. Peter Mosling, Jr. Management For Did Not Vote 1.8 Elect Directors Craig P. Omtvedt Management For Did Not Vote 1.9 Elect Director Duncan J. Palmer Management For Did Not Vote 1.10 Elect Director John S. Shielly Management For Did Not Vote 1.11 Elect Director Richard G. Sim Management For Did Not Vote 1.12 Elect Director Charles L. Szews Management For Did Not Vote 1.13 Elect Director William S. Wallace Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Amend Omnibus Stock Plan Management For Did Not Vote 5 Provide Right to Act by Written Consent Shareholder Against Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director A.B. Krongard Shareholder For For 1.2 Elect Director Vincent J. Intrieri Shareholder For Withhold 1.3 Elect Director Samuel Merksamer Shareholder For For 1.4 Elect Director Jose Maria Alapont Shareholder For For 1.5 Elect Director Daniel A. Ninivaggi Shareholder For Withhold 1.6 Elect Director Marc F. Gustafson Shareholder For Withhold 1.7 Management Nominee - Richard M. Donnelly Shareholder For For 1.8 Management Nominee - Peter B. Hamilton Shareholder For For 1.9 Management Nominee - Leslie F. Kenne Shareholder For For 1.10 Management Nominee - Craig P. Omtvedt Shareholder For For 1.11 Management Nominee - Duncan J. Palmer Shareholder For For 1.12 Management Nominee - John S. Shielly Shareholder For For 1.13 Management Nominee - William S. Wallace Shareholder For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against For 4 Amend Omnibus Stock Plan Management Against For 5 Provide Right to Act by Written Consent Shareholder For Against OWENS CORNING Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Blake, Jr. Management For For 1.2 Elect Director James J. McMonagle Management For For 1.3 Elect Director W. Howard Morris Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For PERNOD RICARD Meeting Date:NOV 15, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.44 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Laurent Burelle as Director Management For For 6 Reelect Nicole Bouton as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of BEAS as Alternate Auditor Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 205 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 61 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 16 Authorize Capital Increase of Up to 15 Percent of Issued Capital for Future Exchange Offers Management For For 17 Approve Issuance of Securities Convertible into Debt Management For For 18 Authorize Capitalization of Reserves of Up to EUR 205 Million for Bonus Issue or Increase in Par Value Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management For Against 21 Amend Article 18 of Bylaws Re: Directors Length of Term Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 20 Non-Employee Director Compensation Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 09, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Harold Brown Management For For 2 Elect Director Mathis Cabiallavetta Management For For 3 Elect DirectorLouis C. Camilleri Management For For 4 Elect DirectorJ. Dudley Fishburn Management For For 5 Elect DirectorJennifer Li Management For For 6 Elect Director Graham Mackay Management For For 7 Elect Director Sergio Marchionne Management For For 8 Elect Director Kalpana Morparia Management For For 9 Elect DirectorLucio A. Noto Management For For 10 Elect DirectorRobert B. Polet Management For For 11 Elect DirectorCarlos Slim Helu Management For For 12 Elect DirectorStephen M. Wolf Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Restricted Stock Plan Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Establish Ethics Committee to Review Marketing Activities Shareholder Against Against POSTNL NV Meeting Date:APR 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:PNL Security ID:N7203C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by H.M. Koorstra, CEO Management None None 3 Receive Annual Report 2011 Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Allocation of Income and Dividends of EUR 0.407 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Announce Vacancies on the Board Management None None 9b Opportunity to Make Recommendations Management None None 9c Announce Intention of the Supervisory Board to Nominate P.C. Klaver and F. Rovekamp as Supervisory Board Members Management None None 10 Reelect P.C. Klaver to Supervisory Board Management For For 11 Elect F. Rovekamp to Supervisory Board Management For For 12 Announce Vacancies on the Supervisory Board Arising in 2013 Management None None 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 14 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13 Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Allow Questions Management None None 17 Close Meeting Management None None RAYTHEON COMPANY Meeting Date:MAY 31, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Cartwright Management For For 2 Elect Director Vernon E. Clark Management For For 3 Elect Director John M. Deutch Management For For 4 Elect Director Stephen J. Hadley Management For For 5 Elect Director Frederic M. Poses Management For For 6 Elect Director Michael C. Ruettgers Management For For 7 Elect Director Ronald L. Skates Management For For 8 Elect Director William R. Spivey Management For For 9 Elect Director Linda G. Stuntz Management For Against 10 Elect Director William H. Swanson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Stock Retention/Holding Period Shareholder Against Against 14 Submit SERP to Shareholder Vote Shareholder Against Against 15 Provide Right to Act by Written Consent Shareholder Against For REED ELSEVIER PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect David Brennan as Director Management For For 7 Re-elect Mark Armour as Director Management For For 8 Re-elect Mark Elliott as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Sir David Reid as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 03, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Daly Management For For 1.2 Elect Director Holly K. Koeppel Management For For 1.3 Elect Director H.G.L. (Hugo) Powell Management For For 1.4 Elect Director Richard E. Thornburgh Management For For 1.5 Elect Director Thomas C. Wajnert Management For For 1.6 Elect Director H. Richard Kahler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Establish Ethics Committee to Review Marketing Activities Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 17, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick D. Campbell Management For For 1.2 Elect Director Benjamin H. Griswold, IV Management For For 1.3 Elect Director Eileen S. Kraus Management For For 1.4 Elect Director Robert L. Ryan Management For For 2 Declassify the Board of Directors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James R. Balkcom, Jr. Management For For 2 Elect Director Kelly H. Barrett Management For For 3 Elect Director Archie L. Bransford, Jr. Management For For 4 Elect Director Kim M. Childers Management For For 5 Elect Director Joseph W. Evans Management For For 6 Elect Director Virginia A. Hepner Management For For 7 Elect Director J. Daniel Speight, Jr. Management For For 8 Elect Director J. Thomas Wiley, Jr. Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For SYMANTEC CORPORATION Meeting Date:OCT 25, 2011 Record Date:AUG 26, 2011 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen M. Bennett Management For For 2 Elect Director Michael A. Brown Management For For 3 Elect Director Frank E. Dangeard Management For For 4 Elect Director Geraldine B. Laybourne Management For For 5 Elect Director David L. Mahoney Management For For 6 Elect Director Robert S. Miller Management For For 7 Elect Director Enrique Salem Management For For 8 Elect Director Daniel H. Schulman Management For For 9 Elect Director V. Paul Unruh Management For For 10 Ratify Auditors Management For For 11 Amend Outside Director Stock Awards/Options in Lieu of Cash Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For TE CONNECTIVITY LTD. Meeting Date:MAR 07, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Pierre Brondeau as Director Management For For 2 Reelect Juergen Gromer as Director Management For For 3 Reelect William A. Jeffrey as Director Management For For 4 Reelect Thomas Lynch as Director Management For For 5 Reelect Yong Nam as Director Management For For 6 Reelect Daniel Phelan as Director Management For For 7 Reelect Frederic Poses as Director Management For For 8 Reelect Lawrence Smith as Director Management For For 9 Reelect Paula Sneed as Director Management For For 10 Reelect David Steiner as Director Management For For 11 Reelect John Van Scoter as Director Management For For 12 Accept Annual Report for Fiscal 2010/2011 Management For For 13 Accept Statutory Financial Statements for Fiscal 2011/2012 Management For For 14 Accept Consolidated Financial Statements for Fiscal 2011/2012 Management For For 15 Approve Discharge of Board and Senior Management Management For For 16 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2011/2012 Management For For 17 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2011/2012 Management For For 18 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2011/2012 Management For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 20 Amend Omnibus Stock Plan Management For For 21 Approve Reduction in Share Capital Management For For 22 Authorize Share Repurchase Program Management For For 23 Approve Ordinary Cash Dividend Management For For 24 Approve Reallocation of Free Reserves to Legal Reserves Management For For 25 Adjourn Meeting Management For For TENET HEALTHCARE CORPORATION Meeting Date:NOV 03, 2011 Record Date:SEP 07, 2011 Meeting Type:ANNUAL Ticker:THC Security ID:88033G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Ellis Jeb Bush Management For Against 2 Elect Director Trevor Fetter Management For Against 3 Elect Director Brenda J. Gaines Management For Against 4 Elect Director Karen M. Garrison Management For Against 5 Elect Director Edward A. Kangas Management For Against 6 Elect Director J. Robert Kerrey Management For Against 7 Elect Director Floyd D. Loop, M.D. Management For Against 8 Elect Director Richard R. Pettingill Management For Against 9 Elect Director Ronald A. Rittenmeyer Management For Against 10 Elect Director James A. Unruh Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Ratify Auditors Management For For TENET HEALTHCARE CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:THC Security ID:88033G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Ellis 'Jeb' Bush Management For Against 2 Elect Director Trevor Fetter Management For Against 3 Elect Director Brenda J. Gaines Management For Against 4 Elect Director Karen M. Garrison Management For Against 5 Elect Director Edward A. Kangas Management For Against 6 Elect Director Floyd D. Loop Management For Against 7 Elect Director Richard R. Pettingill Management For Against 8 Elect Director Ronald A. Rittenmeyer Management For Against 9 Elect Director James A. Unruh Management For Against 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Approve Executive Incentive Bonus Plan Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For THE KROGER CO. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Reuben V. Anderson Management For For 2 Elect Director Robert D. Beyer Management For For 3 Elect Director David B. Dillon Management For For 4 Elect Director Susan J. Kropf Management For For 5 Elect Director John T. LaMacchia Management For For 6 Elect Director David B. Lewis Management For For 7 Elect Director W. Rodney McMullen Management For For 8 Elect Director Jorge P. Montoya Management For For 9 Elect Director Clyde R. Moore Management For For 10 Elect Director Susan M. Phillips Management For For 11 Elect Director Steven R. Rogel Management For For 12 Elect Director James A. Runde Management For For 13 Elect Director Ronald L. Sargent Management For For 14 Elect Director Bobby S. Shackouls Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Ratify Auditors Management For For 17 Adopt ILO Based Code of Conduct Shareholder Against Against 18 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard O. Berndt Management For For 2 Elect Director Charles E. Bunch Management For For 3 Elect Director Paul W. Chellgren Management For For 4 Elect Director Kay Coles James Management For For 5 Elect Director Richard B. Kelson Management For For 6 Elect Director Bruce C. Lindsay Management For For 7 Elect Director Anthony A. Massaro Management For For 8 Elect Director Jane G. Pepper Management For For 9 Elect Director James E. Rohr Management For For 10 Elect Director Donald J. Shepard Management For For 11 Elect Director Lorene K. Steffes Management For For 12 Elect Director Dennis F. Strigl Management For For 13 Elect Director Thomas J. Usher Management For For 14 Elect Director George H. Walls, Jr. Management For For 15 Elect Director Helge H. Wehmeier Management For For 16 Ratify Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan S. Armstrong Management For For 2 Elect Director Joseph R. Cleveland Management For For 3 Elect Director Irl F. Engelhardt Management For For 4 Elect Director John A. Hagg Management For For 5 Elect Director Juanita H. Hinshaw Management For For 6 Elect Director Frank T. Macinnis Management For For 7 Elect Director Steven W. Nance Management For For 8 Elect Director Murray D. Smith Management For For 9 Elect Director Janice D. Stoney Management For For 10 Elect Director Laura A. Sugg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against Against TNT EXPRESS NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by Marie-Christine Lombard, CEO Management None None 3 Receive Report of Management Board and Supervisory Board Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements and Statutory Reports Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Dividends of EUR 0,044 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Approve Amended Remuneration Policy for Management Board Members Management For For 9b Approve Remuneration of Supervisory Board Management For Against 10a Elect M. Smits to Supervisory Board Management For For 10b Elect S. van Keulen to Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Amend Articles Re: Appointment and Dismissal of Members of Management and Supervisory Boards Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None TRANSOCEAN LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management For For 3a Elect Glyn Barker as Director Management For For 3b Elect Vanessa C.L. Chang as Director Management For For 3c Elect Chad Deaton as Director Management For For 3d Reelect Edward R. Muller as Director Management For For 3e Reelect Tan Ek Kia as Director Management For For 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBS AG Meeting Date:MAY 03, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For Against 4.1.1 Reelect Michel Demare as Director Management For For 4.1.2 Reelect David Sidwell as Director Management For For 4.1.3 Reelect Rainer-Marc Frey as Director Management For For 4.1.4 Reelect Ann Godbehere as Director Management For For 4.1.5 Reelect Axel Lehmann as Director Management For For 4.1.6 Reelect Wolfgang Mayrhuber as Director Management For For 4.1.7 Reelect Helmut Panke as Director Management For For 4.1.8 Reelect William Parrett as Director Management For For 4.1.9 Reelect Joseph Yam as Director Management For For 4.2.1 Elect Isabelle Romy as Director Management For For 4.2.2 Elect Beatrice Weder di Mauro as Director Management For For 4.2.3 Elect Axel Weber as Director Management For For 4.3 Ratify Ernst & Young AG as Auditors Management For For 4.4 Ratify BDO AG as Special Auditor Management For For 5 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management For Against 6.1 Amend Articles Re: Contributions in Kind Management For For 6.2 Amend Articles Re: Contributions in Kind Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William C. Ballard, Jr. Management For For 2 Elect Director Richard T. Burke Management For For 3 Elect Director Robert J. Darretta Management For For 4 Elect Director Stephen J. Hemsley Management For For 5 Elect Director Michele J. Hooper Management For For 6 Elect Director Rodger A. Lawson Management For For 7 Elect Director Douglas W. Leatherdale Management For For 8 Elect Director Glenn M. Renwick Management For For 9 Elect Director Kenneth I. Shine Management For For 10 Elect Director Gail R. Wilensky Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For Against 13 Report on Lobbying Payments and Policy Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WAL-MART STORES, INC. Meeting Date:JUN 01, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Aida M. Alvarez Management For For 2 Elect Director James W. Breyer Management For For 3 Elect Director M. Michele Burns Management For For 4 Elect Director James I. Cash, Jr. Management For For 5 Elect Director Roger C. Corbett Management For For 6 Elect Director Douglas N. Daft Management For For 7 Elect Director Michael T. Duke Management For Against 8 Elect Director Marissa A. Mayer Management For For 9 Elect Director Gregory B. Penner Management For For 10 Elect Director Steven S. Reinemund Management For For 11 Elect Director H. Lee Scott, Jr. Management For Against 12 Elect Director Arne M. Sorenson Management For For 13 Elect Director Jim C. Walton Management For For 14 Elect Director S. Robson Walton Management For Against 15 Elect Director Christopher J. Williams Management For Against 16 Elect Director Linda S. Wolf Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Report on Political Contributions Shareholder Against Against 20 Request Director Nominee with Patient Safety and Healthcare Quality Experience Shareholder Against Against 21 Performance-Based Equity Awards Shareholder Against For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For For 8 Elect Director Cynthia H. Milligan Management For For 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WEST COAST BANCORP Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:WCBO Security ID:952145209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lloyd D. Ankeny Management For For 1.2 Elect Director David A. Dietzler Management For For 1.3 Elect Director Henchy R. Enden Management For For 1.4 Elect Director Shmuel (Sam) Levinson Management For For 1.5 Elect Director Steven J. Oliva Management For For 1.6 Elect Director John T. Pietrzak Management For For 1.7 Elect Director Steven N. Spence Management For For 1.8 Elect Director Robert D. Sznewajs Management For For 1.9 Elect Director Nancy A. Wilgenbusch, Ph.D. Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Howard L. Clark, Jr. as Director Management For For 1.2 Elect A. Michael Frinquelli as Director Management For For 1.3 Elect Allan L. Waters as Director Management For For 2.1 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Christine H. Repasy as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.2 Elect Warren J. Trace as Director for Scandinavian Reinsurance Company Ltd. Management For For 3.3 Elect Allan L. Waters as Director for Scandinavian Reinsurance Company Ltd. Management For For 4.1 Elect Raymond Barrette as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect David T. Foy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director of Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director of Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director of Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director of Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of White Mountains Re Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of White Mountains Re Sirius Capital Ltd. Management For For 8.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 8.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 8.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 8.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For For 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For ZURICH INSURANCE GROUP AG Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Omission of Dividends Management For For 2.2 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management For For 5.1 Change Company Name to Zurich Insurance Group AG Management For For 5.2 Amend Corporate Purpose Management For For 6.1.1 Elect Alison Carnwath as Director Management For For 6.1.2 Elect Rafael del Pino as Director Management For For 6.1.3 Reelect Josef Ackermann as Director Management For For 6.1.4 Reelect Thomas Escher as Director Management For For 6.1.5 Reelect Don Nicolaisen as Director Management For For 6.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Series Funds By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
